Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 1 of 108 Page ID
                                  #:66287




                        EXHIBIT 1




                        DECLARATION OF JOSHUA FURMAN                 EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 2 of 108 Page ID
                                  #:66288




 1    Peter A. Arhangelsky, Esq. (SBN 291325)
      parhangelsky@emord.com
 2    Joshua S. Furman, Esq. (pro hac vice)
 3    jfurman@emord.com
      Eric J. Awerbuch, Esq. (pro hac vice)
 4    eawerbuch@emord.com
 5    Emord & Associates, P.C.
      2730 S. Val Vista Dr., Bldg. 6, Ste. 133
 6
      Gilbert, AZ 85295
 7    Phone: (602) 388-8899
      Fax: (602) 393-4361
 8
      Attorney for Plaintiff
 9
 10
                    IN THE UNITED STATES DISTRICT COURT
 11               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
 13   NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
 14
      CORP., a Florida corporation,
                                           PLAINTIFF’S THIRD AMENDED
 15                      Plaintiff,        COMPLAINT FOR DAMAGES AND
 16         v.                             INJUNCTIVE RELIEF FOR:

 17   PACIFIC TRIAL ATTORNEYS, a           1. Malicious Prosecution;
 18   California Corporation; SCOTT J.     2. Violation of the RICO Act (18 U.S.C.
      FERRELL, a California resident;         §§ 1961, 1962(c), 1964(c)) by:
 19   RYAN M. FERRELL, an Arizona
                                               a. Wire Fraud (18 U.S.C. §§ 1343,
 20   resident; VICTORIA C.
                                                  1349);
      KNOWLES, a California resident;
 21   DAVID REID, a California                 b. Mail Fraud (18 U.S.C. §§ 1341,
      resident; ANDREW LEE                        1349);
 22
      BASLOW, a California resident;           c. Extortion (18 U.S.C. § 1951);
 23   ANDREW NILON, a California               d. Obstruction of Justice (18 U.S.C.
 24   resident; SAM PFLEG, a California           §§ 1503, 1512(c));
      resident; MATTHEW                        e. Bribery (18 U.S.C. § 201); and
 25
      DRONKERS, a California resident;
 26   TAYLOR DEMULDER, a Nevada                f. Witness Tampering (18 U.S.C. §
      resident; SAM SCHOONOVER, a                 1512(b));
 27
      California resident; GIOVANNI        3. Violation of the RICO Act (18 U.S.C.
 28   SANDOVAL, an Arizona resident;          §§ 1961, 1962(d), 1964(c)); and,
      and DOES 1-10, inclusive,
             THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           -1-

                             DECLARATION OF JOSHUA FURMAN                     EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 3 of 108 Page ID
                                  #:66289




 1                                              4. Unfair Competition (Cal. B&P Code
                            Defendants.            §§ 17200, et seq.; Cal. B&P Code §§
 2                                                 7520, et seq.).
 3
 4
                                                       JURY TRIAL DEMANDED

 5    PLAINTIFF’S THIRD AMENDED COMPLAINT FOR DAMAGES AND
 6                       INJUNCTIVE RELIEF

 7
                                          I.   PARTIES
 8
      The Plaintiff:
 9
            1.      Plaintiff NIC is a Florida corporation with its principal place of
 10
      business in Sarasota, Florida. NIC is a family-owned and operated company
 11
      established in 1998. It sells dietary supplements and homeopathic products,
 12
      including a national line of colloidal silver products marketed under the brand
 13
      “Sovereign Silver.”
 14
      The Defendants:
 15
 16         2.      Defendant Pacific Trial Attorneys (formerly the Newport Trial Group,
 17   hereinafter “NTG”) is a professional corporation based in Newport Beach,
 18   California with its principal place of business at 4100 Newport Pl. Dr., No. 800,
 19   Newport Beach, California 92660. At the time of the conduct at issue in this
 20   action, Pacific Trial Attorneys was named Newport Trial Group, PC. In 2016,
 21   after this action was filed, NTG formally changed its name to Pacific Trial
 22   Attorneys by amending its articles of incorporation on file with the California

 23   Secretary of State. NTG has filed class action litigation at the state and federal
 24   level, including hundreds of demand letters, threats of suit, and suits against
 25   defendants nationwide. NTG has participated in a pattern of fabricated and
 26   fraudulent litigation, and threats of litigation, in an unlawful scheme to defraud
 27   defendants nationwide. NTG and its members have profited substantially from
 28   NTG’s unlawful filings in state and federal court.

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -2-

                               DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 4 of 108 Page ID
                                  #:66290




 1          3.      Scott J. Ferrell is an attorney licensed in California and residing in
 2    California. He is the founding member of NTG (now named Pacific Trial
 3    Attorneys) and a practicing attorney with that firm. As described below, Ferrell
 4    has designed, initiated, and pursued fabricated and fraudulent legal claims in state
 5    and federal court. Ferrell has hired, supervised, and worked with NTG employees
 6    (e.g., lawyers, investigators, support staff, etc.) who have also unlawfully aided
 7    and abetted the plaintiffs-for-hire scheme and the fabrication of fraudulent NTG
 8    lawsuits.
 9          4.      Ryan M. Ferrell, the brother of Scott J. Ferrell, is an attorney licensed
 10   in California and residing in Maricopa County, Arizona. He was licensed in the
 11   State of Arizona and the Ninth Circuit Court of Appeals but was disbarred in both
 12   jurisdictions in 2019. At the time of the conduct at issue in this case, he was a
 13   practicing attorney with NTG. Ferrell has designed, initiated, and pursued
 14   fabricated and fraudulent legal claims in state and federal court. R. Ferrell has
 15   supervised and worked with NTG employees (e.g., lawyers, investigators, support
 16   staff, etc.) who have also aided and abetted the plaintiffs-for-hire scheme and the
 17   fabrication of fraudulent NTG lawsuits.
 18         5.      Victoria C. Knowles is an attorney licensed in California and residing
 19   in California. She is a practicing attorney with NTG. Knowles has designed,
 20   initiated, and pursued fabricated and fraudulent legal claims in state and federal
 21   court. Knowles has supervised and worked with NTG employees (e.g., lawyers,
 22   investigators, support staff, etc.) who have also aided and abetted the plaintiffs-for-
 23   hire scheme and the fabrication of fraudulent NTG lawsuits.
 24         6.      David Reid is an attorney licensed in California and residing in
 25   California. He is a practicing attorney and managing partner with NTG. Reid has
 26   designed, initiated, and pursued fabricated and fraudulent legal claims in state and
 27   federal court. Reid has supervised and worked with NTG employees (e.g.,
 28

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -3-

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 5 of 108 Page ID
                                  #:66291




 1    lawyers, investigators, support staff, etc.) who have also aided and abetted the
 2    plaintiffs-for-hire scheme and the fabrication of fraudulent NTG lawsuits.
 3          7.      Andrew Lee Baslow is an individual residing in Orange County,
 4    California. Baslow works for NTG as a field representative and recruiter. Baslow
 5    has filed declarations in federal district court wherein he presents evidence through
 6    sworn affidavits as “an investigator for Newport Trial Group.” See, e.g., Neal v.
 7    NaturalCare, Inc., No. 12-cv-531 (C.D. Cal.), Dkt. 17-8; Shin v. Digi-Key
 8    Corporation, No. 12-cv-5415-PA (C.D. Cal.), Dkt. 11-3 (“I am an investigator for
 9    Newport Trial Group”); Clark v. MyLife.com, Inc., No. 12-cv-6889 (C.D. Cal.),
 10   Dkt. 12-2 (“I am an investigator for Newport Trial Group”). On NTG’s behalf,
 11   and under supervision of NTG attorneys, Baslow solicited, recruited, paid or
 12   promised to pay individuals to serve as plaintiffs in fabricated and fraudulent NTG
 13   lawsuits. Baslow has instructed and advised individuals to sign documents
 14   containing statements known to be false in support of those fabricated and
 15   fraudulent NTG lawsuits. Baslow has been compensated by NTG for activities
 16   that include running and capping in violation of California Business and
 17   Professions Code Sections 6151–6156 (or 6152).
 18         8.      Andrew Nilon is an individual and resident of California. Nilon and
 19   his associates served as plaintiffs in NTG lawsuits beginning in 2012. Nilon was
 20   paid from NTG to serve as a plaintiff and to support false claims in litigation NTG
 21   (and its agents) fabricated. See Nilon v. Natural-Immunogenics Corp., No. 3:12-
 22   cv-00930-LAB-BGS (C.D. Cal. 2012); Nilon v. Chromadex, Inc., No. 56-2013-
 23   00436790-CU-MT-VTA (Sup. Ct. Ventura Cnty. 2013). Nilon has admitted that
 24   his legal claims in those cases were fabricated and fraudulent, that he was
 25   promised payment from NTG to support false claims in those cases, and that NTG
 26   had him sign false affidavits which were filed in those cases by NTG. See Dkt. 54-
 27   1 (Decl. of Clark Baker); see also Dkt. 54-2 (Decl. of John McNair). Nilon is
 28   close personal friends with Sam Schoonover, Matthew Dronkers, Taylor

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -4-

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 6 of 108 Page ID
                                  #:66292




 1    Demulder, and Sam Pfleg, who also served as NTG plaintiffs, each of whom was
 2    also paid by NTG to sponsor and assert false legal claims in lawsuits fabricated by
 3    NTG.
 4          9.      Giovanni Sandoval, Jr. is a resident of Yuma County, Arizona. On
 5    August 25, 2014, Sandoval substituted himself for Nilon in the NTG fabricated suit
 6    against NIC. See Nilon v. Natural-Immunogenics Corp., No. 12-cv-930-LAB
 7    (S.D. Cal.), Dkt. No. 63. Sandoval filed a false Complaint wherein he claimed that
 8    his residence was in California when it was not. Id. Sandoval actually lived in
 9    Arizona, making him ineligible to serve as a class representative against NIC. On
 10   information and belief, Sandoval never purchased or used NIC’s product. In the
 11   alternative, Sandoval only purchased the NIC product after first meeting with Ryan
 12   Ferrell to discuss the pending suit against NIC. Sandoval lied under oath to
 13   support NTG’s litigation. On May 22, 2015, Judge Larry A. Burns of the Southern
 14   District of California dismissed Sandoval’s claims against NIC with prejudice. See
 15   id. at Dkt. 120.
 16          10.    Sam Pfleg, Matthew Dronkers, and Sam Schoonover are each
 17   residents of California. They and their associates served as plaintiffs in NTG
 18   lawsuits beginning in 2012. Sam Pfleg had five legal matters with NTG from 2012
 19   to 2013. Sam Schoonover had two legal matters with NTG in 2012. NTG
 20   promised payment or paid Pfleg and his associates to serve as plaintiffs and to
 21   support false claims in litigation NTG (and its agents) fabricated. See Sam Pfleg v.
 22   Nature’s Way Products, Inc., No. 37-2012-0051979-CU-MT-NC (Sup. Ct. San
 23   Diego Cnty. 2012). NTG promised payment or paid Dronkers and his associates to
 24   serve as plaintiffs and to support false claims in litigation NTG (and its agents)
 25   fabricated. See Dronkers v. Kiss My Face, LLC, No. 3:12-01151-JAH (S.D. Cal.
 26   May 11, 2012). NTG promised payment or paid Schoonover and his associates to
 27   serve as plaintiffs and to support false claims in litigation NTG (and its agents)
 28

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -5-

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 7 of 108 Page ID
                                  #:66293




 1    fabricated. See Schoonover v. Himalaya Drug Co., No. 12-cv-1782 (S.D. Cal. July
 2    19, 2012).
 3          11.    Taylor Demulder is a resident of Nevada. Demulder served as a
 4    plaintiff in a lawsuit contrived by NTG beginning in 2012. NTG promised
 5    payment or paid Demulder and his associates to serve as plaintiffs and to support
 6    false claims in litigation NTG (and its agents) fabricated. See Demulder v. Carter-
 7    Reed Co., LLC, No. 3:12-cv-0333-BTM (S.D. Cal. Sept. 13, 2012). Demulder was
 8    also a defendant in a suit filed in May 2013 by the Carter-Reed Company, LLC, for
 9    his earlier pursuit of a false claim against Carter-Reed. See Carter-Reed Company,
 10   LLC v. Taylor Demulder, No. 130903002 (Dist. Ct. Salt Lake Cnty. 2013). Upon
 11   information and belief, NTG (for Demulder’s benefit) paid Carter-Reed a
 12   substantial sum to dismiss the claims for malicious prosecution that were at issue
 13   in the 2013 action.
 14         12.    Defendants DOES 1-10 are presently unidentified or unknown
 15   individuals and/or entities who have facilitated, participated, or cooperated in the
 16   unlawful enterprise and scheme to defraud corporations nationwide through
 17   fabricated legal claims (or threats of same) initiated by NTG, its attorneys and
 18   agents. The nature and identity of those defendants will become known through
 19   discovery.
 20   Complaint Summary
 21         13.    Defendants Newport Trial Group (“NTG”), Scott Ferrell, Ryan
 22   Ferrell, Victoria Knowles, and David Reid sued NIC in March 2012 for false
 23   advertising, unfair competition, and violation of the California Consumer Legal
 24   Remedies Act, Cal. Civ. Code §§ 1750, et seq. NTG certified a class action
 25   against NIC. See, e.g., Nilon v. Natural-Immunogenics Corp., No. 3:12-cv-930-
 26   LAB, Dkt. Nos. 1, 41 (S.D. Cal.). In that suit, NTG promised the lead Plaintiff and
 27   class representative, Andrew Nilon, $1,000 from any settlement or judgment if he
 28   would serve as a putative plaintiff and support false allegations. Nilon either did

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -6-

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 8 of 108 Page ID
                                  #:66294




 1    not purchase NIC’s product before suit was filed or he purchased it at NTG’s
 2    direction for the sole purpose of staging suit. Thus, he did not rely on NIC’s
 3    representations regarding the product and Nilon’s allegations were therefore
 4    fraudulent and fabricated. The fraudulent and fabricated Nilon suit was but one of
 5    many similar lawsuits filed by NTG over at least a five year period. This Second
 6    Amended Complaint (SAC) sues NTG for its use of for-hire plaintiffs who
 7    suffered no actual injury in the suits NTG fabricated.
 8          14.    NIC endured more than three years of litigation based on Nilon’s
 9    fabricated and fraudulent claims, and incurred substantial legal fees as a proximate
 10   and foreseeable result of NTG’s fraudulent scheme involving frivolous shakedown
 11   lawsuits. NIC suffered direct and substantial injury to its property, reputation, and
 12   goodwill stemming from NTG’s false allegations and suffered financial losses
 13   resulting therefrom.
 14
 15                          II.   JURISDICTION AND VENUE
 16         15.    This Court has original subject matter jurisdiction over this action
 17   pursuant to the Racketeering Influenced and Corrupt Organizations Act, 18 U.S.C.
 18   § 1964 (the “RICO Act” or “RICO”).
 19         16.    This Court also has original subject matter jurisdiction under 28
 20   U.S.C. § 1332 because Plaintiff NIC is a resident of Florida, while no other named
 21   Defendant resides in Florida. Factoring available damages, the matter in
 22   controversy substantially exceeds $75,000.
 23         17.    This Court has supplemental jurisdiction over all state claims pursuant
 24   to 28 U.S.C. § 1367(a).
 25         18.    This Court has personal jurisdiction over all Defendants and venue is
 26   proper in this District because the majority of all named Defendants, except Ryan
 27   M. Ferrell, Giovanni Sandoval, Jr. and Taylor Demulder, are residents of the State
 28   of California. This Court has personal jurisdiction over Defendant Ryan M. Ferrell

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -7-

                                DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 9 of 108 Page ID
                                  #:66295




 1    because he at all times relevant to this complaint he is employed by NTG, a law
 2    firm with its principal place of business in California, and Ferrell regularly
 3    conducts business in California. Moreover, Ryan Ferrell continues to list a
 4    California address as his place of business. This Court has personal jurisdiction
 5    over Defendants Giovanni Sandoval, Jr. and Taylor Demulder because they filed
 6    unlawful actions and documents in California District Court in exchange for the
 7    promise of monetary compensation provided by NTG, a California-based law firm.
 8    This Court also has personal jurisdiction over Taylor Demulder because he was an
 9    officer in Electric Family, LLC which has its principal place of business in
 10   California. Furthermore, the acts and practices of all Defendants described herein
 11   occurred in California and this Court has jurisdiction over the controversy which
 12   arises out of that conduct.
 13         19.     Venue is proper under 28 U.S.C. § 1391(b)(2) because NTG, the
 14   central cog in the racketeering scheme described herein, has its principal place of
 15   business in the Central District of California.
 16
 17       III.     ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
 18      A. Background
 19         20.     NTG is a law firm based in Newport Beach, California.
 20         21.     NTG has obtained over three hundred million dollars pursuing various
 21   claims, including actions brought under the Consumers Legal Remedies Act (Cal.
 22   Civ. Code § 1750), the False Advertising Law (Cal. Bus. & Prof. Code § 17500),
 23   the Unfair Competition Law (Cal. Bus. & Prof. Code § 17200), the Wiretapping
 24   Statute (Cal. Penal Code § 632.7), the Auto-Renewal Statute (Cal. Bus. & Prof.
 25   Code § 17600), and the Lanham Act (15 U.S.C. §1051 et seq.).
 26         22.     NTG and its attorneys, including Defendants Scott Ferrell, Victoria
 27   Knowles, David Reid and Ryan Ferrell, derive substantial profit from threatening
 28   and filing lawsuits based on knowingly false statement of fact and the concealment

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -8-

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 10 of 108 Page ID
                                   #:66296




  1   of material facts. Defendants create sham claims by paying or offering to pay
  2   individuals to serve as class representatives and by creating corporate Defendants
  3   to serve as plaintiffs in Lanham Act litigation.
  4         23.    NTG and its attorneys, with the help of investigators such as
  5   Defendant Andrew Baslow, identify potential class action defendants and
  6   thereafter pay or promise to pay individuals to serve as plaintiffs through bribery.
  7         24.    NTG acquired individuals willing to serve as plaintiffs by identifying
  8   personal and familial connections of NTG’s attorneys and employees and
  9   determining if those individuals would be willing to fabricate claims in exchange
 10   for the promise of remuneration, and by dangling the prospect of financial recovery
 11   in exchange for contrived legal claims.
 12         25.    Although NTG’s RICO enterprise may include additional predicate
 13   acts, the allegations in this Complaint primarily focus on three of NTG’s sham
 14   litigation schemes: (1) the CLRA/UCL/FAL scheme, (2) the CIPA scheme, and
 15   (3) the Lanham Act scheme. All three schemes operate under similar
 16   methodologies.
 17         The CLRA Scheme
 18         26.    The “CLRA Scheme” involves threats and/or the filing of a class
 19   action lawsuit predicated on alleged violations of California’s Consumers Legal
 20   Remedies Act (CLRA), False Advertising Law (FAL), and Unfair Competition
 21   Law (UCL).
 22         27.    The purpose of the scheme is to secure rapid out-of-court settlements
 23   from defendant corporations without those corporations discovering that NTG has
 24   no valid class representative or that NTG’s class representative is a shill, having
 25   been bribed to sponsor the litigation and participate to whatever extent required to
 26   support the ruse, and without those corporations discovering that the injuries
 27   alleged are false. NTG and its associates used the threat of significant class action
 28   liability and costs to create fear in defendant corporations of crippling financial

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -9-

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 11 of 108 Page ID
                                   #:66297




  1   losses, and many corporations invariably decided—based on that fear—to pay
  2   NTG and its “plaintiff” settlement monies in exchange for the non-filing of
  3   threatened suits or the dismissal of suits NTG filed.
  4         28.     To further that scheme, NTG, its attorneys, and its plaintiffs-for-hire,
  5   made false representations of fact in an effort to support essential elements of a
  6   CLRA/UCL/FAL claim.
  7         29.     In the CLRA Scheme, NTG, its attorneys and its plaintiffs-for-hire
  8   made intentionally false representations that (1) the plaintiff purchased the
  9   defendant’s product in reliance on advertising claims and representations; (2) that
 10   the product did not work for the “plaintiff” as advertised; and (3) that the plaintiff
 11   was injured in their money or property as a result of their reliance on advertising
 12   claims.
 13         30.     Because those plaintiffs either never purchased the product or only
 14   purchased it for the purpose of suing the defendant, none of those material
 15   representations are true.
 16         The Wiretapping Scheme
 17         31.     The “CIPA Scheme” involved the threat and/or filing of class action
 18   lawsuits predicated on alleged violations of California Penal Code §§ 632, 632.7,
 19   and 637.2(a) (also known as the California Invasion of Privacy Act, or CIPA).
 20         32.     The purpose of that scheme was to reach fast, out-of-court settlements
 21   with defendant corporations without that corporation discovering that NTG either
 22   had no class representative or that NTG’s class representative was a shill, bribed to
 23   sponsor the litigation and participate to whatever extent required to support the
 24   scheme. NTG and its associates used the threat of significant class action liability
 25   and costs to create fear in defendant corporations of crippling financial losses
 26   under those CIPA claims, and many corporations invariably decided—based on
 27   that fear—to pay NTG and its “plaintiff” settlement monies in exchange for
 28   dismissals.

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 10 -

                               DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 12 of 108 Page ID
                                   #:66298




 1          33.    To further that scheme, NTG, its attorneys, and its plaintiffs-for-hire,
 2    made false representations of fact in an attempt to support essential elements of a
 3    CIPA claim which they knew to be false. Those representations were made via
 4    demand letters, class action complaints, in deposition, and/or declarations.
 5          34.    In the CIPA Scheme, NTG, its attorneys and its plaintiffs-for-hire
 6    made the intentionally false representations that: (1) the plaintiff was not aware
 7    that the call was being recorded; (2) that the plaintiff did not give express or
 8    implied consent to the recording; (3) that the plaintiff expected that his/her
 9    telephone call would be private and not recorded; and (4) that the plaintiff only
 10   learned that the defendant recorded all incoming calls after completing his/her call.
 11         35.    In fact, the NTG plaintiffs in those cases never held any of these
 12   beliefs, nor could they under the circumstances. They were hired by NTG and its
 13   attorneys to telephone potential defendant corporations for the express purpose of
 14   being recorded. NTG, through its attorneys and Andrew Baslow, instructed those
 15   individuals to avoid recorded disclosures given by the corporations and provide
 16   confidential and personal information (i.e., Social Security numbers) to a company
 17   representative without being asked for same.
 18         36.    The NTG plaintiffs partnered with NTG or served as NTG’s agent for
 19   pursuing CIPA claims that were based on false statements of fact. The NTG
 20   plaintiffs met with NTG agents or attorneys prior to calling the corporate numbers.
 21   The NTG plaintiffs called the corporations solely for the purpose of creating
 22   lawsuits under the CIPA. Because those individuals knew that they would be
 23   recorded (or certainly should have known that their calls would not remain
 24   private), their allegations in the CIPA complaints were false. The NTG plaintiffs
 25   and NTG knew that the statements were false. NTG never disclosed to the Court
 26   or opposing parties that the NTG plaintiffs were plaintiffs-for-hire who alleged
 27   false injuries under the CIPA.
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 11 -

                               DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 13 of 108 Page ID
                                   #:66299




  1         37.    The false allegations under the CIPA provided NTG and its plaintiffs-
  2   for-hire the facially valid evidence necessary to threaten costly lawsuits that could,
  3   absent discovery, survive initial motions, thus increasing pressure on defendants to
  4   pay NTG to settle the suits.
  5         38.    NTG’s litigation history concerning those CIPA claims demonstrates
  6   that such claims were pursued exclusively for NTG’s pecuniary gain, with no relief
  7   provided to California consumers. During NTG’s most active period for CIPA
  8   claims (e.g., between 2010-2014), NTG’s litigation included the following:
  9                a. NTG settlement agreements under CIPA required corporate
 10                    defendants to pay NTG plaintiffs-for-hire substantially less than
 11                    the $5,000 statutory value that should have gone to plaintiffs. See
 12                    Cal. Penal Code § 632.7(a)(1). NTG retained most of the
 13                    payments (more than 85% of the settlement proceeds recovered
 14                    from corporate defendants).
 15                b. Between 2010 and Jun 2014, no class had been certified in any of
 16                    NTG’s CIPA cases and, in fact, in each of the three cases wherein
 17                    NTG moved for class certification, the court denied certification.
 18                    See, e.g., Shin v. Digi-Key Corp., No. 12-cv-5415-PA-JCG (C.D.
 19                    Cal. 2012), Dkt. 28 (holding that “Plaintiff’s call to a toll-free
 20                    ordering number is not a ‘confidential communication’ pursuant
 21                    to section 632”); Clark v. MyLife.com, No. 12-cv-6889-R-PLA
 22                    (C.D. Cal. 2012), Dkt. 34); Torres v. Nutrisystem Inc., et al., No.
 23                    12-cv-1854 (C.D. Cal. 2013).
 24                c. NTG obtained no judgments for any of its plaintiffs-for-hire.
 25                d. No attorney fees were awarded to NTG by motion.
 26                e. There were no confirmable monetary awards provided to the
 27                    putative class members in any of the cases.
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 12 -

                              DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 14 of 108 Page ID
                                   #:66300




  1                f.   At least fourteen of the thirty two reported CIPA cases during this
  2                     time period were voluntarily dismissed by NTG (apparently
  3                     without settlement).
  4         39.    Despite failing to achieve a single meaningful outcome for the
  5   “public” or “classes,” NTG received substantial settlement proceeds from the
  6   CIPA scheme between 2010 and 2014.
  7         The Lanham Act Scheme
  8         40.    Defendants NTG, Scott Ferrell, and David Reid also pursued a
  9   fraudulent litigation scheme predicated on false and fabricated “competitor
 10   standing” under the Lanham Act.
 11         41.    Like the CLRA and CIPA schemes, this scheme operated by way of
 12   threats or filing of litigation premised on false representations to corporate
 13   defendants (often the very same defendants previously victimized by NTG’s CIPA
 14   or CLRA schemes).
 15         42.    In the Lanham Act scheme, Defendants NTG, Scott Ferrell, and David
 16   Reid created their own “plaintiff” by forming a Limited Liability Company,
 17   Strataluz LLC (“Strataluz”), and by concealing their ownership interest in that
 18   company.
 19         43.    Defendants NTG, David Reid, and Scott Ferrell then utilized that
 20   dummy company as a plaintiff to threaten suit against companies that sold various
 21   dietary supplement companies under a Lanham Act false advertising theory. They
 22   falsely conveyed that Strataluz had competitor standing and actual damages. They
 23   concealed their ownership interest in the dummy company.
 24         44.    In May and June of 2015, Defendants NTG, Scott Ferrell, and David
 25   Reid began threatening suit against companies that sold male enhancement
 26   products based on false allegations that their “client,” Strataluz, manufactured,
 27   sold, and distributed a patented and effective male enhancement product called
 28   ProMaxal. They falsely claimed that ProMaxal’s efficacy was backed by clinical

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 13 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 15 of 108 Page ID
                                   #:66301




  1   research that Strataluz had funded. The ProMaxal product did not exist, had never
  2   been manufactured, and was never sold. All of the material statements made about
  3   that product were false.
  4         45.    Through the threat of frivolous Lanham Act litigation, Defendants
  5   NTG, Scott Ferrell, and David Reid attempted to extort hundreds of thousands of
  6   dollars from unsuspecting companies in exchange for dismissal and the offer of a
  7   worthless license that the Defendants claimed had significant value.
  8
  9         The Electric Family
 10         46.    Defendants Nilon, Pfleg, Dronkers, Demulder, and Schoonover
 11   (collectively the “Electric Family Defendants” or “Electric Family”) were all
 12   managers or members of Electric Family, LLC, a Nevada Limited Liability
 13   Company. The Electric Family Defendants are friends, associates and, at various
 14   times, roommates.
 15         47.    The Electric Family is a clothing and apparel company started by
 16   individuals within the electronic dance music (EDM) community, which sells
 17   product and apparel to those within that same community.
 18         48.    In late 2011 and early 2012, Defendants Nilon, Pfleg, Dronkers,
 19   Demulder, and Schoonover were impecunious and in search of financial
 20   opportunities.
 21         49.    In late 2011, Schoonover’s then girlfriend, Talee Rooney, informed
 22   the Electric Family Defendants during a social gathering that she had a high school
 23   friend, Defendant Andrew Baslow, who worked for a law firm, NTG, which
 24   needed individuals to serve as plaintiffs in lawsuits against various companies.
 25         50.    Rooney explained that it was easy work. The Electric Family
 26   Defendants discussed the “opportunity” and agreed to each contact Defendant
 27   Baslow to inquire about the “opportunity.”
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 14 -

                                 DECLARATION OF JOSHUA FURMAN                         EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 16 of 108 Page ID
                                   #:66302




  1            51.   NTG billing records reflect that Baslow interacted directly with NTG
  2   clients or plaintiffs when developing evidence for NTG cases.
  3            52.   Between late 2011 and early 2012, pursuant to their agreement to all
  4   join NTG’s scheme, Defendants Nilon, Dronkers, Pfleg, Demulder, and
  5   Schoonover each contacted Defendant Baslow by phone.
  6            53.   In October 2011, Nilon and Baslow met at a coffee shop between San
  7   Diego and Los Angeles. In that meeting, Baslow explained to Nilon that he was an
  8   employee of NTG, that NTG needed individuals to sponsor claims against
  9   companies who advertise products, that Nilon could “sign up” if he was interested,
 10   and that Baslow would give Nilon instructions on what product to buy or how to
 11   participate in the ensuing lawsuit. Baslow explained that he would provide Nilon
 12   with papers to sign and that Nilon would be paid from settlement or judgment
 13   proceeds secured with Nilon’s help. Baslow later explained that Nilon did not
 14   need to buy the product and only needed to sponsor the litigation, and provide
 15   declarations, deposition testimony, or trial testimony in support of claims created
 16   by NTG.
 17            54.   Defendants Schoonover, Dronkers, Pfleg, and Demulder each
 18   communicated with Andrew Baslow by phone, in person, and/or by email. Baslow
 19   gave them each the same offer, the promise of monetary payment in exchange for
 20   their promise to sponsor and support contrived litigation, including testimony,
 21   which they each accepted. Baslow’s interactions and dealings with the NTG for-
 22   hire plaintiffs (including the Electric Family group) therefore apply and should be
 23   considered in context with the following factual allegations related to specific NTG
 24   cases.
 25
 26      B. Andrew Nilon v. Natural-Immunogenics Corp., No. 12-cv-930 (S.D. Cal.
            2012-2015)
 27
               55.   In December of 2011, NTG and Scott Ferrell developed a scheme to
 28
      defraud Natural-Immunogenics Corp.
                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 15 -

                               DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 17 of 108 Page ID
                                   #:66303




  1         56.    The scheme involved the fabrication of claims against NIC related to
  2   its advertising of the NIC Sovereign Silver product. Sovereign Silver is colloidal
  3   silver sold nationally as a dietary supplement.
  4         57.    NTG and Scott Ferrell sought to obtain settlement money from NIC
  5   under threat of CLRA, FAL and UCL class action litigation. The costs and
  6   negative publicity of a class action claim would, in fact, be substantial for NIC.
  7         Mail Fraud and Extortion – Demand Letter:
  8         58.    On December 27, 2011, after Defendant Nilon had met with NTG but
  9   before Defendant Nilon claims to have purchased the NIC product, NTG
 10   dispatched a demand letter to NIC by certified US mail.
 11         59.    NTG and Scott Ferrell stated in that letter that they wrote “on behalf
 12   of an individual California consumer, as well as a putative class of similarly
 13   situated consumers.” That statement was false. NTG and Scott Ferrell knew the
 14   statement was false and made the statement with the intent to defraud NIC. NTG
 15   did not write on behalf of any individual California consumer and did not represent
 16   a valid class representative at the time.
 17         60.    NTG and Scott Ferrell stated in that letter that “[o]ur client relied on
 18   your assertions and did not experience any of the promised benefits.” That
 19   statement was false. NTG and Scott Ferrell knew that statement was false and
 20   made the statement with the intent to defraud NIC. NTG did not yet have a client,
 21   and the client that NTG ultimately obtained had not yet even purchased the product
 22   and thus did not rely on any of NIC’s representations.
 23         61.    When NIC did not agree to settle the claims as a result of Scott
 24   Ferrell’s demand letter, Scott Ferrell and NTG filed suit against NIC.
 25         62.    Sometime in early 2012, Andrew Baslow, on behalf of NTG, and at
 26   the direction of Scott Ferrell, offered to pay Andrew Nilon money in exchange for
 27   Andrew Nilon’s promise to be the plaintiff class representative in and sponsor the
 28   litigation against NIC, including in exchange for his execution of false

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                  - 16 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 18 of 108 Page ID
                                   #:66304




  1   declarations, the delivery of false deposition testimony, and/or the delivery of false
  2   trial testimony. Nilon agreed to the proposal with the understanding that he would
  3   be paid.
  4          Mail Fraud or Obstruction – State Court Complaint
  5          63.    On March 5, 2012, NTG, Scott Ferrell, and Victoria Knowles filed a
  6   Class Action Complaint against NIC in the Superior Court of the State of
  7   California for the County of San Diego allegedly on behalf of Andrew Nilon and a
  8   purported class of similarly situated individuals (hereinafter the “Nilon Lawsuit”).
  9   See Nilon v. Natural-Immunogenics Corp., No. 12-cv-930 (S.D. Cal., March 5,
 10   2012), Dkt. 1-1 (“Nilon State Complaint”). Scott Ferrell signed the complaint and
 11   Victoria Knowles appeared in the caption. Id. Andrew Nilon swore under penalty
 12   of perjury to personal knowledge of facts contained in the Nilon State Complaint.
 13   Id. at 15.
 14          64.    The Nilon State Complaint was sent to NIC by U.S. Mail on March 7,
 15   2012 by, or on behalf of, NTG, Scott Ferrell, and Victoria Knowles.
 16          65.    David Reid was and is the Managing Partner of the NTG. He had full
 17   authority over the Nilon Lawsuit and had knowledge of its underlying facts,
 18   pleadings and motions. See id., No. 3:12-cv-00930-LAB-BGS, Dkt. 78-1 ¶¶ 2, 4
 19   (Decl. of David Reid In Support of Plaintiff’s Mot. for Terminating Sanctions). He
 20   participated in that matter, and made strategy decisions concerning same.
 21          66.    The complaint contained four paragraphs related to Nilon’s alleged
 22   “experience” with NIC’s product. Id., Dkt. 1-1 at ¶¶ 3, 5, 14-15.
 23          67.    Those paragraphs made the following false material representations:
 24                   a.   That Nilon had purchased the Sovereign Silver product
 25                        in San Diego County.
 26                   b.   That Nilon had relied on representations made by
 27                        [NIC] regarding the efficacy of Sovereign Silver, and,
 28

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 17 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 19 of 108 Page ID
                                   #:66305




  1                          but for those representations, Nilon would not have
  2                          purchased or paid as much for the product.
  3                  c.      That Nilon’s experience in relying on the
  4                          representations made by NIC was similar to those of
  5                          the “Class.”
  6         68.    The representations in paragraph 67(a)-(c) hereinabove made by
  7   Defendants NTG, Scott Ferrell, Victoria Knowles, and Andrew Nilon were
  8   intentionally false.
  9         69.    Nilon never purchased the Sovereign Silver product prior to filing the
 10   Class Action Complaint in reliance on any representations made by NIC.
 11         70.    Nilon never produced in litigation any proof of purchase.
 12         71.    Even if Nilon did purchase the NIC product, he did so in “early
 13   2012,” after he had already met with Andrew Baslow and discussed NTG
 14   litigation, and after NTG had already dispatched a demand letter to NIC claiming
 15   to represent a California consumer. Thus, his purchase was made for the purpose
 16   of bringing litigation and done at the direction of NTG, and he did not therefore
 17   rely on any of NIC’s representations when he purchased the product.
 18         72.    Because Nilon did not purchase the product in reliance on any
 19   representations or claims made by NIC and did not suffer any injury, his true
 20   experience was not similar to that of the purported Class. Because he did not
 21   purchase the product prior to filing suit, he could not have satisfied the elements of
 22   a California CLRA/UCL/FAL claim—he suffered no injury. Nilon’s claim was
 23   baseless, and would have appeared baseless to any reasonable lawyer or litigant.
 24         73.    The representations made in Scott Ferrell’s demand letter and the
 25   Nilon State Complaint were material and necessary to establish the basic elements
 26   of a CLRA, FAL and UCL cause of action brought against NIC.
 27         74.    The Underlying Lawsuit was removed to the US District Court for the
 28   Southern District of California on April 16, 2012.

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 18 -

                                DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 20 of 108 Page ID
                                   #:66306




  1         Wire Fraud or Obstruction – Motion to Certify Class
  2         75.     On February 26, 2013, in furtherance of the scheme to defraud NIC,
  3   Defendants NTG, Scott Ferrell, Victoria Knowles, and Ryan Ferrell filed a
  4   “Motion to Certify Class” in the Nilon Action on behalf of Andrew Nilon through
  5   the court’s CM/ECF system which caused that Motion to be sent through the
  6   interstate wires to the court and NIC (“Motion to Certify”). Id., Dkt. 21. Scott
  7   Ferrell, Ryan Ferrell, and Victoria Knowles appeared on the signature line of that
  8   Motion. Id.
  9         76.     The Motion to Certify furthered the scheme to defraud NIC because a
 10   successful class certification would substantially increase NIC’s potential financial
 11   exposure and would increase in the likelihood that NIC would satisfy NTG’s
 12   settlement demands for fear of financial harm.
 13         77.     The Motion to Certify made the same representations identified in
 14   Paragraph 67 hereinabove. Id., Dkt. 21-1 at 1, 3, 7-8, 12.
 15         78.     Those representations were false because Nilon never purchased the
 16   product in reliance on any of NIC’s representations, did not suffer a valid injury,
 17   and would have purchased the product regardless of any representations because he
 18   intended to purchase a lawsuit. For those same reasons, Nilon’s claims were not
 19   typical of the class. Nilon’s claims were intentionally false.
 20         79.     The representations made in the Motion to Certify were material
 21   because they were necessary to create a facially plausible cause of action under the
 22   CLRA, FAL, and UCL.
 23         80.     Defendants NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles and
 24   David Reid knew the representations in the Motion to Certify were false and made
 25   them with the intent to defraud NIC and mislead the courts.
 26         81.     On September 30, 2013, Judge Burns denied class certification due to
 27   pleading deficiencies in the Nilon State Complaint, but did so without prejudice
 28   and with leave to amend in reliance on the truth of the representations made in the

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 19 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 21 of 108 Page ID
                                   #:66307




  1   Motion to Certify. See id., Dkt. 31. Had Judge Burns known the truth, he would
  2   have denied certification with prejudice since the action was brought by an invalid
  3   class representative and knowingly false representations of material fact.
  4         82.    Thus, NIC was forced to continue litigating the case for nearly two
  5   more years when it should have ended on September 30, 2013. Indeed, had the
  6   true facts concerning Nilon’s role in litigation been disclosed at the outset, the case
  7   could not have moved forward.
  8         Wire Fraud or Obstruction – First Amended Complaint
  9         83.    NTG, Scott Ferrell, Ryan Ferrell, David Reid and Victoria Knowles
 10   made the same representations identified in Paragraph 67 hereinabove when they
 11   filed a First Amended Complaint through the CM/ECF electronic filing system on
 12   October 15, 2013 which caused the misrepresentations to be sent through the
 13   interstate wires to NIC. See id., Dkt. 34 at ¶¶ 3, 5, 20-22 (“Nilon Amended
 14   Complaint”). Scott Ferrell signed the Nilon Amended Complaint and Victoria
 15   Knowles’ name appeared in the caption. Id. Ryan Ferrell was an attorney of record
 16   in the action and had full knowledge of the filing and its representations. David
 17   Reid was a managing partner on the case and had full knowledge of the filing and
 18   its representations.
 19         84.    Nilon’s counsel, NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles,
 20   and David Reid knew that the representations made in the Nilon Amended
 21   Complaint were intentionally false because their authorized agent and employee,
 22   Andrew Baslow, had bribed Nilon to ratify and support whatever statements NTG
 23   and its attorneys made in litigation on his behalf (i.e., they promised Nilon money
 24   in exchange for false testimony). NTG and its agents drafted the intentionally false
 25   statements on Nilon’s behalf, to which Nilon affixed his signature knowing that
 26   such claims were false.
 27         85.    NTG, Scott Ferrell, Ryan Ferrell, David Reid and Victoria Knowles
 28   made the representations in the Nilon Amended Complaint with the intent to

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 20 -

                                DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 22 of 108 Page ID
                                   #:66308




  1   defraud NIC and with the intent to prolong the litigation through class certification
  2   that would apply greater leverage against NIC and increase the likelihood of a
  3   settlement payout.
  4          86.     On April 15, 2014, Judge Burns granted class certification in reliance
  5   on the materially false representations in the Nilon Amended Complaint. Id., Dkt.
  6   41 at 8-9 (finding that Nilon’s claims are typical of the class members’).
  7          87.     Because the court granted class certification, NIC was forced to
  8   continue litigating and undergo discovery and litigation over complex scientific
  9   issues related to fictional “class” claims that were, in reality, not sustainable
 10   through Nilon’s intentionally false allegations. NIC was compelled to endure more
 11   than three years of civil litigation based on NTG’s and Nilon’s false statements in
 12   pleadings and affidavits.
 13          Obstruction of Justice and Witness Tampering – Missed Depositions
 14          88.     On April 18, 2013, NIC served a Notice of Deposition on Nilon
 15   through his counsel Scott Ferrell, Ryan Ferrell, and NTG. Id., Dkt. 55 at 2 (Judge
 16   Skomal Order sanctioning NTG). The notice set a May 3, 2013 deposition date,
 17   which Nilon and his counsel selected. Id. On April 24, 2013, Ryan Ferrell
 18   cancelled the May 3, 2013 deposition purportedly because Nilon had a “conflict
 19   come up and [was] no longer available.” Id., Dkt. 49 at 52 (email from Ryan
 20   Ferrell).
 21          89.     In truth, Nilon was available for deposition on May 3, 2013 and he
 22   avoided the deposition because he did not wish to answer questions or produce
 23   documents revealing the falsity of material facts contained in the First Amended
 24   Complaint.
 25          90.     Upon information and belief, Ryan Ferrell knew that Nilon was
 26   available for deposition on May 3, 2013, knew that avoiding a deposition to
 27   prevent the disclosure of damaging information was unlawful and wrong, and
 28

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 21 -

                                DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 23 of 108 Page ID
                                   #:66309




  1   engaged in misleading conduct towards NIC’s counsel with the intent to withhold
  2   Nilon’s potentially damaging testimony.
  3         91.    On May 7, 2013, NIC served another Notice of Deposition on Nilon
  4   through his counsel which set a May 22, 2013 deposition date per Ryan Ferrell’s
  5   request. Id., Dkt. 55 at 2. On the day of the deposition, May 22, 2013, Jeanette
  6   Francis, on behalf of Ryan Ferrell and Victoria Knowles, again cancelled the
  7   deposition stating that Nilon “ha[d] become unavailable [that] morning.” Id., Dkt.
  8   49 at 69.
  9         92.    In truth, Nilon was available for deposition on May 22, 2013 and he
 10   avoided the deposition because he did not wish to answer questions or produce
 11   documents revealing the falsity of material facts contained in his First Amended
 12   Complaint.
 13         93.    Upon information and belief, Ryan Ferrell knew that Nilon was
 14   available for deposition on May 22, 2013, knew that avoiding a deposition to
 15   prevent the disclosure of damaging information was unlawful and wrong, and
 16   engaged in misleading conduct (through representations made by his subordinate)
 17   towards NIC’s counsel to withhold Nilon’s potentially damaging testimony.
 18         94.    On January 3, 2014, NIC served a First Amended Notice of
 19   Deposition on Nilon through his counsel which scheduled the deposition for
 20   February 7, 2014. Id., Dkt. 55 at 2. Nilon did not appear for deposition on
 21   February 7, 2014. Id.
 22         95.    Nilon was available for deposition on February 7, 2014, knew the
 23   deposition was duly scheduled, and avoided the deposition because he did not wish
 24   to answer questions or produce documents revealing the falsity of material facts
 25   contained in the First Amended Complaint. In the alternative, NTG never
 26   informed Nilon that his deposition had been scheduled for February 7, 2014 and
 27   NTG never intended to produce Nilon for deposition because they did not want
 28   damaging testimony to be revealed through that process. NTG thus intentionally

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             - 22 -

                              DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 24 of 108 Page ID
                                   #:66310




  1   obstructed a duly noticed subpoena for testimony to conceal their fraudulent
  2   conduct.
  3         96.    On April 29, 2014, NIC served a Second Amended Notice of
  4   Deposition on Nilon which scheduled the deposition for May 16, 2014. Id. On
  5   May 13, 2014, Ryan Ferrell on behalf of Andrew Nilon refused to produce Nilon
  6   for deposition on May 16, 2014. Id.
  7         97.    In truth, Nilon was available for deposition on May 16, 2014 and
  8   avoided the deposition because he did not wish to answer questions or produce
  9   documents revealing the falsity of material facts contained in the First Amended
 10   Complaint.
 11         98.    Upon information and belief, Ryan Ferrell knew that Nilon was
 12   available for deposition on May 16, 2014, knew that avoiding a deposition to
 13   prevent the disclosure of damaging information was unlawful and wrong, and
 14   engaged in misleading conduct towards NIC’s counsel to withhold Nilon’s
 15   potentially damaging testimony.
 16         99.    The four notices of deposition served on Nilon also included
 17   document requests for evidence supporting Nilon’s claims. Nilon, by avoiding
 18   deposition, avoided his obligation to provide documents responsive to those
 19   requests and thus avoided disclosing that he possessed no evidence to support his
 20   fabricated legal claims.
 21         100. On July 31, 2014, Judge Skomal (of the U.S. District Court for the
 22   Southern District of California) found Nilon had engaged in a “pattern of avoiding
 23   his duly-noticed depositions.” Id., Dkt. 55 at 7. The court also found that Ryan
 24   Ferrell and the Newport Trial Group had “frustrated attempts to take Mr. Nilon’s
 25   deposition by refusing to meet-and-confer with [NIC] counsel.” Id. The court
 26   found no justification for Nilon’s failures to appear. Id. at 7-8. The court
 27   sanctioned Ryan Ferrell and Scott Ferrell $5,053.90 for their role in Nilon’s
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 23 -

                                 DECLARATION OF JOSHUA FURMAN                         EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 25 of 108 Page ID
                                   #:66311




  1   “pattern of unjustified cancellations over the course of an entire year.” Id., Dkt. 59
  2   at 2 (Skomal Order imposing sanctions).
  3         Wire Fraud or Obstruction – Motion to Substitute
  4         101. On July 9, 2014, in furtherance of the scheme to defraud NIC,
  5   Defendants NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles, and David Reid
  6   filed a Motion to Substitute Class Representative using the court’s CM/ECF
  7   system which caused a copy of that Motion and its exhibits and attachments to be
  8   sent through the interstate wires to NIC. See id., Dkt. 51. Ryan Ferrell signed the
  9   Motion to Substitute. Id. Scott Ferrell and Victoria Knowles appeared in the
 10   caption of the motion. Id. David Reid was the managing partner on the case and
 11   had full knowledge of and authority over the representations made in the Motion to
 12   Substitute.
 13         102. The Motion to Substitute made the following false representations to
 14   NIC and the court (id., Dkt. 51-1 at 3):
 15                 a.   Nilon’s grandmother had become ill and was unable to
 16                      adequately care for herself physically or financially.
 17                 b.   Nilon moved from San Diego to the San Francisco area
 18                      to help his grandmother.
 19                 c.   Because of the change in residence and the need to
 20                      provide financial assistance to his grandmother, Nilon
 21                      also changed employment and employment hours.
 22                 d.   Because of the changed circumstances, Nilon wishes to
 23                      be relieved from his duties as Class Representative.
 24                 e.   Class counsel has another valid class representative, who
 25                      is a member of the certified class, willing to serve as lead
 26                      plaintiff.
 27         103. The representations described in the preceding paragraph were
 28   intentionally false.

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 24 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 26 of 108 Page ID
                                   #:66312




  1         104. Nilon did not move to the San Francisco area to help care for his sick
  2   grandmother. He did not change jobs or circumstances to help his sick
  3   grandmother. His grandmother did not need his company or time. Instead, he
  4   withdrew from the action because he no longer wished to be involved in litigation
  5   that would ultimately require him to testify falsely under oath in deposition to
  6   maintain the fraudulent scheme. Id., Dkt. 49 (Judge Skomal ordering Nilon to sit
  7   for a deposition and produce documents).
  8         105. Nilon’s false “sick grandmother” affidavit is part of a pattern. Taylor
  9   Demulder—one of Nilon’s close associates—prepared and filed an affidavit in
 10   another matter wherein Demulder also attempted to oppose a jurisdictional motion
 11   based on his alleged need to care for an elderly grandmother. See Carter-Reed v.
 12   Demulder, No. 16-cv-0057-DB, Dkt. 25 at 10 (arguing for remand on jurisdictional
 13   grounds related to allegations that “Demulder travels frequently to California in
 14   order to visit his elderly grandmother, who is in need of elder care”).
 15         106. When Nilon sought to withdraw, NTG did not have a new, valid class
 16   representative who was a member of the class. Id., Dkt. 117 at 4 (Judge Burns
 17   holding that Sandoval was not a member of the class).
 18         107. NTG’s and Nilon’s representations were material and furthered the
 19   scheme because if the true reason for his withdrawal was known to the court and
 20   NIC, the court would have issued terminating sanctions and the Newport Trial
 21   Group’s scheme to defraud NIC would result in a loss. See id. (dismissing the case
 22   and noting Nilon’s repeated failure to appear for deposition). The Court later
 23   explained that it would not have permitted a substitute plaintiff to move forward
 24   had the court known that representations in the NTG pleadings were false. Id. at 4-
 25   5.
 26         Witness Tampering and Obstruction of Justice – Nilon Declaration
 27         108. In support of NTG’s Motion to Substitute, on June 23, 2014, Nilon
 28   executed a declaration under penalty of perjury that made the same representations

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 25 -

                              DECLARATION OF JOSHUA FURMAN                               EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 27 of 108 Page ID
                                   #:66313




  1   identified in Paragraph 102(a)-(d). Id., Dkt. 51-2 (“Nilon Declaration”). Those
  2   representations were false.
  3         109. Upon information and belief, Ryan Ferrell drafted the Nilon
  4   Declaration to create a plausible reason for Nilon to withdraw from the case while
  5   also allowing Ferrell to present a new Class Representative willing to testify
  6   falsely and continue the unlawful and corrupt legal action. Ryan Ferrell knew that
  7   providing false testimony under oath was wrong and that Nilon’s declaration
  8   contained false statements of material facts.
  9         110. Upon information and belief, Ryan Ferrell instructed Andrew Baslow
 10   to inform, and Baslow did inform, Nilon that if he wished to withdraw from the
 11   case, he would have to sign a declaration containing false statements.
 12         111. Nilon executed the knowingly false declaration to escape litigation for
 13   which he had been promised approximately $1,000 in compensation.
 14
 15         Bribery, Witness Tampering and Obstruction of Justice - Sandoval
            Enters the Case
 16
            112. Sometime in early 2014, upon information and belief, Ryan Ferrell or
 17
      Andrew Baslow offered a bribe to Giovanni Sandoval, Jr. Upon information and
 18
      belief, Ryan Ferrell or Andrew Baslow promised payment (out of settlement or
 19
      judgment proceeds to be acquired) if Sandoval would agree to be named a
 20
      substitute plaintiff in the contrived litigation against NIC by ratifying, supporting
 21
      and executing false declarations or pleadings and by the giving of false testimony
 22
      at deposition and trial.
 23
            113. Upon information and belief, Giovanni Sandoval, Jr. agreed to the
 24
      offer described in the preceding paragraph. Sandoval never purchased the NIC
 25
      product or, if he did, he had interacted or met with NTG, Ryan Ferrell, or Andrew
 26
      Baslow before making that purchase and thus purchased the product solely to buy
 27
      into NTG’s lawsuit and not in reliance on any NIC advertising claim.
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 26 -

                                 DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 28 of 108 Page ID
                                   #:66314




  1            114. In support of the Motion to Substitute, on June 18, 2014, Sandoval
  2   executed a declaration under penalty of perjury in which Sandoval swore to the
  3   following facts (id., Dkt. 51-3 at ¶¶ 1-5):
  4                  a. Sandoval is a member of the certified class.
  5                  b. Sandoval purchased Sovereign Silver from a Sprouts Store
  6                      in 2013 and prior to that purchase Sandoval read, reviewed
  7                      and relied on the immune support claims on the product
  8                      label.
  9                  c. At the time of his purchase, Sandoval believed the labeling
 10                      regarding immune support.
 11                  d. But for the immune support representations on the
 12                      Sovereign Silver product, Sandoval would not have
 13                      purchased Sovereign Silver.
 14            115. The representations described in the preceding paragraph were
 15   intentionally false.
 16            116. In truth, if Sandoval purchased the NIC product at all, he purchased it
 17   in May or June of 2014 for the purpose of furthering the NTG scheme to defraud.
 18   The product bottle that Sandoval claims he purchased was not even manufactured
 19   until February of 2014, months after the date he claimed to have purchased the
 20   bottle under oath. Sandoval refused to produce that bottle during the Underlying
 21   Action.
 22            117. Upon information and belief, Ryan Ferrell drafted the Sandoval
 23   Declaration to support allegations necessary to convince the court that a new Class
 24   Representative was available and, thus, endeavored to avoid dismissal of the
 25   Underlying Action. Ryan Ferrell knew that testifying falsely under oath was
 26   wrong and that the Sandoval Declaration contained false statements of material
 27   facts.
 28

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 27 -

                                  DECLARATION OF JOSHUA FURMAN                        EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 29 of 108 Page ID
                                   #:66315




  1         118. Upon information and belief, either Ryan Ferrell or Andrew Baslow
  2   told Giovanni Sandoval that he would need to execute the false declaration in order
  3   to obtain payment from NTG.
  4         119. Sandoval executed the knowingly false declaration to support the
  5   Underlying Action.
  6         120. On August 22, 2014, Judge Burns granted the Motion to Substitute in
  7   reliance on Nilon, Sandoval, NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles,
  8   and David Reid’s knowingly false representations made in the Motion to
  9   Substitute, the Nilon Declaration, and the Sandoval Declaration described above.
 10   Id., Dkt. 62 at 1-2, 4-7.
 11         121. Judge Burns’ August 22, 2014 order relying on false statements of
 12   fact allowed the Underlying Action to continue for another nine months, which
 13   increased litigation costs for NIC, sapped NIC’s resources, and maintained
 14   pressure on NIC to settle in furtherance of NTG’s scheme to defraud NIC. Based
 15   on Judge Burns’ August 22, 2014 ruling (which relied on the false Sandoval
 16   documents), the matter proceeded into expert discovery, wherein NIC was
 17   obligated to incur substantially more legal fees and costs.
 18         Wire Fraud or Obstruction – Second Amended Complaint
 19         122. On August 25, 2014, Defendants NTG, Scott Ferrell, Ryan Ferrell,
 20   Victoria Knowles, and David Reid on behalf of new class representative Giovanni
 21   Sandoval, Jr., filed a Second Amended Complaint against NIC in the U.S. District
 22   Court for the Southern District of California using the court’s CM/ECF electronic
 23   filing system which caused a copy of the Second Amended Complaint to be sent
 24   over the interstate wires to NIC and the court. Id., Dkt. 63. Ryan Ferrell signed
 25   the Second Amended Complaint. Id. Victoria Knowles and Scott Ferrell appeared
 26   on the signature line. Id. David Reid had full authority and control over the case
 27   and knowledge of all facts, allegations and pleadings.
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 28 -

                                  DECLARATION OF JOSHUA FURMAN                      EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 30 of 108 Page ID
                                   #:66316




  1         123. The Defendants identified in the preceding paragraph made the
  2   following representations to NIC and the court through the Second Amended
  3   Complaint (id. at ¶¶ 3, 5, 19-21):
  4                a. Giovanni Sandoval is a resident of San Diego County,
  5                     California.
  6                b. Giovanni Sandoval purchased Sovereign Silver in San
  7                     Diego County around November of 2013 at a Sprout’s
  8                     Market.
  9                c. Giovanni Sandoval relied on NIC’s representations
 10                     regarding Sovereign Silver’s efficacy and, but for those
 11                     representations, Sandoval would not have purchased or
 12                     paid as much for Sovereign Silver.
 13                d. Giovanni Sandoval discontinued using Sovereign Silver
 14                     “after discovering the potential [adverse safety]
 15                     outcomes.”
 16                e. Giovanni Sandoval’s claims are typical of the claims of
 17                     the members of the Class.
 18         124. The representations identified in the preceding paragraph 123 were
 19   intentionally false.
 20         125. Giovanni Sandoval was a resident of Arizona, not California, at the
 21   time he allegedly purchased Sovereign Silver and for years prior. Id., Dkt. 117
 22   (Sandoval was a resident of Arizona and not a member of the class).
 23         126. Sandoval either did not purchase Sovereign Silver or, if he did, did not
 24   purchase it in reliance on any representations made by NIC on the label or
 25   otherwise. Sandoval purchased the product solely to initiate a lawsuit and would
 26   have purchased it regardless of its representations, price, or any other factor.
 27         127. Sandoval produced no evidence of purchase in discovery or at
 28   deposition. At the time he claimed to have purchased the NIC product in

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 29 -

                               DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 31 of 108 Page ID
                                   #:66317




  1   California, he was prohibited from leaving the State of Arizona pursuant to the
  2   terms of a supervised probation attendant to a felony conviction. In the above-
  3   captioned matter, Sandoval identified a bottle that he claimed to have purchased
  4   but the bottle was not manufactured until February of 2014, three months after he
  5   swore under oath to have purchased the product in November 2013.
  6          128. Sandoval either never used Sovereign Silver or only used it in
  7   preparation for deposition so that he would know how to describe the product. At
  8   deposition he testified that he had no knowledge of any adverse health effects and
  9   did not discontinue use of the product on that basis (thus conceding that sections of
 10   his complaint were false or inaccurate).
 11          129. Sandoval was not a class member, nor did he purchase the product in
 12   reliance on any representations by NIC. Sandoval could therefore not be said to
 13   have claims “typical” of the class.
 14          130. The misrepresentations in the Second Amended Complaint were
 15   material because they established the basic elements of a CLRA, FAL, and UCL
 16   claim and established Sandoval’s status as a member of the class, i.e. a California
 17   resident who purchased the product in California. Without those false statements
 18   of fact, Sandoval could not have maintained a viable cause of action at the outset.
 19          131. Judge Burns relied on the misrepresentations contained in the Second
 20   Amended Complaint when he reviewed that document in granting the Motion to
 21   Substitute, and due to that reliance, NIC was exposed to the cost of an additional
 22   nine months of litigation, sapping NIC’s resources and applying additional
 23   pressure to settle the false claims. Id., Dkt. 117 at 4-5 (“But for the [Second
 24   Amended Complaint’s] false statement about Sandoval’s residency, the Court
 25   would not have granted the motion for substitution.”).
 26          132. Sandoval knew the representations in the Second Amended Complaint
 27   were false and he made those representations with the specific intent to defraud
 28   NIC.

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 30 -

                              DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 32 of 108 Page ID
                                   #:66318




  1         133. Defendants NTG, Ryan Ferrell, Scott Ferrell, Victoria Knowles, and
  2   David Reid knew that the representations in the Second Amended Complaint were
  3   false because their agent or employee bribed Sandoval to participate in the
  4   litigation and support the false claims.
  5         Wire Fraud or Obstruction of Justice – Ryan Ferrell’s Fraudulent
  6         Declaration
  7         134. On August 15, 2014, NTG, Ryan Ferrell, Scott Ferrell, David Reid,
  8   and Victoria Knowles filed a Motion to Withdraw as Counsel for Andrew Nilon.
  9   See id., Dkt. 61. In that motion, the Defendants claimed to have lost all
 10   communication with Andrew Nilon.
 11         135. To support the Motion to Withdraw, the Defendants made the
 12   following representations to the Court:
 13                a) Beginning in April of 2014, Nilon stopped communicating with NTG
 14   entirely;
 15                b) At the end of June, after months of no communication, Nilon called
 16   Ryan Ferrell and asked to withdraw from the matter;
 17                c) After Andrew Nilon executed the June declaration, NTG and Ryan
 18   Ferrell were unable to reach Nilon despite dozens of phone calls;
 19                d) In an effort to reach Nilon, Ryan Ferrell sent three letters to Nilon’s
 20   last known address and sent an investigator to that address to attempt contact;
 21                e) None of those efforts succeeded and NTG had completely lost track of
 22   Nilon by the end of June 2014.
 23         136. NTG, Ryan Ferrell, Scott Ferrell, David Reid, and Victoria Knowles
 24   supported the Motion to Withdraw by attaching a declaration signed by Ryan
 25   Ferrell under oath that attested to the same representations in the Motion to
 26   Withdraw that are identified in the preceding paragraph.
 27         137. All of the statements identified above that were attested to under oath
 28   by Ryan Ferrell were knowingly and intentionally false.

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                  - 31 -

                                 DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 33 of 108 Page ID
                                   #:66319




  1            138. Ryan Ferrell and NTG had been in frequent communication with
  2   Andrew Nilon from May 2014 through the end of June 2014. Andrew Baslow
  3   communicated with Andrew Nilon by email and telephone in May 2014. Ryan
  4   Ferrell communicated by email with Andrew Nilon beginning in early June 2014.
  5   The two exchanged nearly one dozen emails and Nilon responded rapidly and
  6   frequently throughout June 2014.
  7            139. Nilon did not first request withdrawal from the case in a phone call in
  8   late June 2014 (that call never happened). Upon information and belief, he instead
  9   requested withdrawal nearly a year before, in August 2013 and NTG had concealed
 10   the fact that their named plaintiff no longer wished to participate in the action for
 11   nearly one year, including the avoidance of duly noticed depositions under false
 12   pretenses.
 13            140. NTG never sent any letters to Andrew Nilon’s last known address
 14   after Nilon executed his June declaration. Upon information and belief, NTG
 15   never dispatched an investigator to Nilon’s last known address.
 16            141. Ryan Ferrell did not make dozens of phone calls to Andrew Nilon
 17   after he had executed his June declaration. In fact, Ryan Ferrell and Andrew
 18   Baslow (Nilon’s primary contact point) did not make any phone calls to Andrew
 19   Nilon.
 20            142. The Court relied on the Defendants’ fraudulent representations when
 21   it granted the Motion to Withdraw and later denied sanctions against NTG for their
 22   failure to produce Nilon for deposition despite a court order. See id., Dkt. No. 62
 23   at 7; Dkt. No. 73 at 5.
 24            143. Thus, Ryan Ferrell submitted an intentionally and materially false
 25   declaration to the court.
 26            144. The purpose of the fraudulent motion to withdraw was to eliminate
 27   the risk that the Court would require NTG to answer for Nilon’s failure to appear at
 28   deposition and ensure that Nilon would never appear for a deposition. By claiming

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 32 -

                                  DECLARATION OF JOSHUA FURMAN                         EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 34 of 108 Page ID
                                   #:66320




  1   that Nilon had disappeared and that NTG could no longer represent him, the
  2   Defendants left NIC and the Court without recourse to enforce the Court’s order to
  3   require Nilon to appear for deposition. Thus, NTG’s fraudulent statements were
  4   made to conceal their fraud and permit the sham lawsuit to continue.
  5         Obstruction of Justice and Witness Tampering – Deposition of Sandoval
  6         145. On April 20, 2015, NIC deposed Giovanni Sandoval in Newport
  7   Beach, California. Ryan Ferrell defended Sandoval at his deposition. Sandoval
  8   provided testimony under oath in an official proceeding.
  9         146. At deposition, Sandoval lied under oath repeatedly.
 10         147. He testified that he had been living in Arizona for only a year, but his
 11   criminal records indicated that he had lived in Arizona for years prior to the
 12   deposition. See id., Dkt. 117 (finding that Sandoval lied about his residency, that
 13   he had a California driver’s license, and “may have made several other false
 14   statements during his deposition”).
 15         148. Sandoval stated that he had only been arrested on three occasions, but
 16   the publicly available criminal records showed that he had been arrested at least
 17   fourteen (14) times.
 18         149. Sandoval testified that he had purchased Sovereign Silver in El Cajon,
 19   California in November of 2013 at Sprouts, but he admitted that he had no receipt
 20   for the purchase. Upon information and belief, Sandoval did not purchase the
 21   Sovereign Silver product in El Cajon, California, or, if he did, he did not purchase
 22   it in November 2013 since the bottle he claims to have purchased was not
 23   manufactured until February 2014.
 24         150. Sandoval testified that he read the NIC product label and relied on that
 25   label’s claims concerning immune support before allegedly purchasing NIC’s
 26   product. Upon information and belief, Sandoval did not purchase the product in
 27   reliance on claims made on the label because he either did not purchase the product
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 33 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 35 of 108 Page ID
                                   #:66321




  1   at all or he bought it in an effort to purchase a lawsuit after he had met with NTG
  2   in January of 2014.
  3         151. Upon information and belief, Ryan Ferrell knew that Sandoval lied
  4   under oath at his deposition regarding his residency, purchase of the product, and
  5   alleged reliance on NIC claims, and had persuaded him to do so through the
  6   promise of remuneration from potential settlement or judgment monies. Upon
  7   information and belief, Ryan Ferrell suborned perjury to conceal the true facts
  8   surrounding Sandoval’s involvement in the case and Sandoval’s fabricated
  9   experience in purchasing Sovereign Silver so that the NTG lawsuit could continue
 10   against NIC.
 11         152. Ryan Ferrell knew that lying under oath is wrong and illegal.
 12         Obstruction of Justice – Ryan Ferrell Attempts to Conceal Evidence
 13         153. In April of 2015, NIC provided Ryan Ferrell with public documents
 14   proving that Sandoval was a resident of Arizona at the time of his alleged purchase
 15   and at the time that NTG substituted Sandoval into the case as lead plaintiff. See
 16   id., Dkt. 117 (Judge Burns cites to same public records and takes judicial notice of
 17   same).
 18         154. From at least April 2015, Ryan Ferrell was aware that Sandoval was
 19   not a valid member of the class, and that public information proved Sandoval had
 20   lied during his deposition.
 21         155. NIC attempted to include that information in the parties’ Joint
 22   Statement of Undisputed Facts related to pending dispositive motions that was to
 23   be filed on April 27, 2015 in relation to NIC’s pending Motion for Summary
 24   Judgment.
 25         156. Ryan Ferrell refused to include those facts despite the undisputed
 26   nature of the public records. Ryan Ferrell then moved to strike the inclusion of
 27   those dispositive facts in NIC’s Reply brief. Id., Dkt. 114 (Sandoval’s Evidentiary
 28   Objections to NIC’s Reply Brief).

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 34 -

                              DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 36 of 108 Page ID
                                   #:66322




  1         157. Judge Burns found that Ryan Ferrell should have informed the court
  2   of this critical and dispositive information upon his receipt of the indisputable
  3   evidence. Id., Dkt. 117 at n. 1 (“Additionally, as soon as Plaintiff’s counsel
  4   learned that Sandoval wasn’t a resident of California (or a member of the class)
  5   they were required to notify the Court of this ‘false statement of material fact…
  6   previously made to the tribunal.’”).
  7         158. Ryan Ferrell sought to impede the due administration of justice by
  8   concealing facts which he knew defeated key elements of his case and contradicted
  9   prior statements made to the tribunal.
 10         159. Ryan Ferrell knew before Sandoval’s deposition that Sandoval was
 11   not a valid class member because he was not a California resident. Ryan Ferrell
 12   had Sandoval travel to California (from Arizona) to sit for deposition, and even
 13   paid for Sandoval’s local hotel, even though NIC’s counsel were based in Arizona.
 14   Ryan Ferrell knew that Sandoval’s Arizona residence would expose NTG’s false
 15   statements in the complaint concerning Sandoval’s address. Moreover, prior to the
 16   Sandoval deposition, Ryan Ferrell refused to provide NIC with Sandoval’s true
 17   name and address despite four separate requests for that information by NIC, and
 18   despite Rule 26(a)(1) requiring the delivery of that information to counsel for NIC.
 19         Favorable Termination – The Underlying Action is Dismissed
 20         160. On May 12, 2015, Judge Burns issued a Tentative Order decertifying
 21   the class and dismissing the class claims without prejudice. Id.
 22         161. In that order, Judge Burns found:
 23                a. Sandoval was not a resident of California and thus was
 24                    never a member of the class he purported to represent. Id.
 25                    at 4.
 26                b. Plaintiff’s counsel, Newport Trial Group, Ryan Ferrell,
 27                    Scott Ferrell, and Victoria Knowles should have known
 28                    that Sandoval was not a California resident and fell short

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 35 -

                               DECLARATION OF JOSHUA FURMAN                               EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 37 of 108 Page ID
                                   #:66323




  1                     of the Rule 11 mandate to conduct a reasonable inquiry
  2                     into facts alleged in a Complaint. Id. at 4-5.
  3                c. But for the false statements about Sandoval’s residency in
  4                     the Second Amended Complaint the Court would not have
  5                     granted Sandoval’s substitution for Nilon. Id. at 5.
  6                d. “Plaintiff’s counsel ha[d] displayed a cavalier attitude
  7                     towards discovery obligations practically from the get-
  8                     go.” Id.
  9                e. “Because Nilon repeatedly failed to appear for scheduled
 10                     depositions, and Sandoval isn’t a member of the class, the
 11                     putative class members’ interests have been
 12                     compromised… Based on counsel’s conduct and repeated
 13                     inability to propose an adequate class representative, the
 14                     Court… vacate[s] class certification and dismiss[es] this
 15                     case without prejudice.” Id. at 6.
 16                f.   That NTG failed to produce a valid class representative
 17                     despite three attempts. Id.
 18                g. That Sandoval had testified falsely under oath. Id. at 3.
 19                h. That NTG’s complaint and pleadings had included “false
 20                     statements.” Id. at 4.
 21         162. In response to Judge Burns’ tentative order, Defendants NTG, Ryan
 22   Ferrell, Scott Ferrell, Victoria Knowles, David Reid and Giovanni Sandoval,
 23   submitted a response agreeing with the court that dismissal of the class claims was
 24   warranted and additionally requested that the court dismiss Sandoval’s claims
 25   with prejudice. Id., Dkt. 118.
 26         163. On May 22, 2015, Judge Burns issued an Order of Dismissal that
 27   vacated class certification, dismissed the class claims without prejudice, and
 28   dismissed Sandoval’s claims with prejudice. Id., Dkt. 120. The court noted in that

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 36 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 38 of 108 Page ID
                                   #:66324




  1   order that Plaintiff’s counsel had requested the dismissal of Sandoval’s claims with
  2   prejudice. Id.
  3         164. The Underlying Action terminated in NIC’s favor because Sandoval’s
  4   claims were dismissed with prejudice, the class claims were dismissed without
  5   prejudice, and Nilon withdrew from the case due to his refusal to sit for deposition
  6   or in any way prosecute the action. Furthermore, the dismissal of Sandoval’s
  7   claims came at the request of NTG and constitutes a voluntary dismissal. That
  8   voluntary dismissal was necessitated because NTG could not prove its prima facie
  9   case without a valid plaintiff, Sandoval had testified falsely under oath and could
 10   not thereafter credibly testify, and because only Sandoval’s testimony could have
 11   met essential elements of NTG’s case (even if Sandoval’s testimony was
 12   admissible, and it was not).
 13         NIC Suffered a Direct and Cognizable Injury
 14         165. NIC incurred hundreds of thousands of dollars in legal fees associated
 15   with the three year defense of the Underlying Action. NIC also incurred damage to
 16   its reputation and goodwill as a result of the false claims brought against it in the
 17   Underlying Action.
 18         166. The legal fees described in the preceding paragraph were directly and
 19   proximately caused by the predicate acts of bribery, extortion, wire fraud, mail
 20   fraud, obstruction of justice, and witness tampering described in paragraphs 58
 21   through 159 above. Those predicate acts, performed by or at the direction of the
 22   NTG, Ryan Ferrell, Scott Ferrell, Victoria Knowles, David Reid, Andrew Baslow,
 23   Andrew Nilon, and Giovanni Sandoval, allowed for the assertion of sham litigation
 24   against NIC and prolonged a sham lawsuit, causing NIC to incur legal fees that it
 25   should never have been forced to incur.
 26
         C. Andrew Nilon v. Chromadex Inc.
 27
            167. In late 2012 or early 2013, an agent, employee, or attorney of the
 28
      NTG, offered a bribe to Andrew Nilon. NTG promised payment of money (to be
              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 37 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 39 of 108 Page ID
                                   #:66325




  1   paid out of any settlement or judgment proceeds acquired), if Nilon supported
  2   litigation NTG contrived against Chromadex Inc. through the ratification, support,
  3   or execution of false declarations and pleadings, and through the delivery of false
  4   testimony at deposition or trial.
  5         168. Nilon agreed to the arrangement described in the preceding paragraph
  6   by accepting the promise of future payment from settlement or judgment proceeds
  7   in exchange for his promise to provide testimony (written or oral) in support for
  8   claims which he and NTG (and its agents) knew to be false.
  9         169. In exchange for the promise of payment, Nilon agreed to support false
 10   legal claims filed by NTG attorneys against Chromadex.
 11         170. In late 2012 or early 2013, Defendants NTG, Scott Ferrell, David Reid
 12   and Victoria Knowles developed a scheme to defraud Chromadex through the
 13   fabrication of a class action lawsuit based on CIPA and UCL claims. That scheme
 14   involved threatening Chromadex with a large class action lawsuit that would instill
 15   fear of expensive, protracted litigation along with the threat of a potentially costly
 16   class judgment attendant with adverse publicity. Defendants endeavored to cause
 17   Chromadex to agree to settlement demands, paying NTG thousands of dollars to
 18   dismiss the fabricated lawsuit.
 19         171. On May 22, 2013, in furtherance of the scheme to defraud
 20   Chromadex, NTG, Scott Ferrell, David Reid, and Victoria Knowles filed a Class
 21   Action Complaint (the “Chromadex Complaint”) on behalf of Nilon against
 22   Chromadex in the Superior Court of the State of California for the County of
 23   Ventura. See Complaint in Nilon v. Chromadex, Inc., No. 56-2013-00436790-CU-
 24   MT-VTA (Sup. Ct. Ventura Cnty. 2013) (Exhibit A). Scott Ferrell signed the
 25   Chromadex Complaint, and Victoria Knowles and David Reid appeared in the
 26   caption. Id.
 27         172. NTG filed the Chromadex Complaint on behalf of Nilon on the very
 28   same day that he missed, for the second time, a duly noticed deposition in Nilon’s

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 38 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 40 of 108 Page ID
                                   #:66326




  1   case against NIC. Nilon v. Chromadex, Inc., No. 56-2013-00436790-CU (Sup. Ct.
  2   Ventura Cnty., May 22, 2013). Nilon had missed his depositions in the NIC matter
  3   because he no longer wished to participate in the fabricated lawsuit. NTG
  4   nonetheless pursued the separate cause of action against Chromadex in Nilon’s
  5   name.
  6           173. Through the Chromadex Complaint, Nilon, NTG, Scott Ferrell, David
  7   Reid, and Victoria Knowles made the following intentionally false representations
  8   (See id. at ¶¶ 1,7-10, 16):
  9                 a. That, in February of 2013, Nilon called Chromadex at
 10                      855-777-0660 to inquire about a “BlueScience” product
 11                      he had recently purchased and about the possibility of
 12                      receiving a discount on future purchases.
 13                 b. That Nilon was not aware that the call was being
 14                      recorded.
 15                 c. That Nilon did not give either express or implied consent
 16                      to being recorded.
 17                 d. That only after completing the call did Nilon discover
 18                      Chromadex had recorded all incoming calls.
 19                 e. That Nilon expected the call to be private, neither
 20                      monitored nor recorded.
 21                 f.   That Nilon’s claims are typical of the claims of the
 22                      members of the Class.
 23           174. The representations identified in the preceding paragraph were
 24   intentionally false.
 25           175. Nilon called Chromadex at the direction of NTG, Andrew Baslow,
 26   Scott Ferrell, and David Reid, and for the sole purpose of a bringing suit against
 27   Chromadex.
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 39 -

                                DECLARATION OF JOSHUA FURMAN                         EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 41 of 108 Page ID
                                   #:66327




  1            176. Thus, Nilon call Chromadex with knowledge that the call would be
  2   recorded and with the intent to have that call recorded as a basis for suit against
  3   Chromadex. At very least, he impliedly consented to have his call recorded.
  4   Because Nilon was aware that his call would be recorded, and knew that the call
  5   was for litigation purposes, he could not have had a reasonable belief under the
  6   circumstances that his call would remain private or confidential.
  7            177. Because he did not believe the call was private or confidential and
  8   made the call for the purpose of initiating litigation, Nilon’s claims could not be
  9   typical of those other class members, making NTG’s class allegations intentionally
 10   false.
 11            178. Soon after NTG filed the Chromadex Complaint, Nilon changed his
 12   mind and decided that he did not want to continue participating in the NTG
 13   scheme. He informed NTG of his wish to be removed from NTG legal cases.
 14            179. The next day after filing its Chromadex Complaint, May 23, 2013,
 15   Defendant Andrew Nilon, through Defendants NTG, Scott Ferrell, David Reid, and
 16   Victoria Knowles, voluntarily dismissed his claims against Chromadex with
 17   prejudice, but the class claims without prejudice. See Exhibit B (Decl. of Victoria
 18   Knowles).
 19            180. In support of that voluntary dismissal, Victoria Knowles swore under
 20   penalty of perjury that “[n]either [Nilon] nor his counsel has received, or will
 21   receive, any direct or indirect consideration in connection with this case or as a
 22   result of this dismissal.” Id. at ¶ 3 (emphasis added).
 23            181. Despite dismissing Nilon’s claims with prejudice and in furtherance
 24   of the scheme to defraud Chromadex, Scott Ferrell, David Reid, and/or an agent of
 25   NTG, used the interstate wires to contact Chromadex and threaten a subsequent
 26   CIPA lawsuit (ostensibly on behalf a new class representative) unless Chromadex
 27   paid NTG and Andrew Nilon settlement monies and entered into a confidential
 28   settlement agreement.

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 40 -

                                DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 42 of 108 Page ID
                                   #:66328




  1          182. NTG, through Scott Ferrell (or an agent of NTG), threatened to pursue
  2   litigation against Chromadex despite having no plaintiff capable of pursuing the
  3   litigation.
  4          183. In August 2013, Chromadex, for fear of the crippling costs of
  5   protracted litigation and the risk of a catastrophic class damages award, agreed to
  6   pay to settle the threatened claims.
  7          184. Because NTG, Scott Ferrell, David Reid, and Victoria Knowles had
  8   yet to acquire a new “plaintiff,” the agreement was executed between Nilon and
  9   Chromadex (despite Knowles’ sworn testimony that no payment would be made to
 10   Nilon in connection with the case, and despite the fact that Nilon’s claim was
 11   dismissed with prejudice which would bar his recovery from Chromadex entirely).
 12   Andrew Nilon then received $1,000 from the settlement and NTG received the
 13   remainder.
 14          185. NTG (a law firm) had no lawful basis to threaten an action, or recover
 15   monies, on behalf of Nilon for legal claims that had been dismissed with prejudice
 16   and were therefore non-actionable.
 17          186. NTG had no lawful basis to threaten an action, or recover monies, on
 18   behalf of future and speculative class plaintiffs that did not actually exist. NTG
 19   essentially threatened to sue Chromadex without a plaintiff, and then recovered
 20   settlement proceeds for its own benefit.
 21          187. NTG recovered almost 90% of the settlement award paid by
 22   Chromadex.
 23          188. The false representations made by Nilon and NTG against Chromadex
 24   identified herein were material because if their truth were disclosed, Chromadex
 25   would have known that Nilon had no viable claim for relief and that NTG had
 26   pursued them under false claims:
 27                 a. A caller may not receive protection under the CIPA statute unless
 28                    they hold an objectively reasonable belief that the recorded call

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 41 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 43 of 108 Page ID
                                   #:66329




  1                   was private or confidential (i.e., not recorded). See Flanagan v.
  2                   Flanagan, 27 Cal. 4th 766, 776-77 (2002); Kearney v. Salomon
  3                   Smith Barney, Inc., 39 Cal. 4th 95, 117 n.7 (2006); Shin v. Digi-
  4                   Key Corp., No. 12-cv-5415-PA-JCG, 2012 WL 5503847, at *2
  5                   (C.D. Cal. Sept. 17, 2012); Cal. Penal Code § 632(c) (defining
  6                   “confidential communication” to include “any communication
  7                   carried on in circumstances as may reasonably indicate that any
  8                   party to the communication desires it to be confined to the parties
  9                   thereto, but excludes a communication made in a public gathering
 10                   or in … any other circumstances in which the parties to the
 11                   communication may reasonably expect that the communication
 12                   may be overlooked or recorded”); Sajfr v. BBG Commc’ns, Inc.,
 13                   10-cv-2341-AJB, 2012 WL 398991, at *6 (S.D. Cal. Jan. 10,
 14                   2012) (“consumer calls to a customer care center to discuss a
 15                   billing issue do not support an expectation of privacy sufficient to
 16                   qualify such calls as ‘confidential communication’ under section
 17                   632”).
 18               b. The caller must also suffer an injury to a privacy right which
 19                   cannot exist where they have no reasonable belief that the call is
 20                   private. See Cal. Penal Code § 632.7(a) (requiring an injury-in-
 21                   fact stemming from “a violation of this chapter”).
 22               c. The caller similarly cannot receive protection where they give
 23                   implied consent to the recording, or where they know that the call
 24                   will not remain private. Deteresa v. American Broadcasting
 25                   Companies, Inc., 121 F.3d 460 (9th Cir. 1997).
 26         189. Nilon knew the material misrepresentations made to Chromadex in
 27   the Chromadex Complaint were false and nonetheless made those representations
 28   with the intent to defraud Chromadex.

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 42 -

                               DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 44 of 108 Page ID
                                   #:66330




  1         190. As a current plaintiff in NTG litigation, and an NTG “client” since at
  2   least March 2012, Nilon certainly interacted with NTG agents before allegedly
  3   phoning Chromadex in 2013. Nilon received instructions from NTG (through
  4   Andrew Baslow) on how to make the call and avoid recording. He was instructed
  5   as to the nature of the phone call, the target of the phone call, and the nature of the
  6   intended use for that phone call before making the phone call or electing to sue
  7   Chromadex based on false pretenses.
  8         191. Defendants NTG, Scott Ferrell, David Reid, and Victoria Knowles
  9   facilitated the filing of Nilon’s fabricated lawsuit and knew the representations
 10   made in the Chromadex Complaint were false because they had recruited Nilon to
 11   be a plaintiff-for-hire and to make false claims.
 12         192. The Chromadex Complaint was a sham predicated on intentionally
 13   false statements of material fact that, if known to the court and defendant, could
 14   not have supported a viable legal action.
 15         193. The intentionally false statements made to Chromadex through the
 16   Chromadex Complaint (and Scott Ferrell’s telephone calls to Chromadex) deprived
 17   the litigation of legitimacy. Chromadex ultimately paid NTG and Nilon settlement
 18   money in reliance on those misrepresentations. Had Chromadex known that Nilon
 19   was a for-hire plaintiff who had suffered no cognizable legal injury, or that NTG
 20   never had a new plaintiff to continue its legal threats, Chromadex would not have
 21   paid settlement money to NTG and Nilon.
 22      D. Sam Pfleg v. Nature’s Way
 23         194. In early 2012, Defendant Andrew Baslow offered a bribe to
 24   Defendant Sam Pfleg. Baslow promised payment if Pfleg promised to sponsor
 25   contrived litigation against Nature’s Way Products, Inc. through the ratification,
 26   support, and execution of false declarations, pleadings, or oral testimony. Upon
 27   information and belief, at all times during their interaction, Baslow acted as an
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 43 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 45 of 108 Page ID
                                   #:66331




  1   agent and employee with full authority on behalf, and at the direction, of
  2   Defendants NTG, Scott Ferrell and David Reid.
  3          195. Sam Pfleg agreed to the arrangement described in the preceding
  4   paragraph by accepting the promise of future payment from settlement or judgment
  5   proceeds in exchange for his promise to provide testimony (written or oral) in
  6   support for claims which he, and NTG and its attorneys and agents, knew to be
  7   false. He agreed to serve as a for-hire plaintiff for NTG.
  8          196. In January of 2012, Defendants NTG, Scott Ferrell, David Reid, and
  9   Ryan Ferrell developed a scheme to defraud Nature’s Way Products, Inc. through
 10   the fabrication of a class action false advertising suit predicated on CLRA, FAL,
 11   and UCL claims. The scheme involved threats of class action litigation against
 12   Nature’s Way Products, Inc. NTG endeavored to cause Nature’s Way Products
 13   Inc. to pay thousands of dollars to NTG to avoid the filing of or dismiss the class
 14   action suit.
 15          197. On January 2, 2012, in furtherance of that scheme, Defendants NTG
 16   and Ryan Ferrell sent a demand letter through the U.S. Mail to Nature’s Way
 17   Products Inc.
 18          198. On March 15, 2012, in furtherance of that scheme, Defendants NTG
 19   and Scott Ferrell sent a second demand letter through the U.S. Mail to Nature’s
 20   Way Products Inc.
 21          199. The demand letters made the following materially false
 22   representations to Nature’s Way:
 23                  a. That NTG and Ferrell were writing on behalf of an individual
 24                     California Consumer who represents a class of consumers; and,
 25                  b. That Nature’s Way’s marketing and advertising of Arnica
 26                     Montana 30C caused NTG’s client to purchase the product; and
 27                  c. That “she” did not experience any of the purported benefits.
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 44 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 46 of 108 Page ID
                                   #:66332




  1         200. The representations described in the preceding paragraph were
  2   intentionally false.
  3         201. NTG and Scott Ferrell’s client, Sam Pfleg (a male) did not purchase
  4   Arnica Montana 30C at all, and the Nature’s Way products he did purchase were
  5   not bought in reliance on advertising claims.
  6         202. Pfleg purchased the Nature’s Way products on March 14, 2012 at the
  7   direction of NTG, Scott Ferrell, and Andrew Baslow for the sole purpose of suing
  8   Nature’s Way Products, Inc. Pfleg did not hold a subjective belief that the product
  9   conferred the promised benefits, and in fact, Sam Pfleg did not care whether the
 10   product conferred any benefit because he did not intend to use the product.
 11         203. Pfleg did not represent any class of individuals with the characteristics
 12   described in the March 15, 2012 letter.
 13         204. Pfleg’s misrepresentations were material because, had Nature’s Way
 14   been informed of the true facts, Nature’s Way would have known that no viable
 15   class claim existed since NTG’s client could not meet the elements of reliance or
 16   injury and could not be a class representative. Under the UCL, a party may not
 17   purchase a lawsuit, meaning that Pfelg could not purchase the Arnica Montana 30C
 18   product knowing—as he did—that the reason for purchase was solely to support a
 19   manufactured lawsuit.
 20         205. Defendants NTG and Scott Ferrell knew the representations made to
 21   Nature’s Way in the March 15, 2012 demand letter were false and made those
 22   representations with the intent to obtain settlement money from Nature’s Way.
 23         206. On March 16, 2012, in furtherance of the scheme described above,
 24   Defendants NTG, Scott Ferrell, and Ryan Ferrell filed a Verified Class Action
 25   Complaint against Nature’s Way Products, Inc. on behalf of plaintiff and class
 26   representative Sam Pfleg. See Sam Pfleg v. Nature’s Way Products, Inc., No. 3:12-
 27   cv-01018-LAB-BLM (S.D. Cal. Removed on April 25, 2012), Dkt. 1-4 (Original
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 45 -

                              DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 47 of 108 Page ID
                                   #:66333




  1   State Court Complaint). Scott Ferrell signed the Complaint. Ryan Ferrell and
  2   James Hardin appeared in the caption.
  3         207. In furtherance of the scheme to defraud Nature’s Way, Defendants
  4   Newport Trial Group, Scott Ferrell, and Ryan Ferrell sent a copy of the Original
  5   State Court Complaint to Nature’s Way by U.S. Mail.
  6         208. The Complaint made the following false representations (See id. at ¶¶
  7   1, 21, 27):
  8                 a. Pfleg relied on Nature’s Way’s representations regarding the
  9                    efficacy of the products when he purchased several of Nature’s
 10                    Way’s products in early 2012, including Arniflora Arnica Gel,
 11                    Triflora Arthritis Gel, Florasone Cream, Aciatic Aide, B&T
 12                    Nighttime Cough & Bronchial Syrup, and Cough & Bronchial
 13                    Syrup;
 14                 b. Pfleg would not have purchased the products or paid as much for
 15                    them but for Nature’s Way’s efficacy representations; and
 16                 c. Pfleg’s claims were typical of the claims of the members of the
 17                    Class.
 18         209. The representations identified in the preceding paragraph were
 19   materially and intentionally false.
 20         210. Pfleg did not purchase any of the Nature’s Way products in reliance
 21   on any representations made by Nature’s Way. Pfleg purchased the products with
 22   no intention of actually taking the products or experiencing their benefit, but
 23   instead to create the facially valid circumstances necessary to support a lawsuit.
 24         211. Pfleg purchased the products at a Vitamin Shoppe after NTG and
 25   Scott Ferrell identified Nature’s Way as a potential target, Scott Ferrell instructed
 26   Defendant Baslow to direct an individual to make a purchase from the Vitamin
 27   Shoppe, and Baslow instructed Pfleg to purchase the products.
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 46 -

                                DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 48 of 108 Page ID
                                   #:66334




  1            212. In fact, NTG’s March 15, 2012 demand letter alleged only that Pfleg
  2   purchased Arnica Montana 30C, but the State Court Complaint never identified
  3   Arnica Montana 30C as a product which Pfleg allegedly purchased or consumed.
  4            213. Because Pfleg did not rely on the representations of Nature’s Way and
  5   was not injured in his money or property, his claims could not have been similar to,
  6   or typical of, the class identified in the Complaint (another false representation).
  7            214. The misrepresentations in the State Court Complaint were material
  8   because plausible claims for relief under the CLRA, FAL, and UCL would only
  9   have been viable were those representations true.
 10            215. Pfleg executed a declaration in support of that complaint, wherein he
 11   swore to have personal knowledge of facts alleged therein and that he would testify
 12   competently thereto if called upon to do so. Id. at 18. Therefore, Pfleg was aware
 13   of the representations made on his behalf to Nature’s Way and knew those
 14   representations to be false.
 15            216. The material misrepresentations made in the State Court Complaint
 16   were made to Nature’s Way by Defendants NTG, Scott Ferrell, Ryan Ferrell, and
 17   Pfleg.
 18            217. Defendants NTG, Scott Ferrell, and Ryan Ferrell knew the
 19   representations made in the State Court Complaint were false because their agent
 20   Andrew Baslow had recruited and bribed Pfleg, at their direction and request, to
 21   support the lawsuit.
 22            218. The material misrepresentations in the State Court Complaint were
 23   made by Defendant NTG, Scott Ferrell, Ryan Ferrell, and Pfleg to defraud
 24   Nature’s Way and cause Nature’s Way to pay settlement money or a judgment
 25   predicated on the intentionally false allegations.
 26            219. On June 25, 2012, in furtherance of the scheme to defraud Nature’s
 27   Way Products, NTG and Scott Ferrell sent an additional demand letter through the
 28   U.S. Mail to Nature’s Way claiming to have two new clients.

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 47 -

                                DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 49 of 108 Page ID
                                   #:66335




  1            220. Upon information and belief, the representations in the June 25, 2012
  2   letter were false because NTG did not have two new clients and were simply
  3   attempting to leverage a larger settlement payment from Nature’s Way under false
  4   pretenses.
  5            221. In July of 2012, Nature’s Way agreed to enter into a confidential
  6   settlement agreement with NTG and Pfleg in reliance on the misrepresentations
  7   identified in Paragraphs 208(a)–(d). Pursuant to the terms of that agreement, Scott
  8   Ferrell and NTG filed a request for voluntary dismissal on July 6, 2012 on behalf
  9   of Pfleg. Id., Dkt. 8; see also id., Dkt. 9 (Order Granting Dismissal by Judge
 10   Burns). Pfleg received a monetary payment under that agreement and NTG
 11   received the remainder of the settlement funds.
 12            222. The Pfleg Complaint was a sham containing false statements of fact
 13   and intentional misrepresentations as described in Paragraphs 208-214.
 14            223. The false statements and misrepresentations in the Pfleg Complaint
 15   deprived the litigation of its legitimacy. Nature’s Way ultimately paid Pfleg and
 16   the NTG settlement money in reliance on the truth of the representations in the
 17   Pfleg Complaint. Had Nature’s Way known that Pfleg was a for-hire plaintiff who
 18   fabricated claims for Pfleg and NTG profit, it would not have paid to settle the
 19   claim.
 20      E. Matthew Dronkers v. Kiss My Face LLC
 21            224. In early 2012, Defendant Andrew Baslow offered a bribe to Matthew
 22   Dronkers. Baslow promised payment (to be paid out of any settlement or
 23   judgment proceeds acquired) if Dronkers promised to sponsor contrived litigation
 24   against Kiss My Face, LLC, a Delaware Limited Liability Company, through the
 25   ratification, support, or execution of false declarations, pleadings, and testimony.
 26   Upon information and belief, at all times during their interaction, Baslow acted as
 27   an agent and employee with full authority on behalf, and at the direction, of
 28   Defendants NTG, Scott Ferrell, and David Reid.

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 48 -

                                DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 50 of 108 Page ID
                                   #:66336




  1         225. Dronkers agreed to the arrangement described in the preceding
  2   paragraph by accepting the promise of future payment from settlement or judgment
  3   proceeds in exchange for his promise to provide false declarations, pleadings, and
  4   testimony in support of NTG’s suit against Kiss My Face, LLC.
  5         226. In early 2012, Defendants NTG, Scott Ferrell, David Reid and
  6   Victoria Knowles developed a scheme to defraud Kiss My Face, LLC through the
  7   fabrication of a class action false advertising lawsuit predicated on CLRA, FAL,
  8   and UCL claims. The purpose of that scheme was to threaten Kiss My Face, LLC
  9   with significant class action liability to cause Kiss My Face to pay NTG’s
 10   settlement demands in settlement.
 11         227. On May 11, 2012, in furtherance of the scheme described above,
 12   Defendants NTG, Scott Ferrell, and Victoria Knowles filed a Verified Class Action
 13   Complaint against Kiss My Face, LLC on behalf of plaintiff and class
 14   representative Dronkers. See Matthew Dronkers v. Kiss My Face, LLC, No. 3:12-
 15   cv-1151-JAH-WMC (S.D. Cal. filed May 11, 2012), Dkt. 1 (the “Dronkers
 16   Complaint”). Michael Louis Kelly of Kirtland & Packard LLP signed the
 17   Dronkers’ Complaint. NTG, Scott Ferrell, Victoria Knowles, and James Hardin
 18   appeared in the caption.
 19         228. NTG filed the Dronkers Complaint through the court’s CM/ECF
 20   system which uses the interstate wires to make filed documents available to the
 21   public and parties (including service on defendants).
 22         229. In furtherance of the scheme to defraud Kiss My Face, Defendants
 23   NTG, Scott Ferrell, Victoria Knowles, and Dronkers sent a demand letter by U.S.
 24   Mail to Kiss My Face prior to filing the Dronkers’ Complaint.
 25         230. NTG used the letter to communicate the false claims to Kiss My Face
 26   and demand settlement. The demand letter also furthered the scheme because a
 27   valid claim under the CLRA requires the service of a pre-suit demand letter.
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             - 49 -

                              DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 51 of 108 Page ID
                                   #:66337




  1         231. The Dronkers’ Complaint made the following intentionally false
  2   representations (See id. at ¶¶ 1, 14, 20):
  3                a. That Dronkers purchased several of Kiss My Face’s products in
  4                    early 2012 in reliance on Kiss My Face’s representations
  5                    regarding the organic nature of the products that he purchased;
  6                b. That Dronkers would not have purchased the products or paid as
  7                    much for them but for Kiss My Face’s “organic” representations;
  8                c. That Dronkers’ claims were typical of the claims of the members
  9                    of the Class.
 10         232. On May 18, 2012 at 10:13 a.m., the representations identified above
 11   were made to Kiss My Face through personal service of the Dronkers’ Complaint
 12   on behalf of Defendants NTG, Scott Ferrell, Victoria Knowles, and Dronkers.
 13         233. The representations identified above were intentionally false.
 14         234. Dronkers did not purchase the Kiss My Face products in reliance on
 15   representations made by Kiss My Face. Any purchase of a Kiss My Face product
 16   by Dronkers was made with no intention of taking the product or experiencing its
 17   benefit, but instead to create the facially valid circumstances necessary to support a
 18   lawsuit. Dronkers received instructions on how to serve as a plaintiff from NTG
 19   counsel prior to any purchase of product by Dronkers.
 20         235. Because Dronkers did not rely on the representations of Kiss My Face
 21   in making a purchase and because he was not injured in his money or property, his
 22   claims could not be similar or typical of the class identified in the Dronkers’
 23   Complaint.
 24         236. The misrepresentations in the Dronkers’ Complaint were material
 25   because a plausible claim for relief under the CLRA, FAL, and UCL could only
 26   exist if those representations were true.
 27         237. Dronkers executed a declaration in support of that complaint, wherein
 28   he swore to have personal knowledge of the facts alleged therein and that he would

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                  - 50 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 52 of 108 Page ID
                                   #:66338




  1   testify competently thereto if called. Id. at 15. Therefore, Dronkers was aware of
  2   the representations made on his behalf to Kiss My Face and knew that those
  3   representations were false.
  4         238. The material misrepresentations made in the Dronkers’ Complaint
  5   were made to Kiss My Face by Defendants NTG, Scott Ferrell, Victoria Knowles,
  6   and Matthew Dronkers.
  7         239. Defendants NTG, Scott Ferrell, and Victoria Knowles knew the
  8   representations made in the Dronkers’ Complaint were false because their agent
  9   Baslow had recruited and bribed Dronkers, at their direction, to be a plaintiff-for-
 10   hire and support the lawsuit.
 11         240. The material misrepresentations in the Dronkers’ Complaint were
 12   made by Defendant NTG, Scott Ferrell, Victoria Knowles, and Dronkers with the
 13   intent to defraud Kiss My Face and cause Kiss My Face to pay settlement money.
 14         241. In November of 2012, Kiss My Face entered into a confidential
 15   settlement agreement with the NTG and Dronkers in reliance on the
 16   misrepresentations identified in paragraphs 231(a)–(c). Id., Dkt. 21 (Notice of
 17   Settlement). Pursuant to the terms of that agreement, the parties entered a
 18   stipulated dismissal. Id., Dkt. 25; see also id., Dkt. 26 (Order Granting Dismissal
 19   by Judge Houston). Dronkers received approximately $900 to $1500 under that
 20   agreement and NTG received the remainder of the settlement payout.
 21         242. The Dronkers’ Complaint was a sham predicated on knowingly false
 22   statements of fact and the intentional misrepresentations described in paragraphs
 23   209-14.
 24         243. The false statements and misrepresentations in the Dronkers’
 25   Complaint deprived the litigation of legitimacy. Had Kiss My Face known that
 26   Dronkers was a for-hire plaintiff who had suffered no cognizable legal injury, it
 27   would not have paid settlement money.
 28

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 51 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 53 of 108 Page ID
                                   #:66339




  1      F. Taylor Demulder v. Carter-Reed Co.
  2         244. In 2012, Defendant Baslow bribed Taylor Demulder. Baslow
  3   promised payment (to be paid out of any settlement or judgment proceeds
  4   acquired) if Demulder served as a plaintiff-for-hire and sponsored contrived
  5   litigation against Carter-Reed Company, LLC, a Utah Limited Liability Company,
  6   through the ratification, support or execution of false declarations, pleadings, and
  7   testimony. At all times during his interaction with Demulder, Baslow served as an
  8   agent and employee with full authority on behalf, and at the direction, of
  9   Defendants NTG, Scott Ferrell, and David Reid.
 10         245. Demulder agreed to the arrangement described in the preceding
 11   paragraph by accepting the promise of future payment from settlement or judgment
 12   proceeds in exchange for providing documentation and testimony in support of
 13   claims he, NTG, and its attorneys and agents, knew to be false.
 14         246. In the spring or summer of 2012, Defendants NTG, Scott Ferrell, and
 15   Baslow developed a scheme to defraud Carter-Reed Company through the
 16   fabrication of a class action CIPA and UCL lawsuit. NTG threatened Carter-Reed
 17   with a large class action lawsuit to cause Carter-Reed to pay NTG settlement
 18   proceeds.
 19         247. On September 6, 2012 at 9:12 a.m., Demulder called Carter-Reed’s
 20   customer service line at 1-800-506-1577 at the direction of Baslow, an NTG
 21   employee. Demulder intentionally bypassed the automatic disclosure which warns
 22   all callers that Carter-Reed records incoming calls. Demulder had no prior
 23   experience with Carter-Reed’s phone system and, so, could not have known how to
 24   bypass the warning without receiving instructions beforehand from Baslow.
 25   Demulder spoke with a customer service representative named Melissa Caspeta.
 26   That call was routed across state lines. See Exhibit C.
 27
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 52 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 54 of 108 Page ID
                                   #:66340




  1         248. Prior to that call, Baslow had instructed Demulder on how to bypass
  2   the automatic disclosure so that Demulder could allege that he had not been
  3   warned that the call would be recorded (an element in a prima facie CIPA claim).
  4         249. Demulder made the call to manufacture evidence that NTG could then
  5   use to assert a facially plausible—but in reality a false—CIPA claim against
  6   Carter-Reed.
  7         250. During his call with Carter-Reed, Demulder gratuitously provided his
  8   Social Security number and other personal details without being asked to provide
  9   same. He stated that he was overweight and wanted to lose forty pounds and that
 10   he had recently been fired from his job. Id.
 11         251. He provided a fake last name: Vaughn. Id.
 12         252. The representations identified in Paragraph 250 were false. Demulder
 13   was not overweight. He had not been fired from his job. Demulder made the call
 14   from his office at Stryker Orthopedics, 5905 Decatur Blvd., Suite 8, Las Vegas,
 15   Nevada 89118. The false information provided by Demulder evidences the
 16   illegitimate purpose of the call. None of the false information provided by
 17   Demulder to Carter-Reed had any justifiable or reasonable commercial basis.
 18   Demulder offered that information solely because he was instructed by NTG to
 19   reveal personal and intimate details (even if fake), so that the call would appear to
 20   have been “private” and confidential when reviewed by the corporate defendant,
 21   Carter-Reed.
 22         253. Those representations were material because, taken at face value, they
 23   established a plausible CIPA claim that Demulder “reasonably believed” that the
 24   call was private, confidential, and not recorded.
 25         254. Following Demulder’s call to Carter-Reed on September 6, 2012,
 26   NTG through an unknown attorney, agent or employee, provided to the Law
 27   Offices of Kirtland & Packard, 2041 Rosecrans Ave., Suite #300, El Segundo, CA
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 53 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 55 of 108 Page ID
                                   #:66341




  1   90245, Demulder’s information for presently unknown reasons and presently
  2   unknown consideration.
  3         255. Just one week after his call, on September 13, 2012, in furtherance of
  4   the scheme described above, Defendant Demulder, through Michael Louis Kelly of
  5   Kirtland & Packard, filed a Verified Class Action Complaint against Carter-Reed
  6   Company, LLC in the US District Court for the Southern District of California.
  7   See Taylor Demulder v. Carter-Reed Company, LLC, No. 3:12-cv-2232-BTM-
  8   MDD (S.D. Cal. filed September 13, 2012), Dkt. 1 (the “Demulder Complaint”).
  9         256. In furtherance of the scheme to defraud Carter-Reed, Demulder,
 10   through his attorneys at Kirtland & Packard, caused the Demulder Complaint to be
 11   sent by U.S. Mail on September 14, 2012 to Carter-Reed’s registered agent.
 12         257. The Demulder Complaint made the following false representations
 13   (See id. at ¶¶ 1, 8-10, 12, 16):
 14                a. That Demulder is a California citizen and resident of San Diego
 15                     County, California;
 16                b. That Demulder contacted Carter-Reed’s customer service hotline
 17                     in September of 2012 to gain information about its product,
 18                     “Relacore”;
 19                c. That Carter-Reed recorded the call without Demulder’s
 20                     knowledge or consent, either express or implied;
 21                d. That Demulder told the customer service representative
 22                     information that he believed to be private and confidential, such
 23                     as his social security number, desire to lose weight, and that he
 24                     had recently been fired;
 25                e. That Demulder only learned that Carter-Reed recorded his call,
 26                     and all calls, after completing his call; and
 27                f.   That Demulder’s claims are typical of the claims of the members
 28                     of the Class.

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 54 -

                               DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 56 of 108 Page ID
                                   #:66342




  1         258. The representations identified in the preceding paragraph were
  2   intentionally false.
  3         259. Demulder was a resident of Nevada, not California, and was located
  4   in Nevada at the time of his call, a fact that by itself would invalidate his California
  5   CIPA claim.
  6         260. Demulder only called the hotline for the purpose of creating evidence
  7   of a recording so that he could bring suit against Carter-Reed. Demulder made the
  8   phone call at the direction of NTG, through Andrew Baslow, after NTG had
  9   already investigated Carter-Reed’s phone system in August 2012. Demulder knew
 10   he would be recorded when he made the phone call.
 11         261. Demulder provided false private information; he was not overweight;
 12   he had not lost his job; he had never purchased the product before; and his last
 13   name is not Vaughn.
 14         262. Thus, he did not believe the call was private or confidential, he gave
 15   implied consent by making a call which he knew would be recorded, and he did
 16   not first learn that Carter-Reed records all incoming calls only after completing his
 17   call. Demulder’s claims could not be typical of the class, because the only relevant
 18   class would involve individuals bribed into calling Carter-Reed solely for litigation
 19   purposes.
 20         263. The false representations in the Demulder Complaint were material; if
 21   the true facts were disclosed to the Court or Carter-Reed, they would have known
 22   that the suit was invalid and that no relief was possible:
 23                 a. A caller may not receive protection under the CIPA statute unless
 24                     they hold an objectively reasonable belief that the recorded call
 25                     was private or confidential (i.e., not recorded). Cal. Penal Code §
 26                     632(c).
 27                 b. The caller must also suffer an injury to a privacy right which
 28                     cannot exist where they have no reasonable belief that the call is

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 55 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 57 of 108 Page ID
                                   #:66343




  1                    private. Videckis v. Pepperdine Univ., 100 F. Supp. 3d 927, 932–
  2                    33 (C.D. Cal. April 16, 2015).
  3                c. The caller similarly cannot receive protection where they give
  4                    implied consent to the recording. Negro v. Superior Court, 179
  5                    Cal. Rptr. 3d 215, 224 (Cal. Ct. App. 2014) as modified (Nov. 18,
  6                    2014), review denied (Jan. 28, 2015) (quoting Griggs-Ryan v.
  7                    Smith, 904 F.2d 112, 117 (1st Cir. 1990)).
  8                d. CIPA only protects calls that originate from California and are
  9                    made by California residents. Kearney v. Salomon Smith Barney,
 10                    Inc., 137 P.3d 914, 931 (Cal. 2006).
 11         264. Because Demulder lacked standing, injury-in-fact, intentionally
 12   bypassed the recording warning, and had no objectively reasonable basis to believe
 13   the call was private or confidential, his claims could not be similar to or typical of
 14   the class identified in the Demulder Complaint.
 15         265. The misrepresentations in the Demulder Complaint were material
 16   because a plausible claim for relief under CIPA would only exist if those
 17   representations were true.
 18         266. Demulder knew the material misrepresentations made to Carter-Reed
 19   in the Demulder Complaint were false and made those representations with the
 20   intent to defraud Carter-Reed.
 21         267. Defendants NTG, Scott Ferrell and Baslow facilitated the filing of
 22   Demulder’s fabricated lawsuit, knew the representations made in the Demulder
 23   Complaint were false, and bribed Demulder to support the lawsuit. Those
 24   defendants contrived the Demulder claim, and developed the false allegations used
 25   against Carter-Reed.
 26         268. Demulder is a defendant in subsequent litigation brought by Carter-
 27   Reed under Nevada state torts for abuse of civil process. Carter-Reed Co. v.
 28   Demulder, No. 2:13-cv-00435-DBP, Dkt. 2-2 p. 10 (June 12, 2013). Carter-Reed’s

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 56 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 58 of 108 Page ID
                                   #:66344




  1   claims are predicated on Demulder’s intentionally false statements and his lack of
  2   any tenable legal claim at the outset of litigation. Id. at 4. Carter-Reed first
  3   discovered that Demulder’s case was a sham after Demulder had voluntarily
  4   dismissed his lawsuit. Id. at 10.
  5         269. In his pending state court case, Demulder is defended by Scott Ferrell
  6   and NTG.
  7         270. Carter-Reed has expended substantial resources and time defending
  8   against Demulder’s fabricated and fraudulent claims. The claims identified in
  9   Paragraph 263 were utterly false and brought with the specific intent to defraud.
 10   Thus, the litigation resulting from the defense and investigation into those claims
 11   was deprived of legitimacy. Demulder’s litigation is part of a pattern of baseless
 12   and unjustifiably false lawsuits filed, advanced, or sponsored by NTG over the past
 13   five years.
 14
 15      G. Schoonover v. Himalaya Drug Co.
 16         271. In early 2012, Defendant Baslow bribed Defendant Sam Schoonover.
 17   Baslow promised payment (to be paid out of any settlement or judgment proceeds
 18   acquired), to Schoonover if he served as a plaintiff-for-hire and sponsored
 19   contrived litigation for NTG through the ratification, support and execution of false
 20   declarations, pleadings, and testimony. At all times during his interaction with
 21   Schoonover, Baslow acted as an agent and employee with full authority on behalf,
 22   and at the direction, of Defendants NTG, Scott Ferrell, and David Reid.
 23         272. Schoonover agreed to the arrangement described in the preceding
 24   paragraph by accepting the promise of future payment (from settlement or
 25   judgment proceeds) in exchange serving as a plaintiff-for-hire and for testimony in
 26   support of claims which he, NTG, and its attorneys and agents, knew to be false.
 27         273. In the summer of 2012, Defendants NTG, Scott Ferrell, and Baslow
 28   developed a scheme to defraud the Himalaya Drug Company through the

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 57 -

                               DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 59 of 108 Page ID
                                   #:66345




  1   fabrication of a class action CIPA and UCL lawsuit. The purpose of the scheme
  2   was to threaten Himalaya Drug Company with a large class action lawsuit to cause
  3   Himalaya Drug Company to pay NTG settlement proceeds.
  4         274. On July 7, 2012, in furtherance of the scheme to defraud Himalaya
  5   Drug Company, NTG, Scott Ferrell, and Victoria Knowles filed a sham Class
  6   Action Complaint (the “Schoonover Complaint”) on behalf of Schoonover in the
  7   U.S. District Court for the Southern District of California against the Himalaya
  8   Drug Company using the court’s CM/ECF electronic filing system. See Sam
  9   Schoonover v. Himalaya Drug Company, No. 3:12-cv-1782-JLS-RBB (S.D. Cal.
 10   Filed July 19, 2012) (hereinafter “Schoonover v. Himalaya”). Scott Ferrell signed
 11   the Schoonover Complaint. Victoria Knowles and James Hardin appeared in the
 12   caption.
 13         275. In furtherance of their scheme to defraud Himalaya Drug Company,
 14   NTG and Scott Ferrell (or their authorized agent), on behalf of Schoonover, caused
 15   the Schoonover Complaint to be sent to Himalaya Drug Company by the U.S.
 16   mails on July 25, 2012. See id., Dkt. 3 (Notice of Lawsuit and Request for Waiver
 17   of Service).
 18         276. In the Schoonover Complaint, Schoonover, NTG, Scott Ferrell, and
 19   Victoria Knowles made the following intentionally false representations (See id.,
 20   Dkt. 1 at ¶¶ 1, 8-10, 12, 16):
 21                  a. Sam Schoonover contacted Himalaya Drug Company via its
 22                     customer service telephone line (800-869-4640) in “the summer
 23                     of 2012” to gain information about one of its organic products
 24                     because Schoonover was interested in the product, its ingredients
 25                     and its quality.
 26                  b. Himalaya Drug Company recorded the call without Schoonover’s
 27                     knowledge or consent, either express or implied.
 28                  c. Schoonover was not aware the call was being recorded.

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 58 -

                               DECLARATION OF JOSHUA FURMAN                         EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 60 of 108 Page ID
                                   #:66346




  1                 d. Schoonover, a male, only learned that Himalaya Drug Company
  2                        records all incoming calls after completing “her” call. Id. at ¶ 10.
  3                 e. Sam Schoonover’s claims are typical of the claims of the
  4                        members of the Class.
  5          277. The representations identified in the preceding paragraph were
  6   intentionally false.
  7          278. Schoonover never called the Himalaya Drug Company, or, if he did,
  8   he did so at the direction of Baslow acting on behalf of NTG and for the sole
  9   purpose of creating a facially valid recording that could be used in litigation
 10   against Himalaya Drug Company.
 11          279. Thus, even if Schoonover did call the number as alleged, he did so
 12   with knowledge that the call would be recorded and with the intent to be recorded.
 13   He therefore gave implied consent to the recording and could not have maintained
 14   a reasonable belief under the circumstances that his call was private or
 15   confidential. He attempted to use his contrived phone call to buy into litigation as
 16   a false plaintiff.
 17          280. Schoonover’s claims could never have been typical of the class
 18   defined in his complaint, because he never believed that call was private or
 19   confidential, he gave implied consent by making a call which he knew would be
 20   recorded, and he made the call for the purpose of initiating litigation. The class
 21   allegations in the complaint were therefore unsupported and false.
 22          281. Those false representations were material because if Himalaya Drug
 23   Company understood them to be false, it would have known that Schoonover had
 24   no viable claim for relief:
 25                 a. A caller may not receive protection under the CIPA statute unless
 26                        they hold an objectively reasonable belief that the recorded call
 27                        was private or confidential (i.e., not recorded). See Flanagan v.
 28                        Flanagan, 27 Cal. 4th 766, 776-77 (2002); Kearney v. Salomon

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                   - 59 -

                                  DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 61 of 108 Page ID
                                   #:66347




  1                  Smith Barney, Inc., 39 Cal. 4th 95, 117 n.7 (2006); Shin v. Digi-
  2                  Key Corp., No. 12-cv-5415-PA-JCG, 2012 WL 5503847, at *2
  3                  (C.D. Cal. Sept. 17, 2012); Cal. Penal Code § 632(c) (defining
  4                  “confidential communication” to include “any communication
  5                  carried on in circumstances as may reasonably indicate that any
  6                  party to the communication desires it to be confined to the parties
  7                  thereto, but excludes a communication made in a public gathering
  8                  or in … any other circumstances in which the parties to the
  9                  communication may reasonably expect that the communication
 10                  may be overlooked or recorded”); Sajfr v. BBG Commc’ns, Inc.,
 11                  10-cv-2341-AJB, 2012 WL 398991, at *6 (S.D. Cal. Jan. 10, 2012)
 12                  (“consumer calls to a customer care center to discuss a billing issue
 13                  do not support an expectation of privacy sufficient to qualify such
 14                  calls as ‘confidential communication’ under section 632”).
 15               b. The caller must also suffer an injury to a privacy right which
 16                  cannot exist where they have no reasonable belief that the call is
 17                  private. See Cal. Penal Code § 632.7(a) (requiring an injury-in-
 18                  fact stemming from “a violation of this chapter”).
 19               c. The caller similarly cannot receive protection where they give
 20                  implied consent to the recording, or where they know that the call
 21                  will not remain private. Deteresa v. American Broadcasting
 22                  Companies, Inc., 121 F.3d 460 (9th Cir. 1997).
 23         282. Schoonover knew the material misrepresentations made to Himalaya
 24   Drug Company in the Schoonover Complaint were false and made those
 25   representations intending to defraud Himalaya Drug Company by securing
 26   settlement money (or judgment money) through his false allegations.
 27         283. Defendants NTG, Scott Ferrell, and Baslow facilitated the filing of
 28   Schoonover’s fabricated lawsuit and knew the representations made in the

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             - 60 -

                             DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 62 of 108 Page ID
                                   #:66348




  1   Schoonover Complaint were false because Baslow bribed Schoonover to be a
  2   plaintiff-for-hire and support the lawsuit.
  3         284. In November of 2012, Himalaya Drug Company entered into a
  4   confidential settlement agreement with NTG and Schoonover in reliance on the
  5   misrepresentations identified in paragraphs 276(a)–(e). Pursuant to the terms of
  6   that agreement, NTG, Scott Ferrell, Victoria Knowles, and Schoonover filed a
  7   voluntary dismissal. Schoonover v. Himalaya, Dkt. 11. Schoonover received
  8   approximately $900 to $1500 under that agreement and NTG received the
  9   remainder of the settlement payout.
 10         285. The Schoonover Complaint was a sham petition predicated on
 11   knowingly false statements of fact and intentional misrepresentations described in
 12   Paragraph 276. Had Himalaya Drug Company known that Schoonover was a
 13   false, for-hire plaintiff who never suffered a cognizable injury, it would not have
 14   paid settlement money to NTG.
 15         286. The false statements and misrepresentations in the Schoonover
 16   Complaint deprived the litigation of its legitimacy.
 17
 18      H. NTG Plaintiff Dan Bobba
 19         287. In 2009, Defendants Scott Ferrell and NTG developed a scheme to
 20   defraud Magna, Inc. and Steve Moidel (collectively “Magna”) through the
 21   fabrication of a class action suit predicated on CLRA, FAL, UCL, RICO, and fraud
 22   claims. The purpose of that scheme was to threaten Magna with a large class
 23   action lawsuit along with the threat of trebled RICO damages. Through those
 24   allegations, NTG intended to cause Magna to pay NTG settlement proceeds.
 25         288. On April 7, 2010, in furtherance of the scheme described above,
 26   Defendants NTG and Scott Ferrell threatened Magna with a federal class action
 27   lawsuit based on legal claims for a “new” client.
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 61 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 63 of 108 Page ID
                                   #:66349




  1         289. That threat was frivolous and baseless because NTG’s purported
  2   client on whose behalf they ultimately filed the lawsuit, Felipe Morales, had not
  3   yet purchased the product and thus had no legal claim whatsoever.
  4         290. On April 8, 2010, the day after NTG claimed to have a new client,
  5   Morales purchased the Magna Rx+ product for the purpose of pursuing a lawsuit
  6   and at NTG’s direction.
  7         291. On April 14, 2010, in furtherance of the scheme described above,
  8   Defendants NTG and Scott Ferrell filed a Verified Class Action Complaint against
  9   Magna on behalf of plaintiff and class representative Felipe Morales. Through that
 10   complaint, NTG and Scott Ferrell falsely represented that Felipe Morales
 11   purchased the Magna Rx+ product in reliance on Magna’s advertising claims and
 12   that he was injured-in-fact as a result. See Morales, et al. v. Magna, Inc., et al.,
 13   No. 3:10-cv-1601-EDL (N.D. Cal. filed Apr. 14, 2010), Dkt. 1.
 14         292. At some point after the complaint was filed, NTG either lost track of
 15   Felipe Morales or he refused to continue participating in the fraudulent scheme.
 16   On June 22, 2010, to avoid dismissal of the action, NTG represented to the district
 17   court that they had new clients who were adequate class representatives to replace
 18   Morales. That representation was false because NTG’s eventual substitute clients
 19   had not yet purchased the Magna product and were not legitimate plaintiffs.
 20         293. On July 2, 2010, in furtherance of the scheme described above,
 21   Defendants NTG and Scott Ferrell filed a Verified Class Action Complaint against
 22   Magna on behalf of plaintiff and class representative Dan Bobba. See Morales, et
 23   al. v. Magna, Inc., et al., No. 3:10-cv-1601-EDL (N.D. Cal. filed Apr. 14, 2010),
 24   Dkt. 38 (the “Bobba Complaint”).
 25         294. The Bobba Complaint was filed by Scott Ferrell through the court’s
 26   CM/ECF system and was sent by that system through the interstate wires to all
 27   attorneys noticed on the docket. The filing of the Bobba Complaint caused the
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 62 -

                                DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 64 of 108 Page ID
                                   #:66350




  1   Bobba Complaint to become publicly available through use of the interstate wires
  2   to any individual in the world in possession of a PACER account.
  3         295. In the Bobba Complaint, Defendants NTG and Scott Ferrell made the
  4   following intentionally false representations (See id. at ¶¶ 6, 15, 17, 22-23, 40):
  5                a. Bobba purchased Magna-Rx+ [Magna’s product at issue] in
  6                    the fall of 2009 at Wal-Mart.
  7                b. Prior to purchasing the product, Bobba read, reviewed,
  8                    relied upon and believes the claims made on
  9                    www.magnarx.com as well as affiliate marketer website
 10                    advertising.
 11                c. Bobba purchased the product because he hoped to achieve
 12                    an increase in penis size, as asserted in Magna-Rx+
 13                    advertising.
 14                d. Bobba reviewed and relied on affiliate marketing claims
 15                    regarding Magna-Rx+ from before his purchase until at least
 16                    March 20, 2010.
 17                e. Bobba’s claims were typical of the claims of the members of
 18                    the Class.
 19         296. On July 2, 2010, the representations identified above were made to
 20   Magna through electronic service of the Bobba Complaint by Defendants NTG and
 21   Scott Ferrell.
 22         297. The representations contained in the Bobba Complaint were
 23   intentionally false.
 24         298. On July 8, 2010, six days after the Bobba Complaint was filed, Bobba
 25   posted the following on a public forum:
 26
              So my friend called me up the other day with a great opportunity.
 27           I’m all ears as he explains how his girlfriend’s brother is a class
 28
              action lawsuit attorney in need of clients. I go buy this stuff called
              magna rx plus which is supposed to permanently increase your penis
               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 63 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 65 of 108 Page ID
                                   #:66351




  1           size. [E]veryone knows that s**t doesn’t work, but [I] go drop 40
              [dollars] on it. [A]nyway the lawyer comes over twice and has me
  2           sign some documents for the suit saying [I] took it, it doesn’t work.
  3           [A]nd that the company is false advertising. [L]ong story short it’s
              supposed to pay between 2 – 10k once settled and these guys have a
  4           90% winrate (sic) so I’m hopeful!
  5
      Id., Dkt. 59-2; see also id., Dkt. 63-6 (Declaration of Dan Bobba) (admitting to
  6
      posting the online statement).
  7
            299. On August 3, 2010, Bobba followed that public disclosure with
  8
      another on the same website confirming that he was consuming the product solely
  9
      to maintain a lawsuit:
 10
 11         [I]'m currently taking magna-rx + for my lawsuit (it doesn’t work for
            shit) prolixus is getting sent in the mail [I]'ll post updated as to if it
 12
            really works…
 13
 14
      Id. (emphasis added).

 15
            300. Bobba’s July 8, 2010 and August 3, 2010 statements show that he did

 16
      not purchase the product in reliance on any Magna representations and that he

 17
      never believed the product would work as advertised. He claimed to have paid

 18
      forty dollars for the product although knowing in advance that the product “doesn’t

 19
      work.” The statements further show that he purchased the product solely to

 20
      maintain a lawsuit and that his claims were therefore not typical of the class.

 21
            301. The misrepresentations in the Bobba Complaint were material because

 22
      an actionable claim for relief under the CLRA, FAL, and UCL would only exist if

 23
      those representations were true. Furthermore, claims for fraud under the common

 24
      law could only exist where Bobba had relied on the advertising representations

 25
      (and he did not). A claim under RICO would not exist where Bobba suffered no

 26
      injury. Thus, Magna would have never needed to litigate the case beyond the

 27
      pleadings had NTG disclosed the true facts in its pleading: that Bobba was hired to

 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 64 -

                               DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 66 of 108 Page ID
                                   #:66352




  1   purchase the product solely to maintain a lawsuit that he viewed as a business
  2   opportunity.
  3         302. The material misrepresentations made in the Bobba Complaint were
  4   made to Magna by Defendants NTG and Scott Ferrell.
  5         303. After Bobba learned of NTG’s “need for clients,” he contacted NTG
  6   through a social connection. NTG, through an agent or attorney, offered Bobba
  7   approximately $2,000 to $10,000 out of any settlement or judgment proceeds
  8   obtained from Magna in exchange for Bobba’s cooperation in contrived litigation.
  9   NTG made that offer in exchange for Bobba’s promise to purchase the product and
 10   serve as a plaintiff-for-hire, execute false declarations, and give false testimony
 11   against Magna.
 12         304. Therefore, Defendants NTG and Scott Ferrell knew the
 13   representations made in the Bobba Complaint were false because they had
 14   recruited Bobba for the express purpose of fabricating a claim.
 15         305. The material misrepresentations in the Bobba Complaint were made
 16   by Defendant NTG and Scott Ferrell with the intent to defraud Magna and cause
 17   Magna to pay settlement money.
 18         306. As a direct and proximate result of NTG’s, Ferrell’s, and Bobba’s
 19   intentionally false representations to the court, Magna was compelled to spend
 20   substantial amounts of money in its defense.
 21         307. Bobba’s legal case was sham litigation because his claim was
 22   predicated on intentionally false allegations designed to mislead the court and the
 23   parties, and, without those false allegations, Bobba could not have maintained his
 24   lawsuit. Bobba’s case was predicated on bribery and intentional abuse of the legal
 25   system.
 26         Witness Tampering and Obstruction of Justice – Defendants NTG,
 27         Scott Ferrell, and Ryan Ferrell Suborn Perjury to Conceal their
 28         Wrongdoing

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 65 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 67 of 108 Page ID
                                   #:66353




  1           308. In August 2010, Magna discovered Daniel Bobba’s internet post
  2   admitting to fraudulently manufacturing a claim at NTG’s direction.
  3           309. Magna moved for sanctions against NTG and Scott Ferrell on
  4   September 3, 2010 based on the fraudulent nature of Bobb’a claims. See id., Dkt.
  5   59.
  6           310. On September 4, 2010, NTG and Scott Ferrell sent Ryan Ferrell and
  7   Wynn Ferrell to Daniel Bobba’s home for the purpose of procuring Bobba’s
  8   signature on an exculpatory declaration drafted and prepared by NTG.
  9           311. Daniel Bobba signed the declaration on September 5, 2010 which
 10   contained intentionally false statements of fact on points material to NTG’s
 11   defense against the sanctions motion.
 12           312. Upon information and belief, NTG through its agents obtained
 13   Bobba’s signature on the false declaration under threat and/or exertion of
 14   significant pressure.
 15           313. For instance, in an effort to disprove the allegation that NTG
 16   manufactured Bobba’s claim by directing him to purchase the Magna product,
 17   NTG, Scott Ferrell, and Ryan Ferrell included in the declaration the statement that
 18   Daniel Bobba purchased the product in 2009 (before the Magna lawsuit began and
 19   before NTG was in need of a replacement client). That statement was knowingly
 20   false because NTG directed Daniel Bobba to purchase the product after the June
 21   22, 2010 hearing and Scott Ferrell had even reviewed Bobba’s purchase receipt
 22   shortly before preparing the declaration which showed a purchase date in June
 23   2010.
 24           314. NTG and Scott Ferrell then submitted the Daniel Bobba declaration to
 25   the Court to fraudulently conceal their wrongdoing in staging Bobba’s claims and
 26   to obstruct the Court’s truth seeking function regarding whether NTG’s conduct
 27   was sanctionable.
 28

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 66 -

                               DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 68 of 108 Page ID
                                   #:66354




  1      I. Torres v. Nutrisystem Inc.
  2         315. In late July or early August of 2012, Defendants NTG, Scott Ferrell,
  3   David Reid, Victoria Knowles, and Baslow developed a scheme to defraud
  4   Nutrisystem, Inc. (“Nutrisystem”), a Delaware Corporation, through the fabrication
  5   of a class action CIPA and UCL lawsuit. The purpose of that scheme was to
  6   threaten Nutrisystem with a large class action lawsuit to cause Nutrisystem to pay
  7   NTG settlement proceeds.
  8         316. The Torres “wiretapping” or CIPA claim is representative and
  9   illustrative of all NTG CIPA claims, in part, because it reveals how NTG contrives
 10   and prosecutes CIPA lawsuits. NTG’s CIPA cases follow the pattern of Torres.
 11   NTG’s CLRA/UCL/FAL claims involve a similar pattern of attorney-contrived
 12   lawsuits followed by manufactured and false “injuries” alleged by for-hire
 13   plaintiffs acquired by NTG only after it had developed legal claims.
 14         317. On August 6 and 7, 2012, in furtherance of the scheme to defraud
 15   Nutrisystem and at the direction of Scott Ferrell, Baslow made five telephone calls
 16   through the interstate wires to Nutrisystem’s customer service line (800-435-4490).
 17   See Torres v. Nutrisystem, 8:12-cv-01854-CJC-JPR, Dkt. 20-4 pp. 25–26.
 18         318. Baslow called Nutrisystem on August 6, 2012 at 5:10 p.m. and 5:13
 19   p.m. and on August 7, 2012 at 2:33 a.m., 2:34 a.m., and 7:25 p.m. Each of these
 20   telephone calls crossed interstate lines. Id. at 34, 52-53, 62-63, 71-74, 78.
 21         319. Baslow’s purpose in making those calls was to determine how
 22   Nutrisystem’s automated telephone routing system operated, when or if
 23   Nutrisystem provided an automated disclosure that warned callers of the recording,
 24   and how to bypass that disclosure (if possible). Id. at 38-43.
 25         320. Through his series of trial calls, Baslow determined that the
 26   automated disclosure could be bypassed by pressing “1” for a customer service
 27   representative within six seconds after connecting and before any options were
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 67 -

                               DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 69 of 108 Page ID
                                   #:66355




  1   given to the caller (the numerical options were otherwise given after the statutory
  2   warning).
  3         321. Only after he determined how to bypass the automated disclosure
  4   effectively did Baslow on August 7, 2012, make a final phone call to Nutrisystem
  5   wherein he recorded his call for evidentiary purposes. He only recorded that final
  6   call wherein he intentionally bypassed the automated disclosure.
  7         322. In August of 2012, after Baslow made his five trial calls to
  8   Nutrisystem, he came into contact with Raquel Torres through NTG’s recruitment
  9   channels. NTG offered a bribe to Raquel Torres. NTG promised payment (to be
 10   paid out of any settlement or judgment proceeds acquired), if Torres would be a
 11   plaintiff-for-hire and would support NTG contrived litigation against Nutrisystem
 12   including her ratification, support, and execution of false declarations, pleadings,
 13   and testimony.
 14         323. On August 24, 2012, NTG, through its agent Wynn Ferrell, spoke
 15   with Raquel Torres. Upon information and belief, he informed Torres that she had
 16   to make a phone call to Nutrisystem in accordance with Baslow’s instructions.
 17         324. On August 24, 2012, in furtherance of the scheme to defraud
 18   Nutrisystem, Raquel Torres called Nutrisystem’s customer service line at 800-435-
 19   4490 using the interstate wires. Torres made the call at the direction of NTG.
 20         325. On that call, per Baslow’s instructions, Torres pressed “1” without
 21   first hearing any routing options and before the automated disclosure was given.
 22   She pressed the “1” button within six seconds after connecting with Nutrisystem.
 23   She had never called Nutrisystem before and, so, had no basis to know that
 24   pushing “1” within six seconds would route her call around the automated
 25   disclosure. She knew that only through Baslow’s instructions. Torres v.
 26   Nutrisystem, 8:12-cv-01854-CJC-JPR, Dkt. 20-3 pp. 54–55.
 27         326. After she was routed to a customer service representative, Torres
 28   gratuitously provided her social security number without being prompted and

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 68 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 70 of 108 Page ID
                                   #:66356




  1   without any reasoned basis to disclose that sensitive information. She also
  2   disclosed other unnecessary intimate and personal information gratuitously and
  3   without receiving a request for same. She disclosed that information in accord
  4   with NTG’s instructions. She made those disclosures so that NTG could support
  5   fabricated legal claims for an invasion of privacy. Id. at 61.
  6         327. On September 18, 2012, in furtherance of the scheme to defraud
  7   Nutrisystem, NTG and Scott Ferrell filed a Class Action Complaint on behalf of
  8   Raquel Torres in the Superior Court of California, County of Orange, alleging
  9   violations of the CIPA and UCL. See Raquel Torres v. Nutrisystem Inc., No. 30-
 10   2012-598787-CU-FR-CXC (Sup. Ct. Cnty. Orange filed Sept. 2012); see also
 11   Torres v. Nutrisystem, 8:12-cv-01854-CJC-JPR, Dkt. 1. Attorneys Scott Ferrell
 12   and Edward Susolik (of Callahan and Blaine) signed the Complaint. Id. Daniel J.
 13   Callahan, James B. Hardin, and Victoria Knowles also appeared in the caption. Id.
 14         328. On November 20, 2012, in furtherance of the scheme to defraud
 15   Nutrisystem, NTG and Scott Ferrell filed an Amended Class Action Complaint on
 16   behalf of Raquel Torres in the U.S. District Court for the Central District of
 17   California against Nutrisystem. See Raquel Torres v. Nutrisystem, Inc., No. 8:12-
 18   cv-1854-CJC-JPR (C.D. Cal. removed October 24, 2012) (hereinafter “Torres v.
 19   Nutrisystem”), Dkt. 13. Scott Ferrell and Edward Susolik signed the Torres
 20   Complaint. Id. Victoria Knowles, James B. Hardin, and Daniel J. Callahan
 21   appeared on the caption page. Id. David Reid later appeared in the case, and had
 22   knowledge of the representations made in the Torres Complaint.
 23         329. The filing of the Torres Complaint using the court’s CM/ECF
 24   electronic filing system caused the Torres Complaint to be sent to Nutrisystem
 25   over the interstate wires on November 20, 2012.
 26         330. Through both the Torres State Complaint and the Torres Federal
 27   Complaint, NTG, Scott Ferrell, Victoria Knowles, David Reid, and Raquel Torres
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 69 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 71 of 108 Page ID
                                   #:66357




  1   made the following intentionally false representations (See id., Dkt. 1 at ¶¶ 8-12,
  2   19):
  3                a. In August of 2012, Torres contacted Nutrisystem via its
  4                      customer service telephone line (800-435-4490) for a
  5                      legitimate inquiry.
  6                b. Torres spoke to a customer representative and proceeded
  7                      to have a sensitive, private and confidential discussion.
  8                c. Torres was not aware the call was being recorded.
  9                d. Torres did not give express or implied consent to the
 10                      recording of the call.
 11                e. Torres only learned that Nutrisystem records all incoming
 12                      calls after completing her call.
 13                f.    Torres expected her call would be private and not
 14                      recorded because of the sensitive nature of the
 15                      conversation and Nutrisystem’s assurances that it respects
 16                      the privacy of its customers.
 17                g. “[Torres’] subjective expectation of privacy was
 18                      objectively reasonable.”
 19                h. Torres’ claims are typical of the claims of the members of
 20                      the Class.
 21          331. The representations identified in the preceding paragraph were
 22   intentionally false.
 23          332. Torres called Nutrisystem at the direction of Baslow, Wynn Ferrell,
 24   and NTG for the purpose of obtaining evidence to support the scheme to defraud
 25   Nutrisystem.
 26          333. Torres knew the call was being recorded and impliedly consented by
 27   making the call.
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                  - 70 -

                                DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 72 of 108 Page ID
                                   #:66358




  1             334. Torres did not believe the call was private or confidential because she
  2   knew it was being recorded and intentionally disclosed private information to form
  3   the basis of a legal claim.
  4             335. Torres’ claims could not be typical of those of the class because
  5   Torres did not believe the call was private or confidential, she gave implied
  6   consent to the recording by participating on a call that she knew would be
  7   recorded, and she made the call for the purpose of initiating litigation.
  8             336. These false representations were material because if the truth were
  9   known, Nutrisystem would have understood that Torres had no viable claim for
 10   relief:
 11                   a. A caller may not receive protection under the CIPA
 12                       statute unless they hold an objectively reasonable belief
 13                       that the recorded call was private or confidential (i.e., not
 14                       recorded). See Flanagan v. Flanagan, 27 Cal. 4th 766,
 15                       776-77 (2002); Kearney v. Salomon Smith Barney, Inc.,
 16                       39 Cal. 4th 95, 117 n.7 (2006); Shin v. Digi-Key Corp.,
 17                       No. 12-cv-5415-PA-JCG, 2012 WL 5503847, at *2 (C.D.
 18                       Cal. Sept. 17, 2012); Cal. Penal Code § 632(c) (defining
 19                       “confidential communication” to include “any
 20                       communication carried on in circumstances as may
 21                       reasonably indicate that any party to the communication
 22                       desires it to be confined to the parties thereto, but
 23                       excludes a communication made in a public gathering or
 24                       in … any other circumstances in which the parties to the
 25                       communication may reasonably expect that the
 26                       communication may be overlooked or recorded”); Sajfr v.
 27                       BBG Commc’ns, Inc., 10-cv-2341-AJB, 2012 WL
 28                       398991, at *6 (S.D. Cal. Jan. 10, 2012) (“consumer calls

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                  - 71 -

                                 DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 73 of 108 Page ID
                                   #:66359




  1                    to a customer care center to discuss a billing issue do not
  2                    support an expectation of privacy sufficient to qualify
  3                    such calls as ‘confidential communication’ under section
  4                    632”).
  5                b. The caller must also suffer an injury to a privacy right
  6                    which cannot exist where they have no reasonable belief
  7                    that the call is private. See Cal. Penal Code § 632.7(a)
  8                    (requiring an injury-in-fact stemming from “a violation of
  9                    this chapter”).
 10                c. The caller similarly cannot receive protection where they
 11                    give implied consent to the recording. Deteresa v.
 12                    American Broadcasting Companies, Inc., 121 F.3d 460
 13                    (9th Cir. 1997). A caller cannot have a reasonable
 14                    expectation that a call will remain private when the
 15                    purpose of making the phone call is to use that recording
 16                    in litigation. Moreover, a caller who knows the
 17                    conversation will be recorded, but participates in the call
 18                    anyway, clearly consents to the recording in the same way
 19                    that a caller would obviously consent by remaining on the
 20                    line after an express disclosure “this call is recorded.”
 21         337. Defendants NTG, Scott Ferrell, Victoria Knowles, David Reid, and
 22   Baslow facilitated the filing of Torres’ fabricated lawsuit and knew the
 23   representations made in the Torres Complaint were false because NTG bribed
 24   Torres to support the lawsuit and instructed her to make a call that would avoid the
 25   automated disclosure and to gratuitously supply private information without any
 26   request for same.
 27         338. On January 23, 2013, to increase the pressure on Nutrisystem to settle,
 28   NTG and Scott Ferrell filed a Motion to Certify Class using the court’s CM/ECF

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 72 -

                                DECLARATION OF JOSHUA FURMAN                         EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 74 of 108 Page ID
                                   #:66360




  1   electronic filing system which uses the interstate wires. Torres v. Nutrisystem,
  2   Dkt. 17.
  3         339. In support of the Motion to Certify, Torres filed a declaration under
  4   penalty of perjury which was drafted by or at the direction of NTG. That
  5   declaration reiterated the exact representations made in the Torres Complaint (and
  6   described hereinabove) which Torres, NTG, Scott Ferrell, Victoria Knowles, and
  7   David Reid knew to be false. Id., Dkt. 17-11.
  8         340. On February 7, 2013, Andrew Baslow was deposed by Nutrisystem.
  9   David Reid defended Baslow’s deposition. Id., Dkt. 20-4. In that deposition,
 10   Baslow testified falsely under oath for the purpose of maintaining the contrived
 11   allegations and claims in the Torres lawsuit. Id. For example, Baslow stated he
 12   only called Nutrisystem one time when he actually called five times. Id. at 18–19.
 13   Once caught in that lie, he explained that his other calls never went through due to
 14   service issues with his cellular phone. That too was false: he had actually had
 15   clear conversations with a Nutrisystem customer service representative on more
 16   than one call.
 17         341. David Reid knew that Baslow lied under oath during his deposition
 18   and instructed Baslow (as his superior within NTG) before the deposition to avoid
 19   disclosing information that would damage NTG’s case or impugn the integrity of
 20   NTG’s attorneys.
 21         342. David Reid is an attorney and knows that subornation of perjury is
 22   unlawful.
 23         343. On February 22, 2013, Torres was deposed by Nutrisystem. Torres v.
 24   Nutrisystem Inc., et al., No. 8:12-cv-01854-CJC-JPR Dkt. 20-3 (March 8, 2013).
 25   Torres was represented at the deposition by James Hardin, an agent and attorney of
 26   Defendant NTG, and directly subordinate to David Reid and Scott Ferrell. Id.
 27         344. At her deposition, Torres swore under penalty of perjury that she first
 28   contacted NTG in “early September,” several weeks after she made her August 21,

                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 73 -

                              DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 75 of 108 Page ID
                                   #:66361




  1   2012 phone call to Nutrisystem. Id. at 81. She claimed to have learned generally
  2   of illegal wiretapping through internet research performed a week after her call to
  3   Nutrisystem (but not specifically related to Nutrisystem). Id. She testified that she
  4   learned of Nutrisystem’s recorded calls from Defendant Ryan Ferrell a few days
  5   after completing her research and searching for “wiretapping” law firms on the
  6   internet. Id. She could not remember any details about the research she
  7   performed. Id. Throughout her testimony, Torres represented herself to be a bona
  8   fide caller who legitimately contacted Nutrisystem for commercial purposes,
  9   believing that her call would not be recorded.
 10         345. The statements identified in the preceding paragraph were all
 11   intentionally false.
 12         346. Defendants NTG, Scott Ferrell, Ryan Ferrell, David Reid, Victoria
 13   Knowles, and Baslow have since argued that Torres (along with NTG’s other
 14   “wiretapping” plaintiffs) was a “tester plaintiff,” defined as an individual who
 15   “ferrets out” unlawful conduct by knowingly exposing themselves to the injury at
 16   the direction of the NTG. Those like Torres, per NTG, were “individuals who
 17   initiate a transaction for the purpose of bringing a lawsuit…” See Dkt. 64 at 1, 6
 18   (Defendants’ Reply Brief in Support of Mot. to Strike); see also Dkt. 90 at 14–15,
 19   34, n.10 (Joint Rule 26(f) Report).
 20         347. Torres contacted NTG prior to making her call, not after, and she
 21   knew her call was being recorded when she made it. Torres made the call for the
 22   purpose of being recorded and at the direction of NTG’s attorneys and agents.
 23         348. NTG, through its agent James Hardin, knew that Torres lied under
 24   oath at her deposition and attempted to conceal that fact by instructing her not to
 25   answer damaging questions. Hardin also sought to conceal that information by
 26   invoking the attorney-client privilege for harmful facts and answers that ostensibly
 27   would not qualify for such privileged protections. NTG, Scott Ferrell, and Victoria
 28   Knowles persuaded Torres to testify falsely and misleadingly under oath through

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 74 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 76 of 108 Page ID
                                   #:66362




  1   the promise of compensation from settlement proceeds or the threat of exposure to
  2   liability for maintaining a false complaint.
  3         349. On March 22, 2013, NTG, Scott Ferrell, David Reid, and Victoria
  4   Knowles filed a Reply in Support of the Motion to Certify which was supported by
  5   the Declaration of Richard Richardson.
  6         350. The Richardson Declaration made the following intentionally false
  7   statements:
  8                 a.    In June or July of 2012, Richardson called Nutrisystem to
  9   discuss signing up for a diet plan.
 10                 b.    Richardson was not told he would be recorded by Nutrisystem.
 11                 c.    In July of 2012, Richardson became concerned he may have
 12   been surreptitiously recorded and found NTG and Callahan & Blaine’s information
 13   via the internet.
 14                 d.    In late July 2012, Richardson called NTG about filing a lawsuit
 15   against Nutrisystem but ultimately decided not to pursue the claims.
 16         351. Defendants Scott Ferrell and Victoria Knowles drafted the false
 17   declaration and knew that the statements in the preceding paragraph were false.
 18         352. Richard Richardson never called Nutrisystem and he did not contact
 19   NTG in 2012 to seek legal advice or representation in a CIPA matter. Instead, in
 20   March of 2013, NTG and Scott Ferrell devised a scheme to discredit Nutrisystem’s
 21   evidence that NTG had manufactured the lawsuit by obtaining a declaration from
 22   an individual that would claim to have contacted the firm about Nutrisystem before
 23   their pre-suit investigation.
 24         353. NTG and Scott Ferrell directed Andrew Baslow to find an individual
 25   willing to sponsor that false declaration for the purpose of rebutting Nutrisystem’s
 26   allegations that NTG manufactured the Torres case.
 27         354. Richard Richardson was a close familial connection to Andrew
 28   Baslow. He was first contacted by Andrew Baslow to procure his involvement in

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 75 -

                               DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 77 of 108 Page ID
                                   #:66363




  1   March of 2013, months after his declaration claimed he first communicated with
  2   NTG. He agreed to sponsor false testimony for unknown compensation or benefit.
  3         355. Scott Ferrell directed Andrew Baslow to obtain Richardson’s
  4   signature on the fraudulent declaration.
  5         356. Once signed, Defendants NTG, Scott Ferrell, David Reid, and
  6   Victoria Knowles submitted that knowingly false declaration to support false
  7   statements regarding why they had investigated Nutrisystem weeks before their
  8   plaintiff made her telephone call.
  9         357. The Torres Complaint and the entire matter was a sham predicated on
 10   knowingly false statements of fact and intentional misrepresentations described in
 11   paragraph 330(a)–(h).
 12         358. The false statements and misrepresentations in the Torres Complaint
 13   deprived the litigation of legitimacy. Nutrisystem relied on NTG’s and Torres’
 14   intentionally false pleadings throughout litigation, particularly in the preliminary
 15   stages when dispositive motions would otherwise have terminated the litigation
 16   were the truth known.
 17      J. ProMaxal Litigation
 18         359. In late-2013, Defendants David Reid and Scott Ferrell developed a
 19   scheme to defraud through the threat and filing of knowingly frivolous lawsuits
 20   under the Lanham Act.
 21         360. In January of 2014, in furtherance of that scheme, Defendants David
 22   Reid and Scott Ferrell formed a limited liability company called Strataluz LLC
 23   with three other individuals and concealed their ownership interest in that company
 24   through the use of blocker companies and for-hire, fictitious corporate managers.
 25         361. Scott Ferrell was the chief decision-maker and the primary source of
 26   funds for the Strataluz company.
 27         362.    In furtherance of the scheme to defraud, in late-May and early-June
 28   of 2015, Defendants NTG, Scott Ferrell, and David Reid began sending demand

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 76 -

                               DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 78 of 108 Page ID
                                   #:66364




  1   letters to various corporations nationwide that manufactured male enhancement
  2   products.
  3         363. Defendants NTG, Scott Ferrell, and David Reid sent the letters
  4   through the US Mail to at least the following companies: (1) Natural Products
  5   Solutions, LLC; (2) Nutrex Research, Inc.; (3) TwinLab Corp.; (4) Pristine Bay;
  6   and (5) truDerma, LLC.
  7         364. Through those letters, Defendants threatened suit on behalf of
  8   Strataluz LLC based on purported competitor standing to pursue a false advertising
  9   claim under the Lanham Act.
 10         365. Defendants offered to settle the false claims and provide a license to
 11   use Strataluz’s allegedly exclusive patented “LIFTGATE” technology in exchange
 12   for a payment of $200,000.
 13         366. Defendants made the following false representations in the demand
 14   letters (identified in paragraphs 362-363 supra) in an effort to extort hundreds of
 15   thousands of dollars from the various companies:
 16                a. Strataluz manufactures, markets, and sells a male enhancement
 17                   product called ProMaxal which competes with the defendant’s
 18                   product;
 19                b. ProMaxal is the only male enhancement product sold in the United
 20                   States based on a “proven” and “patent-protected” proprietary
 21                   male-enhancement formula (called LIFTGATE technology);
 22                c. Strataluz has confirmed that the defendant’s product does not work
 23                   and that ProMaxal does; and
 24                d. Strataluz has suffered significant damages because Strataluz has
 25                   invested a significant amount of resources in researching,
 26                   formulating, developing, and obtaining the exclusive rights to the
 27                   LIFTGATE technology.
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 77 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 79 of 108 Page ID
                                   #:66365




  1         367. Those representations were knowingly false because Strataluz did not
  2   manufacture or sell the male enhancement product, ProMaxal. At the time the
  3   representations were made, ProMaxal had not been manufactured and not a single
  4   unit sold. Moreover, Strataluz did not even have suppliers for any of the purported
  5   ingredients and did not have a manufacturer or storage facility. Simply put,
  6   ProMaxal was not an existing or saleable product in any fashion.
  7         368. Moreover, Strataluz had performed no clinical testing or testing of any
  8   kind on the ProMaxal product (which did not exist).
  9         369. Strataluz did not lose any profits or experience decreased sales of the
 10   ProMaxal product (which did not exist).
 11         370. Strataluz was not a competitor of any of the companies threatened by
 12   NTG, David Reid, and Scott Ferrell because it was not competing in the market
 13   and was simply a shell.
 14         371. Strataluz did not possess an exclusive license in the allegedly patented
 15   “Lift-Gate Technology.” Strataluz’s had actually purchased a non-exclusive
 16   license for $1 from one of Scott Ferrell’s other shell companies and the patent in
 17   question was entirely inapplicable to male enhancement.
 18         372. In furtherance of the scheme to defraud, in the summer of 2015,
 19   Defendants David Reid and Scott Ferrell directed and oversaw the creation of a
 20   website advertising the non-existent ProMaxal product so that the product would
 21   appear legitimate when corporations threatened with suit investigated the product.
 22   The website was intentionally designed to present a “shopping cart error” if a
 23   visitor attempted to purchase the product. The error falsely claimed that the
 24   product was out-of-stock due to high demand. In truth, no e-commerce engine was
 25   even included in the website’s coding because there was no intention of selling
 26   product, only of threatening companies with frivolous lawsuits.
 27         373. Defendants therefore attempted to extort settlement funds under threat
 28   of frivolous suit in exchange for the provision of a worthless license.

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 78 -

                                DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 80 of 108 Page ID
                                   #:66366




  1         374. On June 3, 2015, in furtherance of the scheme to defraud identified in
  2   paragraphs 362-363 supra, Defendants NTG, Scott Ferrell, and David Reid filed a
  3   Lanham Act lawsuit on behalf of Strataluz in the U.S. District Court for the
  4   Southern District of California against TruDerma LLC. See Strataluz, LLC v.
  5   TruDerma, LLC, No. 15-cv-1248-JM-RBB (S.D. Cal. June 3, 2015) (hereinafter
  6   “TruDerma”). Defendants NTG, Scott Ferrell, and David Reid served that
  7   fraudulent complaint via U.S. Mail.
  8         375. The complaint contained the same knowingly false representations
  9   made in the demand letters described in paragraphs 362-363 supra. The complaint
 10   also falsely alleged that Strataluz had significant sales of the ProMaxal product and
 11   that Strataluz had suffered substantial damages due to the diversion of sales from
 12   Strataluz to TruDerma.
 13         376. The TruDerma lawsuit was a sham predicated on knowingly false
 14   statements of fact and intentional misrepresentations described in paragraph
 15   366(a)-(d).
 16         377. The false statements and misrepresentations in the TruDerma
 17   complaint deprived the litigation of legitimacy.
 18
 19                                     COUNT ONE
 20                                 Malicious Prosecution
 21         378. The allegations of paragraphs 1 through 377 are incorporated herein
 22   by reference.
 23         379. Defendants NTG, Scott J. Ferrell, Ryan M. Ferrell, Victoria C.
 24   Knowles, Baslow, Nilon, and Sandoval (collectively “NTG”) are liable for
 25   malicious prosecution as described herein.
 26         380. The malicious action was initiated by Nilon, NTG, Scott Ferrell and
 27   Victoria Knowles on March 5, 2012 when those individuals filed the Nilon State
 28   Complaint. See supra at ¶ 63.

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 79 -

                               DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 81 of 108 Page ID
                                   #:66367




  1         381. Baslow procured Nilon’s participation in the malicious action through
  2   bribery. See supra at ¶ 53.
  3         382. Ryan Ferrell maintained, supported, and advanced the malicious
  4   action as lead counsel. See supra at ¶¶ 101, 122.
  5         383. David Reid was the managing partner overseeing the malicious action.
  6   He had full knowledge of all facts, pleadings, representations and motions. See
  7   supra at ¶¶ 65, 83, 101.
  8         384. Sandoval ratified and maintained the malicious action by substituting
  9   into the case as a Class Representative. See supra at ¶¶ 9, 112-114, 120, 131.
 10   Sandoval was also an improper plaintiff bribed to falsify allegations.
 11         385. The Nilon Action lacked probable cause because Nilon never
 12   purchased Sovereign Silver in reliance on any representations made by NIC. He
 13   suffered no injury and his bogus claim was not typical of the class claims. Nilon
 14   purchased the Sovereign Silver product at the direction of NTG’s investigator
 15   Baslow, who operated with full authority from attorneys Scott Ferrell, Ryan
 16   Ferrell, Victoria Knowles, and/or David Reid.
 17         386. Sandoval’s claims in the Nilon action also lacked probable cause
 18   because he was not a member of the class he purported to represent, he had not
 19   purchased the product in reliance on NIC’s representations, and his claims were
 20   not typical of the class. If Sandoval purchased the NIC product he did so for the
 21   sole purpose of bringing a lawsuit and at the direction of Baslow, or another
 22   authorized agent of NTG.
 23         387. In the Underlying Action, neither Nilon nor Sandoval produced any
 24   documentary evidence showing, suggesting, or proving that they ever purchased
 25   the NIC product.
 26         388. The Nilon Action was initiated and maintained with malice because
 27   NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles, David Reid, Nilon, and
 28   Sandoval knew the action lacked probable cause when it was initiated, maintained,

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 80 -

                                 DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 82 of 108 Page ID
                                   #:66368




  1   and supported. The plaintiffs Nilon and Sandoval were sham plaintiffs-for-hire.
  2   The suit was brought for an improper purpose, to cause NIC to pay NTG
  3   settlement proceeds predicated on a sham lawsuit.
  4         389. Nilon’s failure to appear for four duly noticed depositions and
  5   subsequent withdrawal from the case after being ordered to sit for deposition
  6   constitutes a termination favorable to NIC.
  7         390. Sandoval’s voluntary dismissal with prejudice from the action as a
  8   result of his lack of credibility, inability to serve as class representative, and
  9   inability to sponsor any proof of product purchase or injury constitutes a
 10   termination favorable to NIC.
 11         391. The decertification of the class claims and dismissal of class claims
 12   without prejudice constitutes a favorable termination for NIC. See also Order re
 13   Motions, Dkt. 88 at 25 (“The substitution of Nilon, the vacating of class
 14   certification, and the dismissal with prejudice are terminations in favor of NIC and,
 15   collectively, indicate that the ‘entire action’ was terminated in favor of NIC”).
 16         392. NIC suffered substantial harm as a direct result of the Nilon Action.
 17   NIC incurred approximately $250,000 in legal fees and costs, plus damage to
 18   goodwill and reputation (actual and presumed) provable at trial.
 19         393. NIC seeks compensatory damages, including its attorney fees and
 20   costs incurred in defending the underlying action. NIC seeks exemplary or
 21   punitive damages to the extent allowable under the law, in an amount to deter
 22   future similar conduct, to be determined by the jury.
 23         394. WHEREFORE, Plaintiff requests that this Court enter judgment
 24   against Defendants NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles, David
 25   Reid, Baslow, Nilon and Sandoval as follows: actual damages, punitive damages,
 26   and attorneys’ fees.
 27
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 81 -

                               DECLARATION OF JOSHUA FURMAN                                EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 83 of 108 Page ID
                                   #:66369




  1                                     COUNT TWO
  2                           Violation of RICO Section 1962(c)
  3                             (18 U.S.C. §§ 1962(c), 1964(c))
  4         395. The allegations of paragraphs 1 through 394 are incorporated herein
  5   by reference.
  6         Pattern of Racketeering Activity:
  7         396. All Defendants have engaged in, and continue to engage in, a pattern
  8   of racketeering activity comprised of the predicate acts of mail fraud (18 U.S.C. §
  9   1341), wire fraud (18 U.S.C. § 1343), extortion (18 U.S.C. § 1951), obstruction of
 10   justice (18 U.S.C. § 1503, 1512(c)), bribery of witnesses (18 U.S.C. § 201), and
 11   witness tampering (18 U.S.C. § 1512(b)).
 12            Bribery of a Witness (18 U.S.C. § 201)
 13         397. Bribery of a witness occurs when one “directly or indirectly, corruptly
 14   gives, offers, or promises anything of value to any person … with intent to
 15   influence the testimony under oath or affirmation of such first-mentioned person as
 16   a witness upon a trial, hearing or other proceeding, before any court … or with
 17   intent to influence such person to absent himself therefore.” 18 U.S.C. §
 18   201(b)(3). Attempting a bribe is also prohibited, as is accepting the bribe. See 18
 19   U.S.C. § 201(b)(3)-(4). The bribe need not have been successful, and the influence
 20   of the bribe need not have come to fruition. See United States v. Dixon, 658 F.2d
 21   181, 191 (3d Cir.1981); United States v. Muhammad, 120 F.3d 688, 693 (7th
 22   Cir.1997); United States v. Gallo, 863 F.2d 185, 189 (2d Cir.1988); United States
 23   v. Aguon, 851 F.2d 1158, 1185 (9th Cir.1988) overruled on other grounds by Evans
 24   v. United States, 504 U.S. 255, 259 (1992). In other words, the individual
 25   accepting the bribe need not have testified or provided the benefit of the quid pro
 26
      quo arrangement before liability attaches.
 27
            398. The NTG defendants bribed the other defendants by promising them
 28
      payment in exchange for being plaintiffs-for-hire, supporting sham litigation,
              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 82 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 84 of 108 Page ID
                                   #:66370




  1   executing false affidavits, and giving false testimony. When a lawyer hires an
  2   individual on the condition that such person testify to a specific set of false facts
  3   (or to support such false facts through written testimony and pleadings) in
  4   exchange for monetary compensation (either in the future or immediately), that
  5   lawyer has bribed the witness under 18 U.S.C. § 201.
  6         399. When an individual (i.e., the non-NTG defendants) accepted the NTG
  7   offer of payment in exchange for their promise to support sham litigation, execute
  8   false affidavits, and give false testimony, those persons accepted bribes for
  9   purposes of Section 201.
 10         400. When agreeing to serve as lead plaintiffs in class action lawsuits, the
 11   non-NTG defendants clearly agreed to provide testimony in support of the false
 12   legal claims contained in NTG complaints, in part, because service as a lead
 13   plaintiff necessary requires a person to testify at deposition and at trial. Without
 14   that testimony, a case could never proceed. Most of the NTG plaintiffs-for-hire
 15   sponsored their complaints by submitting verifications explaining that they had
 16   “personal knowledge of the facts [t]herein and, if called as [] witness[es], [they]
 17   could and would testify competently thereto.” See, e.g., Nilon v. NIC, No. 12-930,
 18   Dkt. 1-1 at 15 (S.D. Cal. 2012). Among others, Defendants Nilon, Pfleg,
 19   Dronkers, Sandoval, and Baslow all signed such declarations.
 20            Mail and Wire Fraud (18 U.S.C. §§ 1341, 1343, 1349)
 21         401. The wire fraud statute prohibits the use of the interstate wires for the
 22   purpose of executing a scheme or artifice to defraud. United States v. Garlick, 240
 23   F.3d 789, 792 (9th Cir. 2001).
 24         402. The mail fraud statute prohibits the use of the mails for the purpose of
 25   executing a scheme or artifice to defraud. Id.
 26         403. A “scheme or artifice to defraud” is a plan to deprive a person of
 27   something of value by trick, deceit, chicanery or overreaching.
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 83 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 85 of 108 Page ID
                                   #:66371




  1          404. “[A]ny mailing that is incident to an essential part of the scheme
  2   satisfies the mailing element, even if the mailing itself contain[s] no false
  3   information.” Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647 (2008).
  4   The same rule applies to any use of the interstate wires. The scheme need not be
  5   successful in order for liability to attach under the statute.
  6          405. Each mailing or use of the wires in furtherance of the scheme to
  7   defraud constitutes a separate violation and predicate act. Garlick, 240 F.3d at
  8   792.
  9          406. Fraudulent intent is established by proof of intentional fraud or by
 10   demonstrating a “reckless indifference to the truth.” Irwin v. U.S., 338 F.2d 770,
 11   774 (9th Cir. 1964). Intentional fraud is established by a conscious knowing intent
 12   to defraud and that the defendant contemplated or intended some harm to the
 13   property rights of the victim.
 14          407. No showing of reliance is required to establish that a person has
 15   violated 18 U.S.C. § 1962(c) through mail or wire fraud. Phoenix Bond, 553 U.S.
 16   at 649.
 17          408. By participating in fraudulent lawsuits based on false legal
 18   allegations, all defendants have participated in, or conspired in furtherance of,
 19   schemes to defraud the target corporations out of money either through settlements
 20   or from tainted judgments. See supra at ¶¶ 58-82, 122–133, 194–223, 224–243,
 21   244–270, 271–286.
 22             Extortion (18 U.S.C. § 1951)
 23          409. Extortion occurs through the obtaining of property from another, with
 24   his consent, induced by wrongful use of actual or threatened force, violence, or
 25   fear, or under color of official right. The predicate act of extortion includes
 26   attempts at extortion and conspiracy to extort, even if unsuccessful. See 18 U.S.C.
 27   § 1951(a).
 28

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 84 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 86 of 108 Page ID
                                   #:66372




  1         410. Extortion may occur through fear of only economic loss. See, e.g.,
  2   United States v. Margiotta, 688 F.2d 108, 134 (2d Cir. 1982), cert. denied, 461
  3   U.S. 913 (1983). The NTG and non-NTG defendants identified herein this
  4   complaint threatened to divest money from corporations through unlawful and
  5   wrongful means. Their threats to divest money through fabricated legal
  6   proceedings were “wrongful” under Section 1951 because, when threatening suit,
  7   they were not legally entitled to the property sought and could not have had a
  8   good-faith belief in that entitlement (which was based on fabricated legal
  9   allegations). See supra at ¶¶ 28, 40-45, 58, 198, 229-230, 359-360.
 10         411. When bringing lawsuits based on intentionally false and fabricated
 11   allegations as alleged, supra ¶¶ 66-67, 172-174, 206-209, 214, 229-230, 250-253,
 12   275-280, 293-296, 328-331, the NTG and non-NTG defendants’ purpose was to
 13   pressure corporate defendants by increasing both the perceived magnitude of their
 14
      potential exposure and the perceived likelihood that the exposure would eventually
 15
      culminate in substantial legal fees in defense and ultimate class liability. As
 16
      described in the factual paragraphs above at paragraphs 20 to 358, the NTG and
 17
      non-NTG defendants advanced their claims through manifestly wrongful means, to
 18
      wit, through sham litigation, misrepresentations, omission of material information
 19
      about the plaintiffs in those cases, and intentionally false allegations. Such tactics
 20
      did, in fact, increase the perceived threat of harm to all named defendants in those
 21
      various actions, either by increasing the perceived dollar exposure, by increasing
 22
      the perceived probability of an unfavorable judgment, or by increasing the
 23
      perceived probability of protracted (and costly) litigation with massive defense
 24
      fees. The wrongful use of plaintiffs-for-hire and assertion of fabricated legal
 25
      allegations caused defendants to pay settlement proceeds, which payments were
 26
      exacted based on wholly illegitimate grounds.
 27
            412. NTG and the non-NTG defendants made representations they knew to
 28
      be materially false in order to exact settlement proceeds from the defendants.
              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 85 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 87 of 108 Page ID
                                   #:66373




  1                a. As described herein, supra, they falsely represented that
  2                    their plaintiffs-for-hire were legitimate consumers and
  3                    callers that had legitimate legal claims when, in fact, those
  4                    plaintiffs were promised payment in exchange for serving
  5                    as plaintiffs in sham litigation and for making false
  6                    representations.
  7                b. As described herein, supra, NTG falsely represented that
  8                    their plaintiffs-for-hire had actually purchased products
  9                    from defendants when, in fact, those purchases never
 10                    occurred.
 11                c. As described herein, supra, NTG falsely represented that
 12                    their plaintiffs-for-hire made phone calls to companies
 13                    expecting to have private conversations when, in fact, those
 14
                       plaintiffs called solely for the purpose of contriving legal
 15
                       claims for NTG and, thus, fully expected that their phone
 16
                       conversations would be public.
 17
                   d. As described herein, supra, NTG falsely represented that
 18
                       their plaintiffs-for-hire were members of large consumer
 19
                       class claims that, when aggregated, would form the basis
 20
                       for substantial monetary relief against the target
 21
                       corporations when, in fact, no viable class claim could be
 22
                       brought under the true facts that NTG kept from those
 23
                       corporate targets (and the courts).
 24
            413. NTG and the non-NTG defendants repeatedly used threats of potential
 25
      liability that they knew were false. See supra at ¶¶ 4, 28, 58, 198, 229-230.
 26
            414. NTG and the non-NTG defendants pressured corporations by causing
 27
      third parties to Act on their misrepresentations. See supra at ¶¶ 81, 86, 120-121,
 28
      131, 157, 161, 221.
              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 86 -

                              DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 88 of 108 Page ID
                                   #:66374




  1          415. As described herein, the NTG and non-NTG defendants are therefore
  2   liable for extortion as follows in each case brought under wrongful threat of fear.
  3   See infra at ¶¶ 427-435.
  4
  5            Obstruction of Justice (18 U.S.C. §§ 1503, 1512(c))
  6          416. Obstruction of justice occurs when one “corruptly or by threats of
  7   force, or by any threatening letter or communication, influences, obstructs, or
  8   impedes, or endeavors to influence, obstruct, or impede the due administration of
  9   justice.” See 18 U.S.C. § 1503; see also 18 U.S.C. § 1512(c) (relating to
 10   obstruction by one who corruptly alters or conceals evidence in any official
 11   proceeding or “otherwise obstructs, influences, or impedes any official proceeding,
 12   or attempts to do so”).
 13          417. The named defendants filed and supported contrived legal claims in
 14   the courts with the wrongful intent or improper purpose of abusing judicial process
 15
      and the courts in an effort to instill fear of liability in defendants to extort
 16
      settlement proceeds. Whether or not the Defendants were successful in influencing
 17
      those proceedings is irrelevant under the statute—only the attempt to influence is
 18
      sufficient for liability. The defendants’ conduct has had the actual, natural and
 19
      probable effect of interfering with the due administration of justice. See U.S. v.
 20
      Aguilar, 515 U.S. 593, 600 (1995).
 21
             418. Obstruction is a predicate act under RICO in cases where, as here, the
 22
      defendants’ efforts were “designed to prevent detection and prosecution of the
 23
      organization’s illegal activities [and] were part of a consistent pattern that was
 24
      likely to continue for the indefinite future, absent outside intervention.” See U.S. v.
 25
      Coiro, 922 F.2d 1008, 1017 (2d Cir. 1991); see also Allwaste, Inc. v. Hecht, 65
 26
      F.3d 1523, 1527 (9th Cir. 1995) (describing continuity elements of RICO).
 27
             Witness Tampering (18 U.S.C. § 1512(b))
 28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 - 87 -

                                DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 89 of 108 Page ID
                                   #:66375




  1         419. Witness tampering under Section 1512(b) includes the “corrupt
  2   persuasion” of a witness. See U.S. v. Khatami, 280 F.3d 907, 911 (9th Cir. 2002)
  3   (holding that witness tampering occurred where conviction arose solely out of non-
  4   coercive conduct directed toward witness based on theory that defendant had
  5   corruptly persuaded those witnesses to mislead investigators with false
  6   information). Attempts to persuade a witness to “give false testimony and bribing
  7   a witness to withhold information are both forms of non-coercive conduct that fall
  8   within the reach of the statute…” Id. at 913-14 (holding that “non-coercive
  9   attempts to persuade witnesses to lie … violated 18 U.S.C. § 12(b)”).
 10         420. An individual acts “corruptly” for purposes of Section 1503 where
 11   they act “for an improper purpose (such as self-interest) and with consciousness of
 12   wrongdoing.” See U.S. v. Doss, 630 F.3d 1181, 1189 (9th Cir. 2011).
 13         421. Witness tampering includes when one “knowingly uses intimidation,
 14   threats, or corruptly persuades another person, or attempts to do so, or engages in
 15   misleading conduct toward another person, with intent to influence, delay, or
 16   prevent the testimony of any person in an official proceeding.” See 18 U.S.C. §
 17
      1512(b).
 18
            422. One corruptly persuades under the statute when they have a
 19
      “consciousness of wrongdoing.” Arthur Andersen LLP v. United States, 544 U.S.
 20
      696, 704-06 (2005); see also U.S. v. Watters, 717 F.3d 733, 735 (9th Cir. 2013).
 21
            423. Witness tampering also involves an attempt to “hinder, delay, or
 22
      prevent the communication to a … judge of the United States information relating
 23
      to the commission or possible commission of a Federal offense.” See 18 U.S.C. §
 24
      1512(b)(3).
 25
            424. Through causing, aiding, and abetting witnesses in the delivery of
 26
      false testimony, in the withholding of material information from defendants and
 27
      the courts, and in the maintenance of sham litigation, the NTG Defendants have
 28
      engaged in witness tampering.
              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 88 -

                              DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 90 of 108 Page ID
                                   #:66376




  1   Specific Predicate Acts For Each Defendant
  2           425. NIC hereby incorporates by reference the foregoing paragraphs
  3   numbered 1 through 424. The specific facts and particulars related to the NTG
  4   fabricated legal actions support the following predicate acts which NIC will prove
  5   at trial:
  6           426. At all times relevant to this Second Amended Complaint, Defendants
  7   Andrew Baslow, Scott Ferrell, Ryan Ferrell, David Reid and Victoria Knowles
  8   acted as authorized agents, employees, attorneys or principals of Defendant
  9   Newport Trial Group, PC. Their conduct was performed for the benefit of
 10   Newport Trial Group and caused Newport Trial Group to profit by unlawful
 11   means. Any predicate act identified herein which was performed by, or at the
 12   direction of, an agent, employee, attorney or principal of the Newport Trial Group
 13   was also performed by or at the direction of the Newport Trial Group. See Brady
 14   v. Dairy Fresh Products Co., 974 F.2d 1149, 1155 (9th Cir. 1992) (“an employer
 15   that is benefited by its employee or agent’s violations of section 1962(c) may be
 16   held liable under the doctrines of respondeat superior and agency when the
 17   employer is distinct from the enterprise.”).
 18           427. The following defendants are liable for the below predicate acts
 19   committed by and through their pursuit of claims against NIC in the matter of:
 20   Nilon v. Natural-Immunogenics Corp., No. 3:12-cv-930-LAB (S.D. Cal. 2012):
 21                  a. David Reid, Scott Ferrell, Victoria Knowles, Ryan Ferrell, Baslow,
 22                     Nilon, and Sandoval are liable for designing, pursuing, supporting,
 23                     and conspiring to further a singular scheme to defraud NIC through
 24                     the threat of, and filing of, fabricated legal allegations predicated
 25                     on intentionally false statements and bribery. See supra at ¶¶ 55-
 26                     85.
 27                  b. Mail Fraud (or obstruction of justice) through the demand letter
 28                     served on NIC (NTG and Scott Ferrell), see supra at ¶¶ 58-61;

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 89 -

                                DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 91 of 108 Page ID
                                   #:66377




  1             c. Bribery of witnesses (Baslow, Scott Ferrell, NTG) and acceptance
  2                of bribes (Nilon and Sandoval), see supra at ¶ 62;
  3             d. Mail Fraud (or obstruction of justice) through the State Court
  4                Complaint (NTG, Nilon, Scott Ferrell, Victoria Knowles), see
  5                supra at ¶¶ 63-73;
  6             e. Wire Fraud (or obstruction of justice) through the Motion to
  7                Certify Class (NTG, Scott Ferrell, Victoria Knowles, Ryan Ferrell,
  8                David Reid, Nilon), see supra at ¶¶ 75-82;
  9             f. Wire Fraud (or obstruction of justice) through the First Amended
 10                Complaint (NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles,
 11                David Reid and Andrew Nilon), see supra at ¶¶ 83-87;
 12             g. Obstruction of Justice and Witness Tampering through missed
 13                depositions:
 14                   i. Nilon’s first missed deposition [Ryan Ferrell (witness
 15                      tampering or obstruction) and Nilon (obstruction)], see
 16                      supra at ¶¶ 95-97, 99-100;
 17                   ii. Nilon’s second missed deposition [Ryan Ferrell (witness
 18                      tampering or obstruction) and Nilon (obstruction)], see
 19                      supra at ¶¶ 91-93, 99-100;
 20                  iii. Nilon’s third missed deposition [Ryan Ferrell (witness
 21                      tampering or obstruction) and Nilon (obstruction)], see
 22                      supra at ¶¶ 94-95, 99-100;
 23                  iv. Nilon’s fourth missed deposition [Ryan Ferrell (witness
 24                      tampering or obstruction) and Nilon (obstruction)], see
 25                      supra at ¶¶ 96-100;
 26             h. Wire Fraud (or obstruction of justice) related to NTG’s Motion to
 27                Substitute Sandoval as the Plaintiff in place of Nilon (NTG, Scott
 28

            THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          - 90 -

                           DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 92 of 108 Page ID
                                   #:66378




  1                Ferrell, Ryan Ferrell, Victoria Knowles, and David Reid), see
  2                supra at ¶¶ 101-107;
  3             i. Obstruction of Justice and Witness Tampering through Nilon’s
  4                false declaration explaining his inability to continue as a plaintiff
  5                [Baslow and Ryan Ferrell (witness tampering or obstruction);
  6                Nilon (obstruction)], see supra at ¶¶ 102, 108-109;
  7             j. Bribery related to Sandoval’s false and contrived legal claims
  8                [Sandoval (acceptance of bribe) see supra at ¶ 113; Ryan Ferrell
  9                and Baslow (offer of bribe) see supra at ¶ 112]
 10             k. Obstruction of Justice and Witness Tampering related to Giovanni
 11                Sandoval’s false declaration supporting the motion to substitute
 12                [Sandoval (obstruction); Ryan Ferrell (obstruction or witness
 13                tampering)], see supra at ¶¶ 114-115;
 14             l. Wire Fraud (or obstruction of justice) related to the Second
 15                Amended Complaint containing intentionally false allegations
 16                [NTG, Scott Ferrell, Ryan Ferrell, Victoria Knowles, David Reid,
 17                and Sandoval], see supra at ¶¶ 122-133;
 18             m. Obstruction of Justice through the submission of Ryan Ferrell’s
 19                intentionally false declaration in support of the motion to withdraw
 20                and the false statements made to the Court and NIC in the motion
 21                to withdraw [NTG, Scott Ferrell, Ryan Ferrell], see supra at ¶¶
 22                134-144;
 23             n. Obstruction of Justice and Witness Tampering related to
 24                Giovanni’s deposition wherein the witness testified falsely
 25                [Sandoval (obstruction); Ryan Ferrell (witness tampering or
 26                obstruction)], see supra at ¶¶ 145-152;
 27
 28

            THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           - 91 -

                           DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 93 of 108 Page ID
                                   #:66379




  1               o. Obstruction of Justice relating to Ryan Ferrell’s concealment of
  2                  evidence related to Sandoval’s residence [Ryan Ferrell], see supra
  3                  at ¶¶ 153-159.
  4         428. The following defendants are liable for the below predicate acts
  5   committed by and through their pursuit of claims against Chromadex in the matter
  6   of: Nilon v. Chromadex, Inc., No. 56-2013-00436790-CU-MT-VTA (Sup. Ct.
  7   Ventura Cnty. 2013):
  8               a. Bribery of a witness (NTG, and as yet unknown members of same)
  9                  and acceptance of a bribe in exchange for fabricated legal
 10                  allegations (Nilon), see supra at ¶¶ 167-169;
 11               b. Extortion of Chromadex based on wrongful threats (Nilon, NTG,
 12                  Scott Ferrell, and as yet unknown members of NTG), see supra at
 13                  ¶¶ 167-193;
 14               c. Wire Fraud related to the Chromadex complaint containing
 15                  intentionally false allegations (NTG, Scott Ferrell, Ryan Ferrell,
 16                  Victoria Knowles, and Nilon), see supra at ¶¶ 171-182;
 17         429. The following defendants are liable for the below predicate acts
 18   committed by and through their pursuit of claims against Nature’s Way Product,
 19   Inc.: Pfleg v. Natura’s Way Products, Inc., No. 37-2012-51979-CU-MT (Sup. Ct.
 20   San Diego Cnty. Mar. 16, 2012):
 21               a. Bribery of a witness (Baslow, NTG, Scott Ferrell, and David Reid)
 22                  and acceptance of same (Pfleg), see supra at ¶¶ 194-195;
 23               b. Mail Fraud (or obstruction of justice) related to the false demand
 24                  letter sent in March 2012 (Scott Ferrell, NTG, David Reid, Ryan
 25                  Ferrell, and Pfleg), see supra at ¶¶ 196-205;
 26               c. Wire Fraud (or obstruction of justice) related to the Pfleg
 27                  Complaint containing intentionally false allegations and filed
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             - 92 -

                             DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 94 of 108 Page ID
                                   #:66380




  1                    through the interstate wires (Scott Ferrell, David Reid, Ryan
  2                    Ferrell, and Pfleg), see supra at ¶¶ 206-216;
  3                 d. Extortion based on wrongful threats (Pfleg, NTG, Scott Ferrell,
  4                    David Reid, and Ryan Ferrell), see supra at ¶¶ 194-223;
  5                 e. Mail Fraud (or obstruction of justice) related to the false demand
  6                    letter sent in June 2012 (NTG and Scott Ferrell), see supra at ¶¶
  7                    219-220.
  8         430. The following defendants are liable for the below predicate acts
  9   committed by and through their pursuit of claims against the Himalaya Drug
 10   Company: Schoonover v. Himalaya Drug Company, No. 12-cv-1782-JLS (S.D.
 11   Cal. 2012):
 12                 a. Bribery of a witness (Baslow, NTG, and Scott Ferrell) and
 13                    acceptance of same (Schoonover), see supra at ¶¶ 271-272;
 14                 b. Wire fraud (or obstruction of justice) related to the Schoonover
 15                    Complaint containing intentionally false allegations and filed
 16                    through the interstate wires (NTG, Scott Ferrell, Victoria Knowles,
 17                    and Schoonover), see supra at ¶¶ 273-283;
 18                 c. Extortion based on wrongful threats (Schoonover, NTG, Victoria
 19                    Knowles, and Scott Ferrell), see supra at ¶¶ 271-286.
 20         431. The following defendants are liable for the below predicate acts
 21   committed by and through their pursuit of claims against Kiss My Face: Dronkers
 22   v. Kiss My Face, LLC, No. 12-cv-1151-JAH (S.D. Cal. May 10, 2012):
 23                 a. Bribery of a witness (Baslow, NTG, Scott Ferrell, and David Reid)
 24                    and acceptance of same (Dronkers), see supra at ¶¶ 224-225;
 25                 b. Wire Fraud (or obstruction of justice) related to the Dronkers
 26                    Complaint containing materially and intentionally false allegations
 27                    and filed through the interstate wires (NTG, Scott Ferrell, Victoria
 28                    Knowles, David Reid and Dronkers), see supra at ¶¶ 226-240;

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 93 -

                               DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 95 of 108 Page ID
                                   #:66381




  1               c. Extortion based on wrongful threats (Dronkers, NTG, Scott Ferrell,
  2                  Victoria Knowles, and David Reid), see supra at ¶¶ 224-243.
  3         432. The following defendants are liable for the below predicate acts
  4   committed by and through their pursuit of claims against Carter-Reed: Demulder
  5   v. Carter-Reed, No. 3:12-cv-2232-BTM-MDD (S.D. Cal. 2013):
  6               a. Bribery of a witness (Baslow, NTG, and Scott Ferrell) and
  7                  acceptance of same (Demulder), see supra at ¶¶ 244-245;
  8               b. Wire Fraud related to Demulder’s use of the wires to call Carter-
  9                  Reed in furtherance of the scheme to defraud (Demulder, Baslow,
 10                  and NTG), see supra at ¶¶ 246-253;
 11               c. Wire Fraud (obstruction of justice) related to the Demulder
 12                  Complaint containing materially and intentionally false allegations
 13                  and filed through the interstate wires (Demulder), see supra at ¶¶
 14                  255-267;
 15               d. Mail Fraud (or obstruction of justice) related to the Demulder
 16                  Complaint containing materially and intentionally false allegation
 17                  and was sent through the US mail (Demulder), see supra at ¶¶ 255-
 18                  267;
 19               e. Extortion based on wrongful threats (Demulder), see supra at ¶¶
 20                  244-270.
 21         433. The following defendants are liable for the below predicate acts
 22   committed by and through their pursuit of claims against Nutrisystem: Torres v.
 23   Nutrisystem, Inc., No. 8:12-cv-1854-CJC-JPR (C.D. Cal. 2012):
 24               a. Bribery of a witness (Baslow, NTG, Scott Ferrell and David Reid),
 25                  see supra at ¶ 322;
 26               b. Wire Fraud related to Andrew Baslow’s first call to Nutrisystem in
 27                  furtherance of the scheme to defraud (Baslow, Scott Ferrell and
 28                  NTG), see supra at ¶¶ 315-321;

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                            - 94 -

                             DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 96 of 108 Page ID
                                   #:66382




  1             c. Wire Fraud related to Baslow’s second call to Nutrisystem in
  2                furtherance of the scheme to defraud (Baslow, Scott Ferrell, and
  3                NTG), see supra at ¶¶ 315-321;
  4             d. Wire Fraud related to Andrew Baslow’s third call to Nutrisystem
  5                in furtherance of the scheme to defraud (Baslow, Scott Ferrell, and
  6                NTG), see supra at ¶¶ 315-321;
  7             e. Wire Fraud related to Andrew Baslow’s fourth call to Nutrisystem
  8                in furtherance of the scheme to defraud (Baslow, Scott Ferrell, and
  9                NTG), see supra at ¶¶ 315-321;
 10             f. Wire Fraud related to Andrew Baslow’s fifth call to Nutrisystem in
 11                furtherance of the scheme to defraud (Baslow, Scott Ferrell, and
 12                NTG), see supra at ¶¶ 315-321;
 13             g. Wire Fraud related to Raquel Torres’ call to Nutrisystem in
 14                furtherance of the scheme to defraud (Baslow, NTG, Scott Ferrell,
 15                and David Reid), see supra at ¶¶ 322-325;
 16             h. Wire Fraud (or obstruction of justice) related to the Amended
 17                Torres Complaint containing materially and intentionally false
 18                allegations and filed using the interstate wires (NTG, Scott Ferrell,
 19                Victoria Knowles, and David Reid), see supra at ¶¶ 327-337;
 20             i. Wire Fraud (or obstruction of justice) related to the Motion to
 21                Certify which was filed using the interstate wires in furtherance of
 22                the scheme to defraud and contained materially false statements
 23                (NTG, Scott Ferrell, Victoria Knowles, and David Reid), see supra
 24                at ¶ 338;
 25             j. Wire Fraud, witness tampering or obstruction of justice related to
 26                the Torres Declaration in support of the Motion to Certify which
 27                was filed using the interstate wires in furtherance of the scheme to
 28                defraud and contained materially false testimony prepared by, or at

            THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           - 95 -

                           DECLARATION OF JOSHUA FURMAN                              EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 97 of 108 Page ID
                                   #:66383




  1                  the direction of Scott Ferrell (Scott Ferrell, NTG, Victoria
  2                  Knowles, and David Reid), see supra at ¶ 339;
  3               k. Obstruction of justice related to Baslow’s false deposition
  4                  testimony (Baslow), see supra at ¶¶ 340-342;
  5               l. Obstruction of justice or witness tampering related to David Reid’s
  6                  participation and influence over Baslow’s tainted deposition
  7                  (David Reid and NTG), see supra at ¶¶ 340-342;
  8               m. Obstruction of Justice or witness tampering related to Raquel
  9                  Torres’ false deposition testimony defended by NTG through
 10                  James Hardin (NTG), see supra at ¶¶ 343-348;
 11               n. Extortion based on wrongful threats (NTG, Scott Ferrell, Victoria
 12                  Knowles, and David Reid), see supra at ¶¶ 315-358.
 13               o. Obstruction of Justice related to the subornation of perjury and
 14                  submission of a knowingly false declaration signed by Richard
 15                  Richardson (NTG, Scott Ferrell, Andrew Baslow, Victoria
 16                  Knowles, David Reid), see supra at ¶¶ 353-256.
 17         434. The following defendants are liable for the below predicate acts
 18   committed by and through their pursuit of claims against Magna Inc.: Morales v.
 19   Magna, Inc., et al., No. 3:10-cv-1601-EDL (N.D. Cal. Apr. 14, 2010):
 20               a. Bribery of a witness (Scott Ferrell and NTG), see supra at ¶ 303;
 21               b. Wire fraud (or obstruction of justice) related to the Bobba
 22                  Complaint containing materially and intentionally false allegations
 23                  and filed in furtherance of the scheme to defraud through the
 24                  interstate wires (NTG and Scott Ferrell), see supra at ¶¶ 287-302;
 25               c. Extortion based on wrongful threats (Scott Ferrell and NTG), see
 26                  supra at ¶¶ 287-307; and,
 27
 28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             - 96 -

                             DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 98 of 108 Page ID
                                   #:66384




  1                d. Witness Tampering related to the acquisition of the knowingly
  2                   false declaration of Daniel Bobba under threat or coercive pressure
  3                   (NTG, Scott Ferrell, Ryan Ferrell), see supra at ¶¶ 308-314;
  4                e. Obstruction of Justice related to the subornation of perjury and
  5                   submission of a knowingly false declaration signed by Daniel
  6                   Bobba (NTG, Scott Ferrell, Ryan Ferrell), see supra at ¶¶ 310-312.
  7         435. The following defendants are liable for the below predicate acts
  8   committed by and through their threats of suit and filing of suit related to the
  9   fictitious ProMaxal product:
 10                a. Extortion related to each instance of threatened sham litigation
 11                   against corporations that manufactured male enhancement products
 12                   (NTG, Scott Ferrell, David Reid), see supra at ¶¶ 359-361;
 13                b. Mail Fraud related to each instance of the use of demand letters
 14                   sent via U.S. Mail to threaten sham litigation against corporations
 15                   that manufactured male enhancement products (NTG, Scott
 16                   Ferrell, David Reid), see supra at ¶¶ 362-364;
 17                c. Wire Fraud related to the use of the interstate wires to create a
 18                   sham product website for the ProMaxal product in furtherance of
 19                   the scheme to defraud related to frivolous Lanham Act claims
 20                   (NTG, Scott Ferrell, David Reid), see supra at ¶¶ 359-377; and,
 21                d. Obstruction of Justice (or Mail Fraud) through the filing of the
 22                   TruDerma lawsuit on behalf of Strataluz LLC based on knowingly
 23                   frivolous Lanham Act claims (NTG, Scott Ferrell, David Reid), see
 24                   supra at ¶¶ 374-377.
 25
 26   The RICO Enterprise and Pattern of Racketeering Activity
 27         436. The Defendants in this action have engaged and/or continue to engage
 28   in a pattern of racketeering activity comprised of the predicate acts of mail fraud

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 97 -

                              DECLARATION OF JOSHUA FURMAN                               EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 99 of 108 Page ID
                                   #:66385




  1   (18 U.S.C. §§ 1341, 1349), wire fraud (18 U.S.C. §§ 1343, 1349), extortion (18
  2   U.S.C. § 1951), obstruction of justice (18 U.S.C. § 1503, 1512(c)), bribery of a
  3   witness (18 U.S.C. § 201), and witness tampering (18 U.S.C. § 1512(b)). Those
  4   predicate acts are detailed herein.
  5         437. Each Defendant in this action has engaged in two or more predicate
  6   acts as detailed herein.
  7         438. The Defendants in this action comprise an associated-in-fact
  8   enterprise which maintains a “hub-and-spoke” structure. NTG, through its
  9   attorneys, employees and agents, including Ryan Ferrell, Scott Ferrell, Victoria
 10   Knowles, David Reid and Baslow, operates at the center of the enterprise. The
 11   sham plaintiffs, including Nilon, Sandoval, Pfleg, Demulder, Schoonover,
 12   Dronkers, Torres, Bobba, and likely many others obtained through bribery (i.e.,
 13   NTG’s unlawful recruitment of plaintiffs), operate as the spokes. The hub
 14   identifies potential victim corporations and acquires a sham plaintiff through
 15   bribery, the sham plaintiff then engages in whatever conduct and provides
 16   whatever testimony is necessary to maintain the pressure of facially valid
 17   litigation, ultimately attempting to secure ill-gotten settlement or judgment monies.
 18   Those plaintiffs did, in fact, take affirmative actions—based on NTG’s
 19   instructions—to pose as legitimate plaintiffs. Some made staged phone calls,
 20   others made strawman purchases of product hoping to secure money through the
 21   planned legal action.
 22         439. The plaintiffs-for-hire are indispensable to the enterprise because the
 23   CLRA, FAL, UCL, and CIPA suits, which comprise the majority of the
 24   enterprise’s conduct, require a plaintiff and class representative. The sham
 25   lawsuits cannot be filed or pursued without a bribed plaintiff willing to support
 26   those actions as the “plaintiff” partnered with NTG.
 27         440. Each Defendant agreed to conduct, and did conduct or participate in,
 28   the enterprise’s affairs through a pattern of racketeering activity. That activity was

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              - 98 -

                                 DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 100 of 108 Page ID
                                    #:66386




  1    intended to obtain ill-gotten proceeds through settlement or judgment from NIC
  2    and other similarly situated corporate victims. That activity was intended to injure
  3    Plaintiff NIC in its property and financial interests.
  4          441. The predicate acts described herein are related because they were
  5    committed using the same or similar methods and conduct, targeted the same or
  6    similar victims, involved the same or similar participants, and were performed for
  7    the same or similar purposes. See H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 240
  8    (1989).
  9          442. The predicate acts described herein are continuous, occurring from
  10   2009 until at least April of 2015. See supra at ¶¶ 55-159, 287-314. That time
  11   period represents close-ended continuity under Nw. Bell and its progeny. H.J. Inc.
  12   v. Nw. Bell Tel. Co., 492 U.S. 229, 240 (1989). However, Defendants NTG, Scott
  13   Ferrell, Ryan Ferrell, Victoria Knowles, and David Reid continue to threaten and
  14   file the same or similar sham lawsuits, and, thus, the enterprise reveals an extant
  15   continuing threat that unlawful conduct will continue, representing open-ended
  16   continuity under Nw. Bell and its progeny. Id.
  17         443. The associated-in-fact enterprise identified herein historically reuses
  18   the same individuals as sham plaintiffs—often having them serve in multiple
  19   lawsuits—or uses family members of previous sham plaintiffs.1 Those sham
  20
  21         1
              See, e.g., Martin Conde v. Obesity Research Institute, LLC, No. 12-cv-
  22   0413-RSWL (C.D. Cal., Jan. 19, 2012); Martin Conde v. Bio-Engineered
       Supplements & Nutrition, Inc., No. 8:14-cv-00945, Dkt. No. 1 (C.D. Cal removed
  23
       on June 19, 2014); Jimmy Conde v. Therabiogen, No. BC478051 (Sup. Ct. Los
  24   Angeles Cnty., Jan. 30, 2012); Jose Conde v. Sensa Products, LLC, No. 14-cv-
  25
       0051-JLS (S.D. Cal. 2014); Isabella Janovick v. American Breast Cancer
       Foundation, Inc., No. 3:13-cv-02697-DMS (S.D. Cal., Jan. 2, 2014); Kyle Janovick
  26   v. Maximum Human Performance, No. 12-cv-2129-LAB (S.D. Cal. 2013); Nicole
  27   Forlenza (Carl Winzen), et al. v. Dynakor Pharmacal, LLC, et al., No. 2:09-cv-
       03730-AG-SS (C.D. Cal. filed on May 26, 2009); Carl Winzen v. Experian
  28   Information Solutions, Inc., et al., No. 8:10-cv-1783-JVS-RZ (C.D. Cal. removed
       on Nov. 19, 2010).
                 THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 99 -

                                DECLARATION OF JOSHUA FURMAN                           EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 101 of 108 Page ID
                                    #:66387




  1    plaintiffs also perform predicate acts by influencing or persuading other
  2    individuals (e.g., family and friends) to join the unlawful enterprise. The
  3    enterprise therefore reveals an extant, continuing threat that the conduct of
  4    Defendants Nilon, Schoonover, Pfleg, Demulder, Dronkers, Sandoval, may
  5    continue or recur. Id.
  6
  7          The Enterprise Affected Interstate Commerce:
  8          444. The Defendants are engaged in an enterprise and related activities that
  9    are in or affect interstate commerce. Defendants’ fraudulent lawsuits affect
  10   corporate victims that are principally located within, and do business, in all fifty
  11   states. The Defendants’ fraudulent lawsuits affect individual victims, to wit,
  12   owners of those corporations, who are principally located within, and do business,
  13   in all fifty states, and the employees of those corporations. All Defendants are
  14   employed or associated with the unlawful enterprise described in this Complaint.
  15         445. The associated-in-fact enterprise described herein pursued fraudulent
  16   legal claims against companies throughout the United States. NIC, a victim of the
  17   racketeering activity described herein and the Plaintiff in this action, is a company
  18   located in Florida. Carter-Reed, sued by Demulder and the NTG Defendants, is
  19   located in Utah. Many of the other victims of the racketeering activity described
  20   herein are located in states other than California.
  21         446. By procuring settlement monies (or causing the expense of unjustified
  22   legal fees) from victim companies nationwide, the associated-in-fact enterprise
  23   described herein affected interstate commerce.
  24
  25         Injury to Business or Property:
  26         447. Plaintiff NIC was injured in its business and property because it
  27   endured approximately three years of protracted and costly litigation stemming
  28   entirely from the enterprise’s false statements of material facts. That litigation

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 100 -

                                DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 102 of 108 Page ID
                                    #:66388




  1    would never have proceeded (it could not have proceeded) absent the enterprise’s
  2    falsification of information critical to the legal elements involved.
  3          448. NIC relied to its detriment on the representations made by the NTG
  4    Defendants, Nilon, and Sandoval.
  5          449. Plaintiff NIC reasonably relied on NTG—licensed attorneys—to obey
  6    and properly assert statutes, court orders, court rules, rules of evidence, written
  7    agreements, representations to the court by officers of the court, ethical rules, and
  8    representations made under oath to the court by NTG’s attorneys, agents, and
  9    clients. See Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353,
  10   359 (9th Cir. 2005).
  11         450. The predicate acts performed by members of the enterprise, including,
  12   e.g., NTG Defendants, Nilon, and Sandoval, were the direct and proximate cause
  13   of NIC’s loss of hundreds of thousands of dollars in unjustified legal fees, expert
  14   fees, travel expenses. On information and belief, NIC suffered injury in the form
  15   of injuries stemming from the redirection of corporate funds into costly litigation
  16   (e.g., opportunity costs).
  17         451. WHEREFORE, Plaintiff requests that this Court enter judgment
  18   against the ALL Defendants as follows: actual damages, treble damages,
  19   exemplary or punitive damages, and attorney fees.
  20
  21                                        COUNT THREE
  22                          Conspiracy to Violate RICO Section 1962(d)
  23                                 (18 U.S.C. §§ 1962(d), 1964(c))
  24         452. The allegations of paragraphs 1 through 451 are incorporated herein
  25   by reference.
  26         453. The Defendants have each conspired to violate 18 U.S.C. § 1962(c) in
  27   violation of 18 U.S.C. § 1962(d).
  28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 101 -

                                DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 103 of 108 Page ID
                                    #:66389




  1          454. Defendants each agreed to facilitate all or some of the predicate acts
  2    described in paragraphs 20 through 377 herein. That agreement is manifest by
  3    their knowing participation in or support of the predicate acts identified herein.
  4          455. Defendants each intended to further, facilitate or engage in some or all
  5    of the predicate acts described in paragraphs 20 through 377 herein. Those acts
  6    satisfy the elements of the substantive criminal offenses of mail fraud, wire fraud,
  7    extortion, obstruction of justice, witness tampering, and bribery and, taken
  8    together, constitute a violation of 18 U.S.C. § 1962(c).
  9          456. The Defendants associated with Electric Family, LLC (Nilon,
  10   Demulder, Pfleg, Dronkers, and Schoonover), agreed to further, facilitate or
  11   support the fraudulent lawsuits brought by each of those Defendants through NTG
  12   and its attorneys, agents or employees as described in paragraphs 46 through 54
  13   herein. Nilon, Demulder, Pfleg, Dronkers and Schoonover were close friends,
  14   roommates and/or coworkers who each possessed knowledge of their associates’
  15   lawsuits and knowledge that those suits were shams like their own. Each of the
  16   Electric Family Defendants knew that they had each agreed with Andrew Baslow,
  17   on behalf of NTG and its attorneys, to sponsor fraudulent litigation. See supra at
  18   ¶¶ 62, 14-56, 194-195, 224-225, 244-245, 271-272.
  19         457. Defendant David Reid is a managing partner with authority and
  20   oversight over the cases identified hereinabove. He possessed knowledge of the
  21   invalidity of the class representatives’ claims and the recruitment of same. He
  22   therefore agreed to facilitate, further or support the predicate acts identified herein.
  23         458. Defendant Victoria Knowles is an attorney whose name appeared in
  24   the caption of nearly every case identified herein. As an attorney on those cases
  25   she possessed knowledge of the invalidity of the class representatives’ claims and
  26   the recruitment of same. She therefore, agreed to facilitate, further or support the
  27   predicate acts identified herein.
  28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 102 -

                                DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 104 of 108 Page ID
                                    #:66390




  1          459. As a direct and proximate result of Defendants’ conspiracy, the overt
  2    acts taken in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d),
  3    Plaintiffs have been injured in their business and property as described in
  4    paragraphs 453 through 458 herein.
  5          460. WHEREFORE, Plaintiff requests that this Court enter judgment
  6    against ALL Defendants as follows: actual damages, treble damages, and
  7    attorneys’ fees.
  8
  9                                          COUNT FOUR
  10                              California State Unfair Competition
  11                   (California Business and Professions Code §§ 17200, et seq.)
  12         461. The allegations of paragraphs 1 through 460 are incorporated herein
  13   by reference.
  14         462. Defendants are liable for violations of the California unfair
  15   competition laws.
  16         463. Plaintiff NIC brings this Count pursuant to the Unfair Competition
  17   Law at Business & Professional Code §§ 17200, et seq. The Defendants’ conduct
  18   described in Counts One, Two, and Three constitutes unfair, unlawful and/or
  19   fraudulent business practices within the meaning of Business & Professional Code
  20   § 17200.
  21         464. Malicious prosecution (Count One) constitutes an unlawful, unfair or,
  22   under the circumstances alleged, fraudulent business practice and, as such,
  23   constitutes a predicate offense under the UCL.
  24         465. A violation of 18 U.S.C. § 1962(c) (Count Two) or 18 U.S.C. §
  25   1962(d) (Count Three) constitutes an unlawful, unfair or, under the circumstances
  26   alleged, fraudulent business practice and, as such, constitutes a predicate offense
  27   under the UCL.
  28

               THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 103 -

                                 DECLARATION OF JOSHUA FURMAN                          EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 105 of 108 Page ID
                                    #:66391




  1          466. Plaintiff NIC brings this Cause of Action on behalf of themselves and
  2    on behalf of the public as private attorneys general pursuant to Business &
  3    Professional Code § 17204.
  4          467. Plaintiff is subject to a real and immediate threat of continuing or
  5    additional injury from Defendants and their enterprise. NTG often files multiple
  6    fraudulent complaints against companies, purportedly on behalf of different
  7    “plaintiffs.” NTG’s attacks on businesses are therefore not isolated, and the threat
  8    of repeated harm is present and palpable. Injunctive relief is necessary to prevent
  9    continuing or future harm to NIC and the public generally.
  10         468. Pursuant to Business & Professions Code § 17204, NIC seeks an order
  11   of this Court enjoining Defendants from continuing to engage in the acts as set
  12   forth in Counts One, Two, and Three, which acts constitute violations of Business
  13   & Professions Code § 17200 et seq.
  14         469. NIC further seeks an order of this Court imposing pre-filing
  15   requirements on Defendants NTG, Scott Ferrell, Ryan Ferrell, David Reid, and
  16   Victoria Knowles, including but not limited to, pleading all future claims with Rule
  17   9(b) particularity, identifying the name, address, and telephone number of any
  18   plaintiff on whose behalf they assert claims, and obligating the disclosure of any
  19   relevant order in this case to a Judge, tribunal and/or defendant in any future case
  20   wherein they seek class certification.
  21         470. NIC and the public will be irreparably harmed if such an order is not
  22   granted.
  23         471. The NTG Defendants have injured the legal profession as a whole by
  24   threatening and pursuing frivolous “shakedown” lawsuits against countless
  25   corporate victims. NTG has repeatedly violated ethical rules and rules of
  26   professional responsibility in a relentless drive to profit off of its fraud on the
  27   courts and its victims. NTG’s conduct damages consumer confidence in the legal
  28   profession and inhibits litigation in future consumer protection cases by

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 104 -

                                DECLARATION OF JOSHUA FURMAN                                 EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 106 of 108 Page ID
                                    #:66392




  1    substantially undermining defendants ability to trust in the veracity of
  2    representations that come from lawyers as officers of the court.
  3          472. The defendants’ conduct presents a matter of substantial public
  4    concern and interest necessitating injunctive relief that will limit the potential for
  5    abusive, shakedown lawsuits prospectively.
  6
  7                                 PRAYER FOR RELIEF:
  8          WHEREFORE, NIC prays for judgment in its favor and against Defendants
  9    jointly and severally, and requests that this Court award NIC the following:
  10         A.     An award of compensatory damages in an amount equal to NIC’s
  11   expenditure in the underlying Nilon action, including attorney’s fees and costs
  12   expended in defending against the malicious claims.
  13         B.     An award of exemplary or punitive damages under Cal. Civ. Code §
  14   3294 and other applicable laws and statutes for Defendants’ conduct undertaken
  15   with intent to injure Plaintiff, or with a willful and conscious disregard of Plaintiff
  16   NIC’s rights. This is an exceptional case that involves deliberate abuse of the
  17   judicial system by those individuals entrusted most to uphold and follow the law.
  18   NTG has advertised that its firm recovered more than $300 million over the past
  19   half-decade from unsuspecting victims, much of which was reaped from lawsuits
  20   designed by NTG and fabricated through false strawman plaintiffs. An award of
  21   punitive damages sufficient to deter and prevent future conduct is appropriate in
  22   this case;
  23         C.     An award of threefold damages sustained by Plaintiff pursuant to
  24   RICO, 18 U.S.C. § 1964(c);
  25         D.     A permanent injunction or injunctive relief as the court shall deem fit
  26   and just, including, but not limited to, an injunction imposing prophylactic pre-
  27   filing requirements on all defendants as described hereinabove;
  28

                THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                - 105 -

                                DECLARATION OF JOSHUA FURMAN                             EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 107 of 108 Page ID
                                    #:66393




  1          E.      A preliminary Order barring NTG and its attorneys from continuing to
  2    furnish legal services or legal advice to the individually-named defendants during
  3    the pendency of this litigation;
  4          F.      An Order requiring the Defendants to file with this Court a
  5    compliance plan under oath describing the method and manner in which
  6    Defendants intend to comply with the injunction(s), including a description of any
  7    new operating procedures and policies, to be filed within 30 days after service of
  8    an injunction;
  9          G.      An award of costs and reasonable attorney fees and expenses incurred
  10   by NIC in connection with this action pursuant to 18 U.S.C. § 1964(c), 15 U.S.C.
  11   §§ 1116-1117, Cal. Code Civ. Proc. § 1021.5, Cal. B&P Code § 14250;
  12         H.      An accounting of all Defendants’ profits, revenues, accounts, and
  13   proceeds received or obtained, directly or indirectly, or arising out of Defendants
  14   history of malicious prosecution, unfair competition, RICO violations, and all other
  15   allegations presented hereinabove, including a full accounting of all gross revenues
  16   derives from NTG’s alleged “legal services” after January 1, 2009.
  17         I.      General damages for loss of goodwill or harm to NIC’s reputation
  18   stemming from the publication and dissemination of fraudulent allegations against
  19   NIC during the course of three years in litigation.
  20         J.      Punitive damages to the extent permissible under applicable law;
  21         K.      Pre-judgment and post-judgment interest on the above damage
  22   awards;
  23         L.      An order adjudging all Defendants jointly and severally liable, as the
  24   law allows, under each cause of action asserted by NIC and for all damages
  25   awarded against any Defendant;
  26         M.      Such other relief as this Court may deem just.
  27
  28

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               - 106 -

                                DECLARATION OF JOSHUA FURMAN                            EXHIBIT 1
Case 8:15-cv-02034-JVS-JCG Document 892-3 Filed 02/14/20 Page 108 of 108 Page ID
                                    #:66394




  1    DATED: February 14, 2020
  2                                     Respectfully submitted,
  3
  4                                     NATURAL-IMMUNOGENICS CORP.
  5
  6                               By:   /s/ Peter A. Arhangelsky
                                        Peter A. Arhangelsky, Esq. (SBN 291325)
  7                                     Eric J. Awerbuch, Esq. (pro hac vice)
  8                                     Joshua S. Furman, Esq. (pro hac vice)
                                        Jonathan Emord (pro hac vice)
  9                                     Emord & Associates, P.C.
  10                                    2730 S. Val Vista Dr., Ste. 133, Bldg. 6
                                        Gilbert, AZ 85295
  11
                                        Phone: (602) 388-8899
  12                                    Fax: (602) 393-4361
                                        E-mail: parhangelsky@emord.com
  13
                                        Attorney for Plaintiff Natural Immunogenics
  14                                    Corp.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

              THIRD AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                        - 107 -

                           DECLARATION OF JOSHUA FURMAN                      EXHIBIT 1
